Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 1 of 138   537


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,  :
                           :     Criminal Action
            Plaintiff,     :     No. 19-CR-018
                           :
                           :     JURY TRIAL - DAY 3
                           :     Afternoon Session
          vs.              :
                           :     Washington, D.C.
                           :     November 7, 2019
ROGER JASON STONE, JR.,    :     Time: 1:40 p.m.
                           :
            Defendant.     :
______________________________________________________________

                   TRANSCRIPT OF JURY TRIAL
                          HELD BEFORE
                THE HONORABLE AMY BERMAN JACKSON
                  UNITED STATES DISTRICT JUDGE
______________________________________________________________

                       A-P-P-E-A-R-A-N-C-E-S

For the Plaintiff:     JONATHAN IAN KRAVIS, Esquire
                       MICHAEL JOHN MARANDO, Esquire
                       ADAM C. JED, Esquire
                       AARON SIMCHA JON ZELINSKY, Esquire
                       U.S. Attorney's Office for
                       the District of Columbia
                       555 Fourth Street, NW
                       Washington, DC 20530
                       (202) 252-7698
                       Email: Jonathan.kravis3@usdoj.gov
                       Email: Asjz@usdoj.gov
                       Email: Michael.marando@usdoj.gov
                       Email: Adam.Jed@usdoj.gov

For the Defendant:     Bruce S. Rogow, Esquire
                       Law Office of Bruce S. Rogow, P.A.
                       100 NE 3rd Avenue
                       Suite 1000
                       Fort Lauderdale, FL 33301
                       (954) 767-8909
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 2 of 138   538


 1   Appearances continued:

 2   For the Defendant:     ROBERT C. BUSCHEL, Esquire
                            TARA A. CAMPION, Esquire
 3                          Buschel & Gibbons, P.A.
                            100 S.E. Third Avenue
 4                          Suite 1300
                            Ft. Lauderdale, FL 33394
 5                          (954) 530-5301
                            Email: Buschel@bglaw-pa.com
 6                          Email: Campion@bglaw-pa.com

 7                          GRANT J. SMITH, Esquire
                            StrategySmith, P.A.
 8                          401 East Las Olas Boulevard
                            Suite 130-120
 9                          Fort Lauderdale, FL 33301
                            (954) 328-9064
10                          Email: Gsmith@strategysmith.com

11                       CHANDLER PAIGE ROUTMAN, Esquire
                         Law Office of Chandler P. Routman
12                       501 East Las Olas Blvd.
                         Suite #331
13                       Fort Lauderdale, FL 33316
                         (954) 235-8259
14                       Email: Routmanc@gmail.com
     _____________________________________________________________
15   Court Reporter:     Crystal M. Pilgrim, RPR, FCRR
                         Official Court Reporter
16                       United States District Court
                         District of Columbia
17                       333 Constitution Avenue, NW
                         Room 4700-F
18                       Washington, DC 20001
                         Email: crystalmpilgrim@gmail.com
19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 3 of 138   539


 1                             TABLE OF CONTENTS

 2                                      DIRECT   CROSS   REDIRECT RECROSS

 3   On behalf of the Government:

 4        Michelle Taylor

 5           By Mr. Kravis                                   585

 6           By Mr. Rogow                         540

 7        Randolph Credico

 8           By Mr. Zelinsky              594

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 4 of 138      540


 1                                P-R-O-C-E-E-D-I-N-G-S
                                      (1:40 p.m.)
 2

 3                   THE DEPUTY CLERK:    Your Honor, calling criminal case

 4   Number 19-18, United States of America versus Roger Stone.             Mr.

 5   Stone is in the courtroom.

 6                   THE COURT:    All right.   Let's bring the jury in.

 7           Mr. Rogow, if you want to get yourself ready at the

 8   lecturn, that's fine also.

 9            (Jury present.)

10                   THE DEPUTY CLERK:    Jury present.

11                   THE COURT:    All right, the defense can proceed.

12   Everybody can be seated.          The defense can proceed with

13   cross-examination.

14           And I just want to remind the witness you're still under

15   oath.

16           All right, you can proceed.

17                                  CROSS-EXAMINATION

18   BY MR. ROGOW:

19   Q.      Good afternoon, Ms. Taylor.

20   A.      Hi.

21   Q.      I'm Mr. Rogow.       I'm going to ask you some questions from

22   the exhibit book that we've gone through this morning.             So you

23   might keep that handy, and I'll get to the questions in a

24   minute.

25   A.      Okay.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 5 of 138   541


 1                THE JUROR:     We can't hear you.

 2                MR. ROGOW:     Is this better?

 3                THE JUROR:     Yes.

 4                THE COURT:     You need to take one step to your right.

 5   Try that.     Now you're in front of it.

 6   BY MR. ROGOW:

 7   Q.    Start over, Ms. Taylor.

 8        When did you leave the FBI?

 9   A.    My last day was August 2nd of this year.

10   Q.    When you left the FBI, had you done any work on this case,

11   on the book that we have in front of us today?

12   A.    Did I make this book or --

13   Q.    No, did you do any work in putting it together at that

14   point?

15   A.    No.

16   Q.    So all that you've done with regard to working on this

17   book and putting together the information in this book happened

18   after you left the FBI?

19   A.    Yes.    I think I understand what you're asking.

20                THE COURT:     Did you put this book together?

21                THE WITNESS:     I did not put this book together.    I

22   saw this book before -- a form of this book before I came in

23   here today, but I did not create this book.

24   BY MR. ROGOW:

25   Q.    Before you testified, you had not seen the whole book.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 6 of 138    542


 1   A.   I saw a version that was very close to this.

 2   Q.   Had you gone over the exhibits before you testified?

 3   A.   Yes.

 4   Q.   So you were familiar with the exhibits that you were going

 5   to be asked about?

 6   A.   Yes, I was.

 7   Q.   Let me ask you about some of them, and let me take you

 8   through.    I'm not going to ask you about the exhibit number

 9   because that will just add additional time.         I'm going go in

10   the same order that the book has.

11               THE COURT:   Now, for the record, if you're talking

12   about an exhibit, we're creating a transcript and so you need

13   to direct your attention to the exhibit number or the

14   transcript won't later make it clear what you were talking

15   about.

16               MR. ROGOW:   All right, I was trying to save some

17   time, but I'll do it that way because that is the right way for

18   the record.

19   BY MR. ROGOW:

20   Q.   So let's start with what is marked as Number 2.           This is

21   in your book as Number 2.

22   A.   Tab 2 or Exhibit 2?

23   Q.   Tab 2, yes.

24   A.   So Exhibit 148?

25   Q.   Exactly.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 7 of 138   543


 1   A.    Okay.

 2   Q.    And Exhibit 148, as I recall from your testimony, are

 3   telephone calls; is that correct?

 4   A.    Yes.

 5   Q.    And these telephone calls which took place on 6/15/2016,

 6   correct?

 7   A.    Yes.

 8   Q.    How many are there?

 9   A.    On this page there are three, but to be clear, I testified

10   that these actually happened on 6/14/2016, because of the time

11   conversion.

12   Q.    I remember when you took us back in time on that.

13        Do you know what was said in these telephone calls?

14   A.    I don't.

15   Q.    Flip the page, this is Exhibit 148 --

16                 THE COURT:   Let me just ask --

17                 MR. ROGOW:   -- page 2.

18                 THE COURT:   -- Mr. Rogow, are you making an effort,

19   or have you decided to dispense with having them on the screen

20   while we talk about them?

21                 MR. ROGOW:   I am dispensing with that, Your Honor.

22   They have already been on the screen, so I want to take her

23   through these exhibits, have her explain what they are, then

24   ask my question about the exhibit.

25                 THE COURT:   All right, I think from the looks on the
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 8 of 138   544


 1   jurors' faces that it could aid their comprehension of your

 2   questions if they could see what you're talking about when

 3   you're talking about it.          It's your choice, if you don't choose

 4   to show it to them.      I just couldn't tell from the flashes on

 5   the screen if you were having technical difficulties or if this

 6   was your decision.

 7               MR. ROGOW:     No, this is my decision --

 8               THE COURT:     All right.

 9               MR. ROGOW:     -- that I want to take them through each

10   of these exhibits that have already been shown --

11               THE COURT:     Yes.

12               MR. ROGOW:     -- and the exhibits are in evidence in

13   the case.

14               THE COURT:     All right, then you must -- so that if

15   the jury wants to look at them again in light of the

16   cross-examination when it has the benefit of the exhibits in

17   the jury room, please refer to the exhibits by their name,

18   which is the exhibit sticker not the tab in the binder.

19               MR. ROGOW:     I will do exactly that.

20               THE COURT:     All right.

21               MR. ROGOW:     This was Exhibit 148 that we were looking

22   at.

23               THE COURT:     Okay.

24               THE WITNESS:     Correct.

25   BY MR. ROGOW:
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 9 of 138   545


 1   Q.   Exhibit 148, page 2, has more telephone calls; is that

 2   correct?

 3   A.   That is correct.

 4   Q.   How many more are there?

 5   A.   On this page, eight.

 6   Q.   Eight calls?

 7   A.   Eight calls.

 8   Q.   Do you know what was said in any of those calls?

 9   A.   I do not.

10   Q.   If you turn to the next page in Exhibit 148, which would

11   be page 3, there are more calls; is that correct?

12   A.   Correct.

13   Q.   And do you know what the substance was or what was said in

14   those calls?

15   A.   I do not.

16   Q.   And Exhibit 148, page 4, how many calls are on that page?

17   A.   There are no calls on this page.

18   Q.   There's a long blank on that page, is there not?

19   A.   Correct.

20   Q.   Is there anything on that page that reflects any kind of

21   communication?

22   A.   No.

23   Q.   On page 5 of Exhibit 148, how many calls are there?

24   A.   There are three calls.

25   Q.   Do you know the substance of those calls or what was said
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 10 of 138   546


 1   in those calls?

 2   A.    I don't, and also would point out that they have zero

 3   elapsed time, so there was no connection between the caller and

 4   the callee.

 5   Q.    And the next page of Exhibit 148, page 6, how many calls

 6   are there there, that are listed on the page?

 7   A.    Five.

 8   Q.    Do you have any knowledge of what was said in those calls?

 9   A.    I do not.

10   Q.    Let's turn to Exhibit 150, which is at Tab 4.

11   A.    Okay.

12   Q.    What is Exhibit 150?

13   A.    Exhibit 150 is the WordPress post by Guccifer 2.0 that was

14   dated June 30, 2016.      It's the second of the two we looked at

15   yesterday.

16   Q.    If you turn to page 4 of that exhibit and read the first

17   paragraph at the top?

18   A.    Start with, "I don't"?

19   Q.    Exactly.

20   A.    "I don't want to disappoint anyone, but none of the

21   candidates has my sympathies.       Each of them has skeletons in

22   the closet, and I think people have a right to know the truth

23   about the politicians."

24   Q.    Then, if you would, turn to Exhibit 35, which is at Tab 7?

25   A.    Yeah.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 11 of 138   547


 1   Q.    And tell us what that exhibit is, please?

 2   A.    Exhibit 35 is an email from Mr. Stone to Mr. Corsi, dated

 3   July 25, 2016, and this was the email with the subject line,

 4   "Get to Assange" -- "Get to Assange."         Sorry.

 5   Q.    Do you know whether or not Mr. Corsi got to Assange?

 6                MR. KRAVIS:     Objection.

 7                THE COURT:     She can answer that question.

 8                THE WITNESS:     I'm sorry, I did not hear what you --

 9                THE COURT:     You can answer yes or no.

10                THE WITNESS:     I don't know.

11   BY MR. ROGOW:

12   Q.    Do you know anything about Mr. Corsi?

13   A.    I know some about Mr. Corsi.

14   Q.    Do you know that he wrote a book saying that --

15                MR. KRAVIS:     Objection.

16                THE COURT:     Come to the bench.

17         (Bench conference.)

18                THE COURT:     How is this within the scope of the

19   direct?

20                MR. ROGOW:     This is about Mr. Corsi.    They've drawn

21   the inference that Mr. Corsi somehow or other was the

22   intermediary.     I think it opens the door to something about

23   Mr. Corsi.

24                THE COURT:     Well, all they did was indicate that the

25   two communicated and when asked who he communicated with, the
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 12 of 138   548


 1   only -- if he had records of communicating with anyone, said

 2   no.

 3         I don't think this witness has testified that Corsi was

 4   the intermediary.     She can't.    We have emails from Mr. Credico

 5   saying, "I wasn't," but if you just want to open up the

 6   testimony to what this witness knows, what she knows she knows

 7   through her investigation.       So first of all, you're going to be

 8   eliciting all kinds of hearsay and opinions of things that she

 9   may not be foundationally qualified to testify to.

10         What specifically are you planning to elicit from this

11   witness?

12               MR. ROGOW:    That they have said that Mr. Corsi was,

13   and that's their argument, that Mr. Corsi was the other

14   intermediary.

15               THE COURT:    She testified that there were two emails

16   between Stone and Assange in which Stone -- I mean Stone and

17   Corsi, in which Stone was asking Corsi to do things.           There's

18   been no testimony that Corsi, in fact, was an intermediary.

19               MR. ROGOW:    Correct, I agree.

20               THE COURT:    So you can cross-examine her testimony on

21   that point, but there isn't any.

22               MR. KRAVIS:    I just want to add for the record here

23   that anything Mr. Corsi would have said in a book about this

24   would be hearsay.     And we raised an objection to the exhibit,

25   Mr. Corsi's book on their exhibit list at the pretrial
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 13 of 138   549


 1   conference on Monday.         What the defense said at that time was

 2   that they were planning to use the book only to cross-examine

 3   Mr. Corsi if he testified in the government's case.

 4                   THE COURT:   But he can't introduce out-of-court

 5   statements by people who aren't here to be cross-examined about

 6   them through other witnesses.         So I let you ask the one

 7   question, "do you know," she said, "I don't know," so that's

 8   that.

 9                   MR. ROGOW:   I'll end with that.

10                   THE COURT:   All right.

11           (Open court.)

12   BY MR. ROGOW:

13   Q.      Tab 8, Exhibit 24, this is from Roger Stone to Paul

14   Manafort, correct?

15   A.      Yes.

16   Q.      And the date of that?

17   A.      This is an email dated July 29th, 2016.

18   Q.      Do you know when the Republican National Convention

19   occurred in 2016?

20   A.      I do.     I may have the dates a little off, but it was

21   before this, July 19th to 21st maybe.

22   Q.      All right, and do you know what, if anything, happened as

23   a result of this email?

24   A.      Do I know what happened as a result of this email?

25   Q.      Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 14 of 138   550


 1   A.    No.

 2   Q.    Was there anything illegal about Mr. Stone sending an

 3   email to Mr. Manafort?

 4                MR. KRAVIS:    Objection.

 5                THE COURT:    Sustained.    She can't give her legal

 6   opinion.

 7   BY MR. ROGOW:

 8   Q.    You don't know what the subject was?

 9   A.    I don't know what happened as a result of this email.

10   Q.    Look at Tab 9, which is Exhibit 36, and what is that?

11   A.    This is an email from Mr. Stone to Mr. Corsi, dated

12   July 31st, 2016.

13   Q.    The subject?

14   A.    "Call me Monday."

15   Q.    And what was written?

16   A.    Mr. Stone wrote, "Malik should see Assange.          Malik should

17   find Bernie Sander's brother who called Bill a rapist, turn him

18   for Trump.     Malik should find Eileen Wellstone or more proof of

19   Bill getting kicked out."

20   Q.    Do you know if Malik saw Mr. Assange?

21   A.    I do not know.

22   Q.    Do you know if Malik was able to find Bernie Sanders'

23   brother?

24   A.    I do not know.

25   Q.    Do you know if Malik was able to find Eileen Wellstone?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 15 of 138   551


 1   A.    I do not know.

 2   Q.    Do you know who Eileen Wellstone is?

 3   A.    I don't.

 4   Q.    Tab 10, Government's Exhibit 164, what is that?

 5   A.    This is a page showing telephone toll records belonging to

 6   the home phone of Donald Trump.

 7   Q.    And there is a lot that is blacked out on this exhibit,

 8   correct?

 9   A.    Correct.

10   Q.    And all this reflects is Mr. Trump -- at the time,

11   Mr. Trump's telephone number?

12   A.    Yes -- yes.

13   Q.    Tab 11, this is Government Exhibit 37, from Jerome Corsi

14   to Roger Stone, and the subject is, "In Italy," correct?

15   A.    Yes.

16   Q.    I ask you once again, based on this email, do you know

17   whether or not Corsi ever saw Assange?

18   A.    I do not.

19   Q.    Exhibit 13, what is this?

20   A.    Exhibit 13 or Tab 13?

21   Q.    I'm sorry, Tab 13, and the exhibit is -- I don't see an

22   exhibit number on this.

23   A.    Mine is not marked either.

24                THE COURT:   Does government know what exhibit is

25   behind Tab 13?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 16 of 138   552


 1   BY MR. ROGOW:

 2   Q.    This is Tab 13, and there is a page --

 3                 THE COURT:     It's not your problem if there's not an

 4   exhibit on it.      The can government check its list and tell us

 5   what the exhibit number is supposed to be.

 6                 MR. KRAVIS:     Tab 13 is Exhibit 38.

 7   BY MR. ROGOW:

 8   Q.    Exhibit 38.

 9   A.    Uh-hmm.

10   Q.    And what does that reflect?

11   A.    This reflects messages between Mr. Stone and Mr. Corsi.

12   Q.    Once again, do you have any idea of whether or not

13   Mr. Corsi saw Mr. Assange?

14                 THE COURT:     Does she have personal knowledge of

15   whether Mr. Corsi saw Mr. Assange?

16                 MR. ROGOW:     Yes.

17                 THE COURT:     That's what you have to ask.

18                 THE WITNESS:     I don't, and these messages don't

19   mention Assange.

20   BY MR. ROGOW:

21   Q.    Go to Tab 15, Exhibit 28, please?

22   A.    Okay.

23   Q.    This is the email from Steve Bannon to Roger Stone,

24   correct?

25   A.    Correct, it's one from Mr. Stone, one from Mr. Bannon.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 17 of 138   553


 1   Q.    And this is August 18, 2016?

 2   A.    Correct.

 3   Q.    The last line, would you please read it?

 4   A.    The last line of Mr. Stone's email?

 5   Q.    Yes.

 6   A.    Says, "Lots to do, let me know when you can talk."

 7   Q.    You don't know whether or not they did talk, do you?

 8   A.    I have looked at phone records.        I believe they talked,

 9   but I don't know if it was right after this email.

10   Q.    Exhibit 16 -- I'm sorry, Tab 16, Exhibit 189.

11   A.    Yes.

12   Q.    In the middle of the page, what is the message from Randy

13   Credico?

14   A.    Can you be more specific?       Is there a particular time that

15   you want me --

16   Q.    7:52.

17   A.    7:52.   Mr. Credico writes --

18   Q.    Yes.

19   A.    These are text messages between Mr. Credico and Mr. Stone.

20   Mr. Credico writes, "You okay with that, I'm going have Julian

21   Assange on my show next Thursday."

22   Q.    Did he have Julian Assange on his show?

23   A.    Mr. Credico did have Julian Assange on his show, yes.

24   Q.    The next line, which is -- go ahead.

25   A.    "Kunstler wife is his lawyer or at least one of them."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 18 of 138   554


 1   Q.    Who is Kunstler wife?

 2   A.    That refers to Margaret Kunstler.

 3   Q.    Was she Mr. Assange's lawyer?

 4                MR. KRAVIS:     Objection.

 5                THE COURT:     Do you have personal knowledge as to

 6   whether she was or not actually his lawyer; it says that, but

 7   do you know from your own personal knowledge whether she was or

 8   she wasn't.

 9                THE WITNESS:     I do not.   She was not his lawyer.

10   BY MR. ROGOW:

11   Q.    Exhibit 17.

12   A.    Tab 17?

13   Q.    I'm sorry, I keep making the same mistake.

14        Tab 17, Exhibit 48, the 2:32 p.m. message from Roger Stone.

15   A.    These are text messages between Mr. Stone and Mr. Credico,

16   and on September 18th, 2016, at 2:32 p.m., Mr. Stone wrote, "I

17   am emailing you a request to pass on to Assange on another

18   matter."

19   Q.    Do you know what that other matter was?

20   A.    I know Mr. Stone emailed a request to Mr. Credico about

21   passing -- getting information from Mr. Assange that same day.

22   Q.    Do you know who the person was that Mr. Stone was asking

23   for information about?

24   A.    In the September 18th email?

25   Q.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 19 of 138   555


 1   A.    He was asking for information about the State Department

 2   or Hillary Clinton related to Dr. R.K. Paul.

 3   Q.    Do you know who Dr. R.A. Paul is? START

 4   A.    Based on what's in -- I have never spoke spoken to

 5   Dr. Paul.     I know, based on what's in this email, that he is

 6   someone who alleges to have brokered some sort of peace

 7   negotiation with Gaddafi in Libya with the knowledge of the

 8   State Department, and in spite of that, the -- Hillary Clinton

 9   continued the bombing campaign and Gaddafi was killed.

10   Q.    Do you know whether or not Dr. R.A. Paul was nominated for

11   a Nobel Prize?

12                MR. KRAVIS:     Objection, relevance.

13                THE COURT:     Sustained.

14                THE WITNESS:     I don't know.

15   BY MR. ROGOW:

16   Q.    Do you know whether or not Mr. Credico passed on any

17   message about R.A. Paul to anyone?

18   A.    Yes.

19   Q.    And to whom did he pass on such a message?

20   A.    He forwarded -- we can find the exhibit if it's helpful,

21   but he forwarded the email from Mr. Stone to Ms. Kunstler and

22   blind-copied Mr. Stone.

23   Q.    Do you know whether or not Ms. Kunstler received that

24   email?

25   A.    She did.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 20 of 138      556


 1   Q.    Do you know whether or not it was sent to an email address

 2   that she used?

 3   A.    Yes.

 4   Q.    How do you know that she received that email?

 5   A.    Our office spoke to Ms. Kunstler.

 6   Q.    And what did she tell you about the receipt of that email?

 7                MR. KRAVIS:    Objection.

 8                THE COURT:    You're asking for hearsay.

 9         Do you want to approach the bench?

10        (Bench conference.)

11                THE COURT:    I know you're trying to get to the point,

12   but there were sent a number of emails asking for people to do

13   a number of things which may not have actually happened.            This

14   witness doesn't have personal knowledge of what happened.

15   She's an investigator.       Anything she learned, she's learned

16   through hearsay.

17         Ms. Kunstler is going to testify.        Mr. Credico is going to

18   testify.     You can ask those people if they ever followed up.

19         You asked her if she knew if Mr. Corsi ever followed up,

20   and I'll let her answer the question though she didn't know.

21   But what did Ms. Kunstler say, I'm not sure why you're going

22   there, number one, or why this -- why you get to ask for that

23   hearsay from this witness.

24                MR. ROGOW:    In her investigation, if she knows -- and

25   the question was, did Ms. Kunstler get the email?           She said
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 21 of 138   557


 1   yes, that Ms. Kunstler got the email.

 2         I asked her how she knows that, and she's the one that

 3   brought in the fact that she got it through investigation and

 4   talking to Mrs. Kunstler.

 5               THE COURT:    Right.   I'm not even sure why you went

 6   there.   The facts uncovered in the investigation have to be

 7   proved not by just asking the investigator.          If there's facts

 8   that happened or things that did not happen, you want to prove

 9   the sources that they did or did not happen.          You have to ask

10   people with the knowledge.

11               MR. ROGOW:    She had knowledge.

12               THE COURT:    No, she doesn't have personal knowledge.

13   She's an investigator.      Everything she learned she learned

14   through hearsay.

15               MR. ROGOW:    I don't know if she was present at the

16   interrogation of Mrs. Kunstler, so --

17               THE COURT:    It would be hearsay what Ms. Kunstler

18   said to her.    For instance, if the government tried to put on

19   an agent who worked at the special counselor's office to just

20   chitchat about what they learned in their investigation and

21   what Roger Stone did or didn't do or what anybody else did or

22   didn't do, you would be objecting repeatedly that the witness

23   lacks personal knowledge; they aren't competent to testify to

24   these facts under the Rules of Evidence.

25               MR. ROGOW:    I will stick to --
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 22 of 138   558


 1                THE COURT:   Okay.

 2                MR. ROGOW:   Thank you, Your Honor.

 3           (Open Court.)

 4   BY MR. ROGOW:

 5   Q.    Turn, if you would please, Ms. Taylor, to Tab 20 --

 6                THE DEPUTY CLERK:    What exhibit number?

 7                MR. ROGOW:   Exhibit 190.

 8                THE DEPUTY CLERK:    Can I -- I'm sorry, can you give

 9   me the exhibit number again?

10                MR. ROGOW:   Exhibit 190.

11                THE DEPUTY CLERK:    Thank you.

12   BY MR. ROGOW:

13   Q.    Page 3, there's a photograph of Mr. Credico --

14   A.    Yes.

15   Q.    -- correct?

16        Do you know where that photograph was taken?

17   A.    Outside of the Ecuadorian embassy in London.

18   Q.    Do you know whether Mr. Credico went inside the embassy on

19   the date of this photograph?

20   A.    I don't believe he did.

21   Q.    Exhibit 190, page 6, two more photographs of Mr. Credico

22   at the same location?

23   A.    Yes.

24   Q.    Tab 27, Exhibit 31.

25   A.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 23 of 138   559


 1   Q.      Do you know who Rebekah Mercer is?

 2   A.      I do.   I've never spoken to her.     Just from publicly

 3   available information, I believe she's a -- she was a supporter

 4   of the Donald Trump campaign.

 5   Q.      And who is Eric Prince, if you know?

 6   A.      Eric Prince is an associate of the Trump campaign.

 7   Q.      Tab 29, Exhibit 33, what is reflected in that exhibit?

 8   A.      This reflects messages between Mr. Prince and Mr. Stone.

 9   Q.      Was Eric Prince working for the Trump campaign at this

10   time?

11   A.      No, he was not.

12   Q.      Tab 32, Exhibit 3.

13   A.      Okay.

14   Q.      What was this?

15   A.      This was the press release from HPSCI, dated January 25th,

16   2017, that was announcing that they had been conducting an

17   investigation.

18   Q.      The -- near the middle of the page, the line that begins,

19   "The scope of the committees's inquiry has included and will

20   continue to include," please read us the first bullet point.

21   A.      "Russian cyber activity and other active measures directed

22   against the U.S. and its allies."

23   Q.      Tab 33, Exhibit 4, what is that?

24   A.      This is the rules of the House of Representatives for the

25   115th Congress.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 24 of 138   560


 1   Q.    If you would take a look at Exhibit 4, page 20.

 2   A.    Page 20 of the exhibit, or page --

 3   Q.    Yes.

 4   A.    Okay.

 5   Q.    Does that provide the definition of the term

 6   "intelligence" and "intelligence-related activities"?

 7   A.    It does.

 8   Q.    Does -- if you know, does a committee that is pursuing an

 9   investigation decide the criteria for the committee?

10   A.    I'm not sure I understand the question.

11   Q.    Once a committee is formed, then my question is, does the

12   committee define the parameters of its investigation?

13                 THE COURT:     Do you have a basis of knowledge to

14   answer that question about House procedures?

15                 THE WITNESS:     No, I don't.

16   BY MR. ROGOW:

17   Q.    Tab 34, Exhibit 5, page 2.

18   A.    Okay.

19   Q.    Under the heading, Number 4, "Open Meetings," please read

20   paragraph A.

21   A.    "This document is the rules of procedure for HPSCI.

22   Page 2 -- what number please?         I'm sorry.

23   Q.    4A.

24   A.    4A, "4, Open meetings, A, generally pursuant to House

25   Rule 11, but subject to the limitations of Subsections B and C,
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 25 of 138       561


 1   committee meetings held for the transaction of business and

 2   committee hearings shall be open to the public."

 3   Q.    Do you know whether or not Mr. Stone asked for a public

 4   meeting?

 5   A.    He did.

 6   Q.    Tab 34, again Exhibit 5, page 6, the Section H regarding

 7   transcripts.

 8   A.    Yes.

 9   Q.    Read, please, one and two?

10   A.    "Page transcripts, Number 1, transcript required.             A

11   transcript shall be made of the testimony of each witness

12   appearing before the committee during any hearing of the

13   committee.

14        "Two, opportunity to inspect.       Any witness testifying

15   before the committee shall be given a reasonable opportunity to

16   inspect the transcript of the hearing and may be accompanied by

17   counsel to determine whether such testimony was correctly

18   transcribed."

19   Q.    Do you know whether or not Mr. Stone's counsel inspected

20   the transcript of the hearing?

21   A.    I don't know.

22   Q.    Tab 35, Exhibit 2, what is that?

23   A.    This is a press release from the Senate Select Committee

24   on Intelligence, dated January 13th, 2017.

25   Q.    Please read the second paragraph.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 26 of 138   562


 1   A.    "As part of the Senate's Select Committee on intelligent

 2   oversight responsibilities, we believe that it is critical to

 3   have a full understand being of the scope of Russian

 4   intelligence activities impacting the United States."

 5        Do you want me to keep going?

 6   Q.    That's all.

 7        Tab 37, Exhibit 7, tell us what that is, please?

 8   A.    This -- Tab 37, Exhibit 7, this is a letter dated

 9   March 24th, 2017, from Mr. Stone's counsel to HPSCI.

10   Q.    Would you please read the second paragraph, the one

11   beginning with, "Mr. Stone deeply resents."

12   A.    Yes.    "Mr. Stone deeply resents that several members of

13   your Permanent Select Committee have intimated that he has

14   committed treason in his political, press and social media

15   activities.     As Mr. Stone has repeatedly stated publicly since

16   these matters have come to light, he is eager to voluntarily

17   appear in open session in front of the Permanent Select

18   Committee on Intelligence without the necessity of a subpoena.

19   Mr. Stone is anxious to redress the false and misleading way he

20   has been portrayed by some on the Permanent Select Committee.

21   Q.    Tab 38, please, Exhibit 40, page 2, is that the same

22   letter?

23   A.    Yes, it is.

24   Q.    Tab 39, Exhibit 9, please tell us what that is.

25   A.    Exhibit 9 is a letter dated May 9th, 2017, from the
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 27 of 138   563


 1   committee to Mr. Stone's counsel.

 2   Q.    Do they attach something to that?

 3   A.    To the letter, yes.     The attachment is the parameters for

 4   the Russia investigation.

 5   Q.    Take a look at Exhibit 9, page 3, and if you would, please

 6   read the last paragraph beginning with, "Committee staff."

 7   A.    "Committee staff will work with you to arrange your

 8   client's interview at a time and date subsequent to your

 9   production of documents to the committee.         The interview may

10   cover any topic within the publicly announced parameters of the

11   committee's investigation including Russian cyber activities

12   directed against the 2016 U.S. election, potential links

13   between Russia and individuals associated with political

14   campaigns, the U.S. government's response to these Russian

15   active measures, and related leaks of classified information."

16   Q.    Was there another page attached to that, this is page 4 of

17   Exhibit 9, setting forth the parameters?

18   A.    Yes, that's the attachment.

19   Q.    Tab 40, please, Exhibit 10, what is this?

20   A.    This is a letter dated May 22nd, 2017, from Mr. Stone's

21   counsel to the committee.

22   Q.    Does it reflect in the indented paragraph the committee's

23   May 9, 2017, letter, a quote from that?

24        This is page 2, Exhibit 10, page 2.

25   A.    Yes, it does.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 28 of 138   564


 1   Q.    And would you, please, read that letter, that portion of

 2   the letter?

 3   A.    That portion.

 4        "In the committee's May 9, 2017 letter, it requested any

 5   documents, records, electronically stored information including

 6   email, communication recordings, data and tangible things

 7   including but not limited to graphs, charts, photographs,

 8   images and other documents regardless of form other than those

 9   widely available, e.g. newspaper articles, that reasonably

10   could lead to the discovery of any facts within the

11   investigation's publicly announced parameters."

12   Q.    And the paragraph following that, from Mr. Buschel in this

13   letter, says what, please?

14   A.    It says, "Mr. Stone has no documents, records, or

15   electronically stored information, regardless of form, other

16   than those widely available that reasonably could lead to the

17   discovery of facts within the investigation's publicly

18   announced parameters."

19   Q.    Have you read the transcript of the committee hearing

20   which is at Tab 41, Exhibit 1?

21   A.    I have.

22   Q.    Would you read, please, at page 54 of the transcript, the

23   comments of Mr. Gowdy.

24   A.    Yes.    Hold on one second.

25   Q.    This is Exhibit 1, page 54.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 29 of 138    565


 1   A.    Starting with, "Okay"?

 2   Q.    "Mr. Gowdy."

 3   A.    "Mr. Gowdy:     But you haven't read the application in

 4   support of any FISA warrants?

 5        "Mr. Stone:     No, I have not."

 6   Q.    The next paragraph.

 7   A.    "Mr. Gowdy:     Okay, I meant to start with this, but it's

 8   not too late.      Our committee really is only looking at four

 9   things.    You wouldn't necessarily be able to tell that from

10   some of the questions you were asked this morning, but we are

11   only looking at four things:       What did the Russians do during

12   the 2016 election cycle; with whom, if anyone, did they do it;

13   what was the U.S. government's response to those Russian

14   measures; and then on the issue of unmaskings and leaks.            Those

15   are the four pillars of our jurisdiction."

16   Q.    Thank you.

17        Then if you would turn -- page 81 of that exhibit?

18   A.    Of the transcript?

19   Q.    The portion in the middle from Mr. Schiff, "You said

20   before," that paragraph.

21   A.    "Mr. Schiff:     You said before --"

22        "Mr. Stone:     We addressed that, and I promised to make a

23   request.

24        "Mr. Schiff:     You said before that you would not provide

25   that as you're here voluntarily and only under subpoena.            If
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 30 of 138     566


 1   it's necessary, we will subpoena you to bring you back.             You

 2   can save us all the time and trouble having to do that or you

 3   cannot, but either way we will be prepared to subpoena you to

 4   provide that information to the committee."

 5   Q.    Do you know whether or not the committee did subpoena

 6   Mr. Stone?

 7   A.    I don't believe they did.

 8   Q.    Page 84 of the same exhibit, the exchange between

 9   Mr. Schiff, in the middle of the page, and Mr. Stone.

10   A.    Where -- do you want me to start at, "That is not a false

11   statement"?

12   Q.    Starting with -- this is page 84, starting with,

13   "Mr. Schiff:    So have you no emails."

14   A.    "Mr. Schiff:     So you have no emails, no written documents,

15   no text messages, no Twitter messages pertinent to the campaign

16   or the Russia investigation?

17        "Mr. Stone:     Pertinent to the campaign, I think we met the

18   narrow criteria of your request precisely.          If you want to make

19   a more specific request, I'm happy to go back and look, but I

20   think we completely complied with your request.

21        "Mr. Schiff:     So you have no emails to anyone concerning

22   the allegations of hacked documents or your conversations with

23   the Guccifer 2 or any discussions you have had with third

24   parties about Julian Assange.       You have no emails, no texts, no

25   documents whatsoever, any kind of that nature."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 31 of 138       567


 1        "Mr. Stone" -- I'm sorry, did you want --

 2   Q.    Go ahead.

 3   A.    "Mr. Stone:     That is correct, not to my knowledge.         I

 4   think we met, again, the precise criteria of your request and

 5   we complied.      Again, if you have a more specific request, I'm

 6   happy to go back and look.       But we did and --"

 7   Q.    Go ahead.

 8   A.    "Mr. Schiff:     I just want to ask you under oath,

 9   Mr. Stone.     We did an extensive search consistent with the

10   direction of my attorneys, and we found nothing that met the

11   criteria that you asked for."

12   Q.    You can continue on, please, to the next page, which is

13   page 85 of Exhibit 1, and beginning with, "Mr. Schiff" -- this

14   is about six lines down -- "Mr. Schiff:         Our request."

15   A.    "Mr. Schiff" -- how far would you like me to read; do you

16   want me to read the whole page?

17   Q.    Beginning with Mr. Schiff, to Mr. Stone's answer, and then

18   Mr. Schiff, and then Mr. Stone again.

19   A.    Okay.

20        "Mr. Schiff:     Our request was as to facts within the

21   investigation's publicly announced parameters.

22        "Mr. Stone:     Yes.

23        "Mr. Schiff:     And so you have no documentation of any kind?

24        "Mr. Stone:     I am unaware of anything that met that

25   criteria that would have been required to be turned over."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 32 of 138         568


 1   Q.    And then, please, same exhibit, Exhibit 1, turn to

 2   page 108, at the bottom, beginning with, "Ms. Spear.

 3   A.    With, "A follow-up," where would you like me to start?

 4   Q.    "Ms. Spear:     Okay," and then all of those venues, that's

 5   what I'm talking about.

 6   A.    Okay, I'm sorry.

 7        "Ms. Spear:     Okay.   And in all of those venues, you have

 8   checked all of those venues to determine whether or not

 9   anything within the scope of this investigation would be

10   appropriate to deliver to us, and have you found nothing?

11        "Mr. Stone:     That is correct.    As I said earlier, if you

12   want to make a more specific request, I'm happy to go back and

13   look again, but I believe we have fully complied with your

14   request.

15        "Ms. Spear:     All right."

16   Q.    Then if you would turn to page 111 --

17   A.    Okay.

18   Q.    -- and in the middle -- first there's a question from

19   Mr. Schiff a little above the middle, and then a response from

20   Mr. Stone.    Please read Mr. Schiff question and then Mr. Stone.

21   A.    "Mr. Schiff:     Well, I'm not asking about usually.          You

22   said that you have no records whatsoever responsive to the

23   committee request.      I just want to be absolutely clear, since

24   you are under oath, that that is a true and accurate statement.

25         "Mr. Stone:     I believe the request said outside materials
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 33 of 138   569


 1   that can be found in the public domain.         Anything that would

 2   have ended up in the public domain, I wouldn't have turned

 3   over, but I don't have any specific recollection of anything

 4   that meets that criteria."

 5   Q.    That's all.

 6        And then if you would, turn to tab 42, Exhibit 13, and what

 7   is this?

 8   A.    This is a letter dated October 13th, 2017, from

 9   Mr. Stone's counsel to HPSCI.

10   Q.    And would you read the first paragraph and the second

11   paragraph?

12   A.    Sure.

13        "Dear Congressman Conaway, as you know, I, along with

14   co-counsel Grant Smith, represent Roger Stone in the

15   above-referenced matter.      At the urging of Congressman Gowdy in

16   the interview on September 26, 2017, and in response to the

17   committee's October 2nd, 2017 follow-up email request,

18   Mr. Stone voluntarily provides the below information and

19   attached documents.

20        "As Mr. Stone repeatedly stated in his candid interview

21   with the committee, he in no way conspired, colluded or

22   coordinated with any agent of the Russian State and has no

23   knowledge of anyone who did.

24        "Any information Mr. Stone disseminated via social media

25   regarding the timing of the release of the DNC data or others
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 34 of 138   570


 1   was from publicly available sources and was confirmed by a

 2   source who had access to WikiLeaks.        As you know, Mr. Stone has

 3   declined to reveal the identity of that source based on

 4   assurances that their communication was off the record."

 5   Q.    Turn, if you would now, to tab 43, Government's

 6   Exhibit 165 --

 7   A.    Yes.

 8   Q.    -- 1, and this is a chart, correct?

 9   A.    Yes.

10   Q.    And it's a chart reflecting written communications between

11   Roger Stone and Randy Credico?

12   A.    Correct.

13   Q.    In looking at this chart -- let me ask you the question

14   this way:

15        Was this chart the product of the government's -- the

16   information that the government received from Mr. Stone?

17   A.    This is the product of information the government received

18   from search warrants, subpoenas and --

19   Q.    I'm sorry, I couldn't hear.

20   A.    This chart was put together based on information we

21   received in the course of the investigation.          So we used search

22   warrant returns, toll records and subpoena returns.

23   Q.    And these are Mr. Stone's records?

24   A.    Yes.

25   Q.    The next exhibit, this is Tab 44, Exhibit 166.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 35 of 138    571


 1   A.    Okay.

 2                 THE COURT:     They're Mr. Stone's records, but were

 3   they received from Mr. Stone?

 4                 THE WITNESS:     No, not all of them, Your Honor.

 5   BY MR. ROGOW:

 6   Q.    Exhibit 166, the communications between Roger Stone and

 7   Randy Credico in September 2017, do you see that?

 8   A.    Yes.

 9   Q.    Now there's a footnote in that exhibit, is there not?

10   A.    Yes.

11   Q.    And that -- what does that footnote reflect?

12   A.    The footnote says:        "All messages sent on September 26th,

13   2017, i.e., the date of the hearing, were sent after the

14   hearing concluded."

15   Q.    Do you know what time the hearing concluded?

16   A.    The hearing concluded at about 12:30 in the afternoon.

17   Q.    You have copies of all of those, do you not, the

18   government?

19   A.    All of what?

20   Q.    All of these communications that are in the chart.

21   A.    We have records that the communications happened.

22   Q.    Yes.

23   A.    Yes.

24   Q.    Tab 45, I think this is another tab in which there's no

25   exhibit mark.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 36 of 138   572


 1   A.    My copy also does not have one.

 2                 MR. KRAVIS:     This is --

 3                 THE WITNESS:     It's the October 2nd email.

 4                 MR. KRAVIS:     This is Exhibit 195.

 5                 THE COURT:     Thank you.

 6   BY MR. ROGOW:

 7   Q.    Tab 45, Exhibit 195.

 8   A.    Okay.

 9   Q.    What is this exhibit?

10   A.    This is an email dated October 2nd, 2017, from a member of

11   the HPSCI staff to Mr. Stone's counsel.

12   Q.    Was it requesting information?

13   A.    Yes.

14   Q.    Was there a response to that?

15   A.    Mr. Stone responded through his counsel, yes, on

16   October 13th.

17   Q.    I'm sorry, couldn't hear your answer.

18   A.    Yes, there was a response.

19   Q.    From Mr. Stone's counsel?

20   A.    Yes, from Mr. Stone's counsel.

21   Q.    Tab 46, which is Exhibit 167 --

22   A.    Okay.

23   Q.    -- this reflects what?

24   A.    This reflects the number of telephonic communications

25   between Mr. Stone and various individuals from January to
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 37 of 138   573


 1   November 2016, and it reflects calls with Mr. Gates,

 2   Mr. Bannon, Mr. Manafort, Mr. Prince, and Mr. Trump.

 3   Q.    This chart exhibit does not reflect the content of any of

 4   those communications, does it?

 5   A.    Correct.

 6   Q.    Exhibit 47, you talked about earlier this morning --

 7   A.    Exhibit 62?

 8   Q.    This is Exhibit 62 -- I'm sorry, this is Tab 47,

 9   Exhibit 62.

10   A.    Okay.

11   Q.    The subject is, "Credico Paragraph."

12   A.    Correct.

13   Q.    The first paragraph, "From our letter to the House," is

14   that an accurate reflection of that letter?

15   A.    This -- this exhibit does say, "From our letter to the

16   House," yes.

17   Q.    Was that accurate; that was reflected in the letter that

18   was sent, was it not?

19   A.    This is not identical to the letter that was sent to the

20   House.

21   Q.    The other paragraphs are not, I understand --

22   A.    Oh, the first paragraph.

23   Q.    -- but the first paragraph, yes.

24   A.    I -- if you don't mind, I'll look and just compare them

25   before I give you an answer.       I don't --
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 38 of 138     574


 1   Q.    When you testified earlier, you talked about these two

 2   paragraphs.

 3   A.    The second two?

 4   Q.    Yes.

 5   A.    Yes.

 6   Q.    They were not identical.

 7   A.    Correct.

 8   Q.    But my question is:       Was the first paragraph identical?

 9   A.    I know, and if you could bear with me, it's easier for me

10   if I can look at it before I give you the answer.

11   Q.    Of course, go ahead.

12   A.    Do you remember what tab the other one was at, the

13   original?

14   Q.    Let me ask the question this way:          If it were not

15   identical or close enough to identical, would you have observed

16   that in your testimony?

17                THE COURT:     That calls for speculation.     If you want

18   to know if they're identical, you can look her look at them.

19   If you don't, you can go on to the next question.

20                MR. KRAVIS:     Tab 42.

21                THE WITNESS:     Okay.     Sorry.

22         They're not identical.          In the -- I'm sorry -- in the

23   October 13th letter, it says, "In both the interview and in the

24   follow-up email from House majority counsel, the committee

25   requested Mr. Stone disclose the name of his intermediary who
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 39 of 138        575


 1   offered information about WikiLeaks."

 2           This version in Exhibit 62 says, "The committee requested

 3   Mr. Stone disclose the name of source who confirmed the June 21

 4   tweet and remarks by Julian Assange."

 5           And then the rest of it is a little bit different as well.

 6   The original letter says, "Since his committee interview and

 7   the receipt of your written communication from the committee,

 8   Mr. Stone has contemplated the disclosure and is now prepared

 9   to identify his source."

10          The version in Exhibit 62 says, "Since his committee

11   interview and the receipt of your written communication from

12   the committee, Mr. Stone has contemplated the disclosure and is

13   now prepared only reluctantly to identify his source."              So

14   "only reluctantly" was added, and the top part is a little

15   different.

16   BY MR. ROGOW:

17   Q.      If you would, please, Tab 49, Government Exhibit 63.

18   A.      Okay, I got it.

19   Q.      The dates on these -- these are texts, correct?

20   A.      These are text messages between Mr. Stone and Mr. Credico,

21   yes.

22   Q.      And the 11/17/2017 text from Randy Credico, read what that

23   says, please.

24   A.      Mr. Credico writes, "I flew back from London.        I saw

25   Godfather II, Frankie Five Angels.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 40 of 138      576


 1   Q.    Then come down to the 11/19/2017 text, what does

 2   Mr. Credico text?

 3   A.    Mr. Credico writes, "My lawyer wants to see me today."

 4   Q.    Do you know whether or not Mr. Credico had a lawyer?

 5   A.    I do know he had a lawyer, I don't know the date that he

 6   hired his lawyer.

 7   Q.    Do you know whether or not Mr. Credico ultimately had a

 8   lawyer, whatever the date may be?

 9   A.    Yes, yes, he did.

10   Q.    Thank you.

11        And tab 50, Exhibit 15 --

12   A.    Okay.

13   Q.    -- is that a letter from Mr. Credico's lawyer?

14   A.    Yes.

15   Q.    And to whom is that letter addressed?

16   A.    This is a letter dated November 20th, 2017.          It's from

17   Mr. Credico's counsel, and it is to a staff member on HPSCI.

18   Q.    And what does it say?

19   A.    It says, "Please be advised that the undersigned is legal

20   counsel for Mr. Credico, who has received a letter from

21   Representatives Conaway and Schiff, requesting his

22   participation in a voluntary transcribed interview at the

23   committee's offices.      Please be advised that Mr. Credico

24   declines the invitation and requests that you pass this

25   information on to the authors of the letter to him."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 41 of 138   577


 1   Q.     If you would look at Exhibit 68, at Tab 53?

 2   A.     Okay.

 3   Q.     This is -- at the top it says, "My subpoena," correct?

 4   A.     Correct.

 5   Q.     And it is from Randy Credico?

 6   A.     Yes.

 7   Q.     And who is blind-copied on this?

 8   A.     Craig Murray, Raymond --

 9   Q.     Let me take them one at a time and ask you:         Do you know

10   who Craig Murray is?

11   A.     Not precisely, no.

12   Q.     Do you know who -- what's the next name?

13   A.     Raymond L. McGovern.

14   Q.     Do you know who Raymond L. McGovern is?

15                  MR. KRAVIS:     Objection, relevance.

16                  THE COURT:     She can just answer whether she knows or

17   not.

18          Go ahead.

19                  THE WITNESS:     Raymond McGovern, no.

20          Do you want me to just keep going?

21   BY MR. ROGOW:

22   Q.     Do you know who Thomas Drake is?

23   A.     I don't.

24   Q.     Bill Binney?

25   A.     I'm familiar with Bill Binney, but I don't know a lot
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 42 of 138   578


 1   about him.

 2   Q.    Caleb Maupin?

 3   A.    No.

 4   Q.    Sabrina Jacobs?

 5   A.    No.

 6   Q.    Steven Cohen?

 7   A.    No.

 8   Q.    What is the address for Steven Cohen on this email?

 9   A.    Steven Cohen is sfc1@nyu.edu.

10   Q.    Does that nyu.edu address reflect an address -- to your

11   knowledge, if you know -- of a university or educational

12   institution?

13   A.    Yes.

14   Q.    Stefania Maurizi?

15   A.    Again, I'm familiar with the name, but --

16   Q.    Players2, is that Roger Stone?

17   A.    That's Roger Stone.

18   Q.    Doug Henwood?

19   A.    I don't know.

20   Q.    Jeannie Hopper?

21   A.    I don't know.

22   Q.    Linda Perry Barr?

23   A.    Linda Barr worked at WBAI.

24   Q.    Pardon me?

25   A.    Linda Barr worked at WBAI.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 43 of 138   579


 1   Q.    Which is a --

 2   A.    It was a radio station in New York City.

 3   Q.    Was that the radio station from which Randy Credico did

 4   his shows?

 5   A.    Yes.

 6   Q.    LionelY2K, do you know who that is?

 7   A.    I'm familiar with the name, but I don't know.

 8   Q.    Michael Haskins?

 9   A.    I don't know.

10   Q.    Reggie Johnson?

11   A.    I don't know.

12   Q.    Coleen Rowley?

13   A.    I don't know.

14   Q.    Noam Chomsky?

15   A.    I don't know specifically.

16   Q.    What is the address for Noam Chomski?

17   A.    Chomski@mit.edu.

18   Q.    Does that email address, @mit.edu also reflect an academic

19   institution?

20   A.    Yes, it does.

21   Q.    Do you know what academic institution that is?

22   A.    MIT, Massachusetts Institute of Technology.

23   Q.    If you take a look, please at -- again, we're at Tab 53,

24   Exhibit 68 --

25   A.    Is this the one we were just looking at?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 44 of 138   580


 1   Q.    I'm sorry, I've got the wrong -- this is 54 --

 2   A.    Okay.

 3   Q.    -- Exhibit 69 -- Tab 54, Exhibit 69, page 1.

 4   A.    Okay.

 5   Q.    There are several pages in this exhibit, am I correct?

 6   A.    There are ten pages in this exhibit.

 7   Q.    Look at page 2, if you would, please.         There is an item

 8   marked Number 329 11 -- I'm sorry, 330 11-29, 2017, from Randy

 9   Credico.

10        And what does the message say in that line?

11   A.    "I am with my lawyers."

12   Q.    If you take a look at Tab 57, Exhibit 17?

13   A.    Okay.

14   Q.    What is reflected in that exhibit?

15   A.    This is a letter dated December 12th, 2017, from

16   Mr. Credico's counsel to HPSCI.

17   Q.    And page 2 of Exhibit 17 is the letter itself, correct?

18   A.    Yes.

19   Q.    What does the letter say; please read the content of the

20   letter.

21   A.    The letter says, "Please be advised that in response to

22   questioning at the scheduled deposition, Mr. Credico will

23   assert the protections of the Fifth Amendment to the

24   Constitution and decline to answer any questions beyond

25   personal pedigree.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 45 of 138   581


 1         Should you or the committee require a personal appearance

 2   by Mr. Credico to orally assert his rights, please let us know.

 3   Kindly also provide a mechanism for reimbursement of

 4   Mr. Credico's travel expenses in connection with his

 5   appearance.

 6         If this letter is sufficient to serve to waive a personal

 7   appearance on December 15th, 2017, please let us know that fact

 8   and advise, if you can, whether the committee wishes to proceed

 9   further in this matter."

10   Q.    Turn to Exhibit 59, please.

11   A.    Tab 59?

12   Q.    I'm sorry, Tab 59, Exhibit 65 --

13   A.    Got it.

14   Q.    -- page 3, Item 190, 11/24/2017, from Randy Credico.

15   A.    Mr. Credico -- this is a text message from Mr. Credico to

16   Mr. Stone, dated November 24th, 2017.

17        Mr. Credico writes, "I've already got ten lawyers who were

18   working on it."

19   Q.    Government Exhibit 6, which is at page -- I'm sorry -- at

20   tab 62.

21   A.    Okay.

22   Q.    And what is that?

23   A.    This is portions of the House Permanent Select Committee

24   on Intelligence report on Russian active measures, dated

25   March 22, 2018.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 46 of 138   582


 1   Q.    Turn to page 9, please.      In the paragraph beginning, "U,

 2   with this charge" -- I mean the letter U, this is page 9 of

 3   Exhibit -- I'm sorry, it's page 3 of Exhibit 6.

 4   A.    Does it say "Preface" on the top?

 5   Q.    Yes.

 6   A.    Okay.

 7   Q.    Would you read the first -- under U, the first two items

 8   that deal with the mandate of the committee to examine with

 9   this charge?

10   A.    So you want me to read, "With this charge," and then one

11   and two?

12   Q.    "With this charge," all the way to, "Campaigns."

13   A.    Okay.

14        "With this charge, the House Permanent Select Committee on

15   Intelligence, the Committee, initiated an investigation in

16   January of 2017 with the mandate to examine:          One, what Russian

17   cyber activity and other active measures covert influence

18   activities run by the Russian intelligence services, were

19   directed against the United States and its allies.

20        "Two, whether the Russian active measures include links

21   between Russia and individuals associated with presidential

22   campaigns."

23   Q.    Then if you would turn to page 76 of that same exhibit,

24   Exhibit 6, and there's a paragraph on the top left, there's

25   a U, and then it starts, "Despite these multiple contacts."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 47 of 138     583


 1        Would you read that, please?

 2   A.    Is it page 9 of the exhibit?       Is it 6A9?

 3   Q.    It's Exhibit 6A009.

 4   A.    Okay.

 5        "Despite these multiple contacts, the committee did not

 6   find any evidence contradicting Stone's claim that any

 7   information disseminated via social media regarding the time of

 8   the release of the DNC data or others was from publicly

 9   available sources, and he in no way conspired, colluded or

10   coordinated with any agent of the Russian State."

11   Q.    Turn, please, in this same exhibit to page 13, the

12   Appendix B, "Russia Investigation Parameters"?

13   A.    Okay.

14   Q.    Do you see that heading?

15   A.    I do.

16   Q.    And in the middle of the page there is italicized the

17   question, "What are the key questions you seek to answer," and

18   please read the first two bullet points.

19   A.    "What are the key questions you seek to answer?          What

20   Russian cyber activity and other active measures were directed

21   against the United States and its allies, what

22   counterintelligence concerns exist related to Russia in the

23   2016 U.S. elections, including any intelligence regarding links

24   between Russia and individuals associated with the political

25   campaigns."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 48 of 138       584


 1   Q.    Thank you.

 2                 THE COURT:   I was trying to figure out if the best

 3   thing to do would be to take our break now, and let you

 4   ascertain whether you have any more questions.

 5                 MR. ROGOW:   I have two more, just two more.          I'm at

 6   tab 77, so I'm close to the end.

 7                 THE COURT:   All right.   Go ahead.

 8   BY MR. ROGOW:

 9   Q.    If you would take a look, please, at tab 79, Government

10   Exhibit 19?

11   A.    Okay.

12   Q.    Tell the jury what this is, please?

13   A.    This is a letter dated December 20th, 2018, from

14   Mr. Stone's counsel to the committee -- to HPSCI, rather, I'm

15   sorry.

16   Q.    If you would turn to page 2 of that letter, and the

17   paragraph, it is the third paragraph from the bottom that

18   begins, "In order for Mr. Stone," would you please read that?

19   A.    Yes.

20        "In order for Mr. Stone to properly and effectively defend

21   himself from the partisan attacks that have only been made

22   possible by the committee's ongoing retention in secret of the

23   only verified and accurate record of his testimony, Mr. Stone

24   must be immediately provided this record in full and without

25   any arbitrary restrictions.       Access" --
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 49 of 138     585


 1   Q.    That's all I need.

 2                 MR. ROGOW:    Thank you, Ms. Taylor.    I'm finished.

 3                 THE COURT:    All right, is there going to be any

 4   redirect of this witness, or is this witness excused?

 5                 MR. KRAVIS:    It's going to be like three minutes.

 6                 THE COURT:    Okay, let's go.

 7         Is that all right with everybody, that we complete this

 8   witness before your break?

 9         Okay.

10                               REDIRECT EXAMINATION

11   BY MR. KRAVIS:

12   Q.    Very briefly, Ms. Taylor, I want to ask you about some of

13   the documents that you were shown on cross-examination.

14        First, I ask you to turn to Exhibit 166, tab 44 in your

15   binder.

16                 MR. KRAVIS:    Can we please publish it for the jury

17   and the witness.

18   BY MR. KRAVIS:

19   Q.    Ms. Taylor, I think you testified on direct examination --

20                 MR. KRAVIS:    Thank you.

21   BY MR. KRAVIS:

22   Q.    Ms. Taylor, I think you testified on direct examination

23   that this Exhibit 166 is a chart with a number of written

24   communications between Mr. Stone and Mr. Credico in September

25   of 2017.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 50 of 138   586


 1        Am I remembering that correctly?

 2   A.    That's correct.

 3   Q.    On cross-examination you were asked a question about you

 4   have copies of these communications.

 5        I just want to be clear:      Are there time periods for which

 6   law enforcement did not obtain in this investigation the

 7   content of text messages between Mr. Stone and Mr. Credico?

 8   A.    Yes.

 9   Q.    What is the time period for which law enforcement did not

10   obtain the content of the text messages between Mr. Stone and

11   Mr. Credico?

12   A.    Mid-November 2016 through mid-November 2017.

13   Q.    And that includes the time period that's covered in this

14   chart?

15   A.    Yes.

16   Q.    So this chart is based on records showing the number of

17   communications but not their content?

18   A.    Correct.

19   Q.    I want to turn now to Exhibit 62, which appears at Tab 47

20   of the binder.

21                MR. KRAVIS:   If we could have published for the jury

22   again the side-by-side view of the -- Exhibit 13 and

23   Exhibit 62.

24   BY MR. KRAVIS:

25   Q.    Ms. Taylor, do you remember being asked some questions on
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 51 of 138   587


 1   cross-examination about -- asking to you compare Exhibit 62

 2   with Exhibit 13?

 3   A.    Yes.

 4   Q.    And just to remind us of what we're looking at here, what

 5   is Exhibit 13?

 6   A.    Exhibit 13 is a letter dated October 13th, 2017 from

 7   Mr. Stone's counsel to the committee.

 8   Q.    And what is Exhibit 62?

 9   A.    Exhibit 62 is an email from Mr. Stone to Mr. Credico dated

10   October 1th, 2017, where he forwards content related to that

11   letter.

12   Q.    Now, I think you were asked on cross-examination to

13   compare the first paragraph of Exhibit 62, the forwarded text

14   and the email with the letter.

15        Do you remember that?

16   A.    Yes.

17   Q.    What are, what are the differences?

18   A.    In the -- in both the interview paragraph, in the letter

19   to Mr. Credico the text says, "Who confirmed the June 21st

20   tweet and remarks by Julian Assange," versus the October 13th

21   letter which says, "Who offered information about WikiLeaks."

22   Q.    Was there another difference that you identified?

23   A.    Yes.   In the letter to -- that was forwarded to -- or the

24   email, rather, that was forwarded to Mr. Credico, the second

25   sentence of that paragraph ends with, "is now prepared only
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 52 of 138   588


 1   reluctantly to identify his source," whereas in the original it

 2   says, "and is now prepared to identify his source."

 3   Q.    So the email that Mr. Stone forwarded along to Mr. Credico

 4   has that phrase, "only reluctantly" to identify a source, and

 5   that word, "only reluctantly," does not appear in the letter

 6   sent to the committee; is that right?

 7   A.    That's correct.

 8   Q.    Finally, I want to ask you a few questions about the

 9   transcript.      I'm going to ask to you turn to Tab 41 of the

10   binder.      This is Government's Exhibit 1.     I'm going to direct

11   your attention --

12                 MR. KRAVIS:   And if I could have this for the jury

13   and the witness please.

14   BY MR. KRAVIS:

15   Q.    -- to page 54 of the transcript, do you remember being

16   asked on cross-examination about some -- about a statement from

17   someone identified in the transcript as Mr. Gowdy about the --

18   what the investigation is looking at?

19   A.    Yes.

20   Q.    I want you to turn now to three pages later in the

21   transcript, page 57?

22   A.    Okay.

23   Q.    Do you see the material I've marked in green on the edge

24   of the transcript there?

25   A.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 53 of 138   589


 1   Q.    Is this an exchange between Mr. Stone and that same person

 2   identified as Mr. Gowdy, who made the earlier statement?

 3   A.    Yes.

 4   Q.    Can you read this for us, what Mr. Gowdy says three pages

 5   later?

 6   A.    "Mr. Gowdy:     All right, which brings me back to your

 7   source with Julian Assange."

 8        "Mr. Stone:     Yes.

 9        "Mr. Gowdy:     We need to be able to examine that source.

10   That source had direct contact with Julian Assange."

11   Q.    Finally, Ms. Taylor, do you remember being asked some

12   questions on cross-examination about some statements in the

13   transcript about the scope of the -- of the investigation?

14   A.    Yes.

15   Q.    In his opening statement for the committee, did Mr. Stone

16   himself talk about the basis of the hearing?

17   A.    Yes, he did.

18   Q.    I direct your attention to page 8 of the exhibit.

19        Can you read for the jury, please, the statement of

20   Mr. Stone that I just highlighted in green at the bottom?

21   A.    "These hearings are largely based on a yet unproven

22   allegation that the Russian State is responsible for the

23   hacking of the DNC and John Podesta and the transfer of that

24   information to WikiLeaks."

25   Q.    Who was the person who spoke that line?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 54 of 138   590


 1   A.    Mr. Stone.

 2                MR. KRAVIS:    I have no further questions.

 3                THE COURT:    All right, the witness can be excused,

 4   and the jury will be excused to take our mid-afternoon break.

 5   We'll try to resume at 3:15.

 6         Please don't discuss this case with among yourselves or

 7   with anyone else.

 8         Thank you.

 9         (Jury excused.)

10                THE COURT:    You can be excused.

11         Everyone can sit down.

12         I think people stand up when the jurors come and go, out

13   of courtesy for the jurors, but you don't have to wait for me

14   to tell you to sit down each time.

15         It's just a courtesy, I believe, that the parties usually

16   show the jury.     But once they're in and seated, you all should

17   feel free to sit down.       I'm not used to telling people that

18   they can sit down.        I have never seen people stand and wait, so

19   feel free.

20         Mr. Kravis, I just want to confirm, when we had the last

21   pretrial conference and we were talking about the jury

22   instructions --

23                MR. KRAVIS:    Yes, Your Honor.

24                THE COURT:    -- you indicated that you were in

25   agreement with the defense about the line and the
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 55 of 138   591


 1   obstruction -- instruction about concealment of record.

 2         So I just want to ask, in Count 1, there were several

 3   prongs alleged to what you believe the obstruction was that

 4   he -- paragraph 41, that he allegedly testified falsely and

 5   misleadingly at the hearing; second, that he failed to turn

 6   over and lied about the existence of responsive records; and,

 7   three, that he submitted and caused to be submitted a letter

 8   falsely and misleadingly describing communications with the

 9   Person 2 and 4, that he attempted to have Person 2 testify

10   falsely or to prevent him from testifying.

11         So is it my understanding that, essentially, Stone failed

12   to turn over is no longer a part of what you're prosecuting as

13   obstruction of justice in this case?

14               MR. KRAVIS:    I think --

15               THE COURT:    Or just lied about the existence of.

16               MR. KRAVIS:    Right, I think that our position here is

17   that we are not arguing that Mr. Stone's failure to turn over

18   documents is, in itself, sufficient for the jury to convict the

19   defendant of obstruction.

20         Our argument is that the obstruction that occurred here

21   was obstruction about lying about the documents he had in his

22   possession.

23               THE COURT:    All right.    It would be helpful for me,

24   we talked about seeing the new jury instruction as to what you

25   think the guidepost of this case is, and I think with that
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 56 of 138     592


 1   change, that was the only thing that you disputed, would help

 2   me to have what the agreed jury instruction is, or what the

 3   instruction is with any remaining disputes.          And we've been

 4   busy since we talked, but I would like to have it, at least by

 5   Monday morning.

 6                MR. KRAVIS:    We'll send something to defense counsel

 7   tonight.     All we're going to do is delete the language they

 8   objected to.     If that's all right with them, we'll submit it to

 9   the Court.

10                THE COURT:    All right.   With respect to the defense,

11   I don't know, now that you have directed the witness' attention

12   to certain aspects of the transcript, whether it's going to

13   still be your position that you want to play the entire

14   testimony in your case in chief.

15         I would like to know, I guess at the close of the

16   government's case, if there's going to be a defense case,

17   before we begin, I would like to hear from you about why it is

18   relevant in its entirety as opposed to choosing as many

19   excerpts as you think are important and playing them.

20         I think part of my function here is to make sure that

21   the -- and you don't have to do it now -- is to make sure that

22   the jury's time is used wisely, and if they're going have to

23   listen to the entire thing and you can't edit it down, I'd like

24   you to consider whether you can, and if you can, I'd like to at

25   least hear why you think every word is relevant before you put
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 57 of 138   593


 1   it on.

 2           We don't have to talk about it now, but I wanted to give

 3   you a heads-up, and I'm going to ask you that before you put on

 4   your case, if you put on a case.

 5           The other thing I will say is, as having it be my

 6   responsibility to think about the use of everyone's time, not

 7   every lawyer in this courtroom has to be as caffeinated as

 8   Mr. Kravis, but the pacing of the cross was extremely slow, and

 9   I think it tested the patience of the jurors a great deal, and

10   so I hope as you prepare moving forward, you'll try to pick up

11   the pace a little bit.

12           I'm not going to point that out in front of the jury, but

13   I do want to let you know that I thought this afternoon could

14   have been a bit more expeditious, and so I hope you'll take

15   that to heart.

16           I also think talking about exhibits when the jury can't

17   see them isn't as helpful to the jury as it could be if they

18   could see them while you were talking about them.           Maybe you

19   didn't want to underscore their contents, but you were talking

20   about their contents, so that's something to think about in the

21   future as well.

22           So we'll take our break.

23           You'll be prepared with your next witness when we come

24   back?

25                MR. KRAVIS:   Yes, Your Honor.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 58 of 138   594


 1               THE COURT:    I'll see everybody now at 20 after.

 2               (Recess at 3:14 p.m.)

 3               (Proceedings resumed at 3:29 p.m.)

 4               THE DEPUTY CLERK:     Your Honor, recalling criminal

 5   case Number 19-18, United States of America v. Roger J. Stone.

 6             (Pause.)

 7               THE COURT:    Mr. Stone, are you fully recovered?

 8               THE DEFENDANT:    Yes, thank you, Your Honor, much

 9   better.

10               THE COURT:    I'm going to continue with the trial

11   right now.    If there's anything -- I was presented with

12   something that doesn't relate to the matters before us right

13   now.    Let's bring the jury back in, and the government can get

14   its next witness.

15               (Jury present.)

16               THE COURT:    All right, our jurors are all returned.

17          Government can call it's next witness.

18               MR. ZELINSKY:    Thank you, your Honor, the United

19   States calls Randy Credico.

20                GOVERNMENT WITNESS RANDOLPH CREDICO SWORN

21                            DIRECT EXAMINATION

22   BY MR. ZELINSKY:

23   Q.     Good afternoon, sir.

24   A.     Good afternoon.

25   Q.     Could you state and spell your name for the record?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 59 of 138   595


 1   A.    Randolph Allen Credico.      R-A-N-D-O-L-P-H, Credico is

 2   C-R-E-D-I-C-O.

 3   Q.    Mr. Credico, you're testifying today pursuant to a

 4   subpoena; is that correct?

 5   A.    Yes, that's not something I would volunteer to.

 6   Q.    And have you met with the government to prepare for your

 7   testimony today?

 8   A.    Yes.

 9   Q.    What do you do for work?

10   A.    Seems like I'm a professional witness.         I'm a political

11   satirist, I'm impressionist.       I -- for many years I did

12   political humor, night clubs, television.         I do voice-over

13   work.   Recently I did a couple of Nickelodeon voice-overs for

14   Mutt & Stuff, and I did a Tonight Show.

15        I have done a hundred television and radio and -- I have a

16   radio show right now on Pacifica.        And for many years, from

17   1997 to 2011, I ran a civil rights group called the William

18   Kunstler Fund for Racial Justice.

19   Q.    Thank you, sir.

20        Do you know Roger Stone?

21   A.    Yes.

22   Q.    When did you first meet Mr. Stone?

23   A.    In the summer, late summer of 2002.

24   Q.    What kind of work did you do with Mr. Stone?

25   A.    Well, in 2002 there was a campaign in New York.          It was an
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 60 of 138       596


 1   election year, gubernatorial race.        And at that point I was

 2   running the concert funds group called "The Mothers of the New

 3   York Disappeared."     And we were trying to change New York's

 4   Rockefeller drug laws which were passed in '73.

 5         I had spent five and a half, six years organizing the

 6   families of prisoners, going to prisons, and the movement was

 7   moving forward.     In 2002, we were negotiating with Governor

 8   Pataki for changes.

 9         There was a race between him and the guy by the name of

10   Carl McCall, and we were making a lot of movement, but I was

11   so -- we were like so close to getting changes that year, but

12   we didn't get them.      So I saw this third-party candidate by the

13   name of Tom Golisano, who is out of the upstate area.               He had a

14   third-party campaign, he spent tens of millions of dollars on

15   it.    I saw the ads that he was running.       They were very --

16   almost revolutionary.

17         So I ran into a guy who was running the Golisano campaign,

18   and I said, "Gee, I would like to meet the campaign manager or

19   the chief advisor, whatever, and maybe introduce him to my

20   cause with all of these women and children I'm working with."

21         So lo and behold, I met Roger Stone at his old apartment

22   above Mickey Mantle's on Central Park South.          I did a lot of

23   work and he did a lot of work on changing the Rockefeller.

24   Q.     You said earlier that you're an impressionist.

25   A.     Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 61 of 138   597


 1   Q.    You do impressions of famous figures; is that right?

 2   A.    Famous figures, politicians, and a lot of movie stars,

 3   most of whom are dead now.

 4   Q.    Did there come a time when Mr. Stone had you tape some

 5   promotional --

 6   A.    Yes.

 7   Q.    -- things for him?

 8   A.    Yes.

 9   Q.    Could you explain in a little more detail what that

10   involved?

11   A.    Promotional tapes for his radio show?

12   Q.    Yes.

13   A.    It would be doing -- you know, he would do like, "Hi, this

14   is such and such, you're listening to Roger Stone on the" --

15   this is Richard Nixon, James Mason, or whoever it was, maybe a

16   dozen that I did, voices promoting bumpers for his radio show.

17   Q.    You just said that you first met Mr. Stone around 2002; is

18   that correct?

19   A.    Yes.

20   Q.    Since 2002, has your relationship with Mr. Stone been on a

21   steady, even keel?

22   A.    No.

23   Q.    Did there come a time in 2016 when you began to speak with

24   Roger Stone?

25   A.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 62 of 138   598


 1   Q.    And why were you speaking with Roger Stone in early 2016?

 2   A.    Well, I had just received my radio show at WBAI Pacifica

 3   in New York City.     I was doing a lot of like fill-in shows, but

 4   now they gave me a permanent spot on Saturday mornings, and it

 5   evolved to three days a week, but it was Saturday mornings

 6   early, and I needed guests.       I had to prove myself.      I'm having

 7   this radio show, I'm a guest everywhere else, but now I have to

 8   get guests on my show.

 9        And sometimes you have to get guests on there that are

10   controversial.     He's good on radio, Stone is very good, he's a

11   good guest to have on, and although everybody at the station,

12   it's a rather to-the-left station, was not thrilled with me,

13   but Stone was good for causing commotion at the station and

14   bringing people to listen to it.

15   Q.    In the spring of 2016, did you have Roger Stone as a guest

16   on your radio show?

17   A.    I did, several times.

18   Q.    During the spring of 2016, did you discuss WikiLeaks at

19   all with Mr. Stone?

20   A.    No.

21   Q.    I want to turn now to June and July of 2016.

22   A.    Okay.

23   Q.    During that time, did you keep interacting with Mr. Stone?

24   A.    Through what days?

25   Q.    June and July of 2016.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 63 of 138   599


 1   A.    Well, he was on my radio show again, yeah.

 2   Q.    Did you discuss with Mr. Stone getting other potential

 3   guests on your radio show?

 4   A.    Did I discuss other guests, yes.

 5   Q.    Did you discuss having Gary Johnson on your show?

 6   A.    That would be in September, I discussed having Gary

 7   Johnson on my show.

 8   Q.    Did you discuss, in June or July of 2016, having anyone

 9   from WikiLeaks on your show?

10   A.    No.

11   Q.    Did you discuss WikiLeaks at all with Mr. Stone in June or

12   July?

13   A.    No.

14   Q.    Let's turn now to August of 2016.

15        In early August, did you hear Roger Stone talking about

16   communicating with Julian Assange?

17   A.    I saw a video of him, yes.       It was in Broward County

18   Republican Club, he was talking about having communicated with

19   Julian Assange.

20   Q.    At the time you saw that video, had you communicated with

21   Julian Assange?

22   A.    No.

23   Q.    Had you told Mr. Stone at the time you saw the video that

24   you had communicated with Julian Assange?

25   A.    No.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 64 of 138   600


 1   Q.    After Mr. Stone's statements that you talked about, did

 2   there come a time when you tried to have Julian Assange on your

 3   show?

 4   A.    Yes.

 5   Q.    How did you get the idea to have Julian Assange on your

 6   show?

 7   A.    How I did get the idea.      The idea was, he was a great

 8   person to have on your show.       It would be a huge, you know,

 9   catch at my station.      I would be the only person at WBAI,

10   anywhere in New York, who would get Assange on, particularly

11   leading into the election.       He -- very controversial, and he

12   would be great to have.      A lot of people wanted him on, but I

13   was able to get him on by asking a friend, yes.

14   Q.    Turning now to Government's Exhibit 189, page 1, which

15   should be on the screen in front of you --

16                MR. ZELINSKY:   And if, on this slide, we could zoom

17   in, please, Ms. Rohde, on the line, the second line from the

18   top that starts, "You okay with that."

19                THE WITNESS:    "You okay with that."

20   BY MR. ZELINSKY:

21   Q.    Do you see that, Mr. Credico?

22   A.    "You okay with that, I'm going have Julian Assange on my

23   show next Thursday," yes.

24   Q.    Did you send that message to Mr. Stone?

25   A.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 65 of 138      601


 1   Q.    Let's look at the next message down.

 2        Do you see another message just below that?

 3   A.    Yes, "Kunstler's wife is his lawyer, or at least one of

 4   them."

 5   Q.    Who is "Kunstler wife"?

 6   A.    Kunstler's wife, I missed an apostrophe and an s, that's

 7   Margaret Ratner Kunstler, who is the widow of William Kunstler,

 8   who is a very close friend of mine who I worked for, for many

 9   years as the director of the Kunstler fund.

10   Q.    What is your relationship to Ms. Kunstler?

11   A.    She is my closest, probably my closest friend in life.            I

12   have known her since 1986.       Her husband died ten years later,

13   and she and I remained great friends.

14        I ran her organization, the William Kunstler Fund.             Once he

15   died, she started Kunstler fund, and a year later I was given

16   the job as director of the William Kunstler Fund for the next

17   13 years.    We worked on a lot of projects together.

18   Q.    You referred earlier to a friend that you were in contact

19   with to try to get Assange on your show, was that friend

20   Ms. Kunstler?

21   A.    Yes.

22   Q.    When you wrote this message to Mr. Stone, had you actually

23   confirmed that Assange would be on your show?

24   A.    No, I think I presumed because I had asked her, I was

25   going to ask her like earlier to try to get Assange on, but she
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 66 of 138   602


 1   would get very upset, and had totally stay away from whatever

 2   relationship she had.      I did not want to bother her.       The only

 3   reason why I did here is because I was expanded.           I had from

 4   one day a week to three days a week, and I was looking for

 5   guests, and then I reluctantly asked her.         But I had not

 6   confirmed that he was on when -- I just assumed that if she

 7   tried to get him on, I would have a pretty good shot.

 8   Q.    At the time, what did you understand to be Ms. Kunstler's

 9   relationship, if any, to Julian Assange?

10   A.    Well, she had written articles.        Her close friend, Michael

11   Ratner, was his main lawyer, and she was doing -- not like --

12   she was someone that was part of that gang of like 80 lawyers

13   that he had.    And she was friendly, she was actually

14   representing somebody else at that time.         There was a crew

15   there that I was able to get her to ask to get him on my show.

16   Q.    Why did you tell Mr. Stone that you would be having

17   Assange on your show?

18   A.    You know, I really don't know why I was telling him that,

19   but, you know, I was kind of bragging, the same way he would

20   say to people a few week earlier.        And I didn't believe it, by

21   the way, when he said he --

22   Q.    Mr. Credico, if you could just answer the question.

23   A.    Okay.   Well I was try to one-up him at that particular

24   point, and I actually was going have Julian Assange on my show,

25   although I didn't have him confirmed until the following week.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 67 of 138   603


 1   Q.    When you say, "one-up him," what were you trying to one-up

 2   him from?    You started to allude to an earlier thing that you

 3   had heard.

 4   A.    Right.   Well, seeing him at that Broward County event,

 5   talking about Julian Assange, a video was playing a lot, and

 6   now I actually had a good shot to have him on my show, so I was

 7   just one-upping him at that point.

 8   Q.    You testified before the grand jury about this matter?

 9   A.    Yes.

10   Q.    And did you have these text messages --

11   A.    No.

12   Q.    -- in front of you when you testified?

13   A.    No, I didn't have any text messages prior to 2018.

14   Q.    When you testified before the grand jury, did you say you

15   had not discussed Julian Assange with Roger Stone at this time

16   period?

17   A.    Well, it really wasn't a discussion.        Yes, I did tell him

18   that.    I did say that.    I was actually talking about a phone

19   call conversation with him.

20   Q.    Once you got these text messages you are now testifying --

21   A.    Yes, those are mine.

22   Q.    -- that you discussed Mr. Assange on August 19th; is that

23   right?

24   A.    On August 19th, yes, this was sent.        It doesn't seem like

25   it was a back-and-forth the way I remember the phone call was
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 68 of 138      604


 1   on September --

 2   Q.    We'll get to that in a moment, sir.        Let's focus on

 3   August 19th.

 4   A.    All right.

 5   Q.    Did Mr. Stone respond to you at all about your claim that

 6   would you have Assange on your show?

 7   A.    No, he did not.     I don't see it there, no.

 8   Q.    Did there come a time when you actually did interview

 9   Julian Assange?

10   A.    Yes, August 25th, 2016, 6:00 p.m. Eastern Standard Time.

11   Q.    Now, before you interviewed Julian Assange, did you also

12   interview Roger Stone?

13   A.    Yes, August 23rd, two days earlier, a Tuesday, on the same

14   station.

15   Q.    What was that station?

16   A.    WBAI.    All of these are WBAI in New York, 99.5 FM.

17   Q.    That was your radio show; is that right?

18   A.    Yes.    Actually, those days were fill-ins.       They became

19   permanent later, but they were fill-ins at that point.              That's

20   why I was scrambling to get guests on Tuesday and Thursday, the

21   23rd and the 25th.     I had gone from the Saturday morning to

22   Tuesday and Thursday.

23   Q.    Thank you, sir.

24        On August 23rd, 2016, you had Roger Stone as a guest on

25   your radio show?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 69 of 138   605


 1   A.    Yes, August 23rd, he was a guest on my radio show.

 2   Q.    If we could turn to Government's Exhibit 134.

 3         (Audio played.)

 4   Q.    Mr. Credico, who is speaking on that phone call?

 5   A.    Phone call on the interview, that's Roger Stone.

 6   Q.    Who is the other person?

 7   A.    Me.

 8   Q.    Prior to that radio show on August 23rd, did you have any

 9   conversations with Mr. Stone about what Julian Assange had?

10   A.    No.

11   Q.    Did you discuss -- in that interview you just listened to,

12   Mr. Stone talks about developments that come out today which

13   have been devastating.

14        Did you hear that?

15   A.    Yes.

16   Q.    Did you discuss any of those developments with Mr. Stone

17   prior to that interview?

18   A.    No.

19   Q.    If we could play the next clip in the exhibit, please.

20         (Audio played.)

21   Q.    You say in that part of your broadcasted interview that

22   you had been teasing people about an October surprise.

23        Did you hear that?

24   A.    Yes.

25   Q.    How had you been teasing people?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 70 of 138   606


 1   A.    Well, I guess I would be talking about, on my radio show I

 2   would say there is going to be some kind of October surprise

 3   like there was an October surprise, you know, with Reagan.

 4   Q.    What is an October surprise?

 5   A.    An October surprise is something that comes out just

 6   before the election that no one is expecting to happen that

 7   kind of undermines the candidate, that undermines.           That

 8   happened to a lot of candidates over the years.           Reagan did it,

 9   Jimmy Carter was an October surprise in 1980.          It had something

10   to do with Iran.

11   Q.    On the third line of the transcript from the bottom, you

12   see where it says, "You have been in touch indirectly with

13   Julian Assange."

14   A.    Yes.

15   Q.    How did you know Mr. Stone had been in touch indirectly

16   with Julian Assange?

17   A.    Because he said so on -- and they replay that a lot.          The

18   Broward County Young Republicans, I believe he spoke, and they

19   played that.    It was like a clip that was in sort of the middle

20   of it, you couldn't see the outside, but him speaking

21   repeatedly.    So I'm alluding to that because he had said it.

22   Q.    When you said to Mr. Stone, you asked him, "I'm giving you

23   an opportunity to say it, what about the October surprise,

24   you've been in touch indirectly with Julian Assange," can you

25   give us any kind of insight, were you referring to yourself as
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 71 of 138   607


 1   his indirect contact?

 2   A.    No.

 3   Q.    You were not asking him what you had told him in any way,

 4   were you?

 5   A.    That is correct, I was not.

 6   Q.    If we could play the next part of the clip, please.

 7        (Audio played.)

 8   Q.    You just heard, it's on the second line of the transcript,

 9   Mr. Credico --

10   A.    Yes.

11   Q.    -- that Mr. Stone said, "We have a mutual friend, somebody

12   we both trust; and, therefore, I'm the recipient -- I am a

13   recipient of pretty good information."

14        Did you hear that?

15   A.    Yes, I did.

16   Q.    At the time, did you know who Mr. Stone was referring to?

17   A.    No, I did not.

18   Q.    Did you understand him to be referring to you, sir?

19   A.    No, he was not referring to me.

20   Q.    At the time, had you ever heard of Jerome Corsi?

21   A.    No.

22   Q.    Did you ever -- you'll see there, further on, that it

23   says -- talks about Clinton Foundation scandals.

24   A.    Right.

25   Q.    Did you ever tell Mr. Stone that Assange had information
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 72 of 138   608


 1   about the Clinton Foundation?

 2   A.    Can you repeat that?

 3   Q.    Did you ever tell Roger Stone that Julian Assange had

 4   information about the Clinton Foundation?

 5   A.    No.

 6   Q.    Did you have any knowledge at this time about whether

 7   Julian Assange had any information related to the Clinton

 8   Foundation?

 9   A.    No, sir.

10   Q.    After this radio broadcast on August 23rd, did there come

11   a time when you had Mr. Assange on your show?

12   A.    Two days later on August 25th.

13   Q.    Did Mr. Assange appear in person?

14   A.    No.

15   Q.    Why not?

16   A.    Because he was in exile in the Ecuadorian embassy in

17   London.

18   Q.    Let's turn to Exhibit 133.

19        Do you recognize this email?

20   A.    Yes, I do.

21   Q.    Who sent this email?

22   A.    It was sent to me by someone who worked for Assange in a

23   secretarial position.

24   Q.    When was the email sent?

25   A.    On the same day, earlier in the day on August 25th, 2016.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 73 of 138   609


 1   Q.    On this email it says here on the first line, "Margaret

 2   Ratner Kunstler has communicated a request to have Julian take

 3   part in your drive-time show tonight.

 4        Do you see that line?

 5   Q.    He had you, in fact, asked Ms. Kunstler to have

 6   Mr. Assange take part in your show?

 7   A.    Yes, a week earlier.      I thought it may have been a couple

 8   of days before, but it obviously was a week earlier.           But that

 9   was the day, August 25th, the same day that I had him on the

10   show that he responded finally.

11   Q.    Prior to this message, had you heard from anybody

12   associated with Mr. Assange?

13   A.    No.

14   Q.    And you said earlier that, on that day, later that day you

15   did have Mr. Assange on the show; is that right?

16   A.    Yes, on August 25th at 6:00 p.m.

17   Q.    How did he get on your show?

18   A.    It was complicated, because the radio station, the phone

19   system was all messed up.       They probably didn't pay their bill.

20   So I had to have him call up on my cell phone, hook the cell

21   phone into the sound system which went out over the airwaves.

22   But that's how -- I spoke to him like this (witness

23   demonstrating) and it was very complicated to do that.

24   Q.    Besides what was broadcasted on your radio station, did

25   you have any other conversation with Mr. Assange?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 74 of 138       610


 1   A.    That was the only conversation I had with him until April

 2   of 2017.

 3   Q.    Thank you, sir.     We'll focus now on the 2016 time frame.

 4   A.    Okay.

 5   Q.    Did you have any contact with any of his personnel at that

 6   time about what information WikiLeaks might have?

 7   A.    No.

 8   Q.    On your radio show, what did you discuss with Mr. Assange?

 9   A.    We talked about the election, we talked about the

10   campaign.     We talked about -- it was a wide range in a

11   37-minute interview.      I did not ask him about anything that he

12   was going to deliver.      I specifically didn't.      I never asked

13   him about his business, you know what I mean, except for I

14   think I might have asked him about his connection with Roger

15   Stone.   That was one of the things I asked him.

16   Q.    We'll get to that in a moment, sir.

17   A.    I asked him about Clinton, I asked him about Trump.           I

18   asked him about whoever else was in that race at that time,

19   Bernie Sanders.     It was really about the campaign.        I also

20   asked him about running for senate, I believe, in Australia.

21   Q.    Why didn't you ask him about future releases?

22   A.    I just -- first of all, I don't -- Julian Assange is not

23   going to tell me about future releases.         The whole business.

24   The whole business, whole MO of WikiLeaks is to release the

25   stuff.   They don't like tell you up front, they release it.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 75 of 138     611


 1         And they -- it's not like -- that's their MO.         Why would

 2   they tip their mitt to someone like me what they're going to

 3   do.    It's none of my business.      And first of all, I wasn't ever

 4   going to ask him that.

 5   Q.     Did you have any way besides this secretarial official to

 6   contact Mr. Assange?

 7   A.     Did I what?   That was my only way, yes.       At that point

 8   that was it, yeah, only communicated with that guy.

 9   Q.     Let's turn now to Government Exhibit 189, page 4.

10         Can you see the messages on the left that say, "Randy

11   Credico"?

12   A.     Yes.

13   Q.     Then if you look at the bottom, if we could blow up the

14   bottom two messages, can you read those, please, sir?

15   A.     Yes.   "Julian Assange talk" -- it's supposed to be

16   "talked" but -- "talk about you last night.          What did he

17   say" -- that was to Roger Stone.

18   Q.     In fact, had Mr. Assange talked about Roger Stone the

19   night before?

20   A.     I think, I believe he did in that interview.         I'm almost

21   positive, but I would have to listen to it again.           I think he

22   did, it did come up.

23   Q.     Had you asked him about Roger Stone?

24   A.     Yes, I did --

25   Q.     Why --
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 76 of 138     612


 1   A.     -- I think I asked him about a back channel or something,

 2   because Roger Stone had said that he had a back channel two

 3   days earlier.     Now I have him on, and I asked him, "Did you

 4   have Roger Stone -- an intermediary between you and Roger Stone

 5   as a back channel," just checking up with him.

 6   Q.     When you asked Mr. Assange on live New York City radio

 7   whether or not Roger Stone had a back channel, were you

 8   referring to yourself?

 9   A.     No.

10   Q.     If you move to the next page of Exhibit 189, if we could

11   enlarge the message at the top of the page that says, "He

12   didn't say anything bad," if you could read that message,

13   please, sir.

14   A.     "He didn't say anything bad.      We were talking about how

15   the press is trying to make it look like you and he are in

16   cahoots."

17   Q.     If we could move now a little further down on Exhibit 185,

18   you see the date there that says, "This date"?

19                MR. ZELINSKY:   If we could blow that date up.         Thank

20   you.

21                THE WITNESS:    August 27, 2016, Saturday.

22   BY MR. ZELINSKY:

23   Q.     On August 27th, 2016 --

24                MR. ZELINSKY:   Could we move to the next page,

25   please.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 77 of 138   613


 1   BY MR. ZELINSKY:

 2   Q.      -- you'll see -- can we go to the message down at the

 3   bottom, the bottom two messages -- do you see the message there

 4   that begins, "Julian Assange"?

 5   A.    Yes.

 6   Q.    Could you read it, please?

 7   A.    "Julian Assange has kryptonite on Hillary.          Trump is the

 8   Silky Sullivan of this race."

 9   Q.    When you wrote, "Julian Assange has kryptonite on

10   Hillary," who were you referring to when you wrote "Hillary"?

11   A.    On Hillary Clinton.

12   Q.    What was the basis of your knowledge?

13   A.    His public statements.      He had said earlier he had stuff

14   that was really bad on Hillary that could sink Hillary.

15   Q.    And you had also discussed earlier Mr. Stone's statements

16   that he had bad things on Hillary; is that correct, sir?

17   A.    Yes, yes.

18   Q.    Was this the first time that you discussed with Roger

19   Stone what Julian Assange might have?

20   A.    Yes.

21   Q.    Did Roger Stone --

22                MR. ZELINSKY:   We go to the next page of this

23   exhibit, please.

24   BY MR. ZELINSKY:

25   Q.    Did Roger Stone respond to your message?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 78 of 138      614


 1   A.     I don't think so.    Where is it?

 2   Q.     Let's move on.

 3   A.     No, he did not.

 4   Q.     Did you continue to interact with Mr. Stone in August,

 5   late August, that is August 27, 2016, through early September?

 6   A.     Yes, he -- through September, yes, we did communicate.

 7   Q.     Did there come a time when you had Gary Johnson on your

 8   radio show?

 9   A.     Yes, I did have Gary Johnson on the show.        Mr. Stone got

10   him on the show for me.

11               THE COURT:    Mr. Credico, you are mumbling a little

12   bit.

13               THE WITNESS:    I'm sorry.    I'm thirsty.     Can I get

14   some water?

15               THE COURT:    Absolutely.    There should be water in

16   that pitcher.     Can you reach it?

17               THE WITNESS:    Yeah, I got it.

18          I'm mumbling?

19               THE COURT:    Just your last answer was a little

20   mumbly.

21               THE WITNESS:    Let me know if I do that again.

22               THE COURT:    I will.

23   BY MR. ZELINSKY:

24   Q.     Mr. Credico, we had been talking about Gary Johnson.

25   A.     Yes, the Libertarian candidate for president, 2016.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 79 of 138    615


 1   Q.    And you indicated that Mr. Stone helped you to get Gary

 2   Johnson on your radio show, right?

 3   A.    I asked Mr. Stone if he would get me Gary Johnson on my

 4   radio show.    He was going to be in New York on that Saturday.

 5   I don't know if it was the 10th or the 11th of September.           I

 6   think it was the 10th, I'm not for sure.         But I asked Mr. Stone

 7   if he could get Mr. Johnson on, and he said, "I'll do it," and

 8   he did it.    And he got him on my show, and it was a big victory

 9   in spite of the fact that he made some crazy gaff about a lepo

10   the day before, and he lost a lot of his currency the day that

11   I had him on.

12   Q.    After you had Gary Johnson on your show, did you speak

13   with Mr. Stone about it?

14   A.    Yes, I did. I spoke to him right through that, about

15   having Johnson.     I was very appreciative that I got Gary

16   Johnson.    Nobody else on that station had him on.         Here I had

17   Julian Assange, now I had Gary Johnson.         And I was getting as

18   many big people as I could, from my viewpoint, and I did thank

19   him profusely forgetting me Gary Johnson.         I was very happy

20   about it.

21   Q.    What did he say in response?

22   A.    He said -- well, I asked, "What can I do in return" -- you

23   know, what can I do as a quid pro quo that's going around these

24   days, what can I do in response?

25        He said that he would like to get Julian Assange, me to get
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 80 of 138   616


 1   Julian Assange on his radio show.

 2   Q.    What did you respond to him?

 3   A.    I said, "Well, you know, why don't you ask your back

 4   channel, you have a back channel," and he -- I said, "Why don't

 5   you ask your back channel you have been talking about to get

 6   Julian Assange on your show rather than me?"

 7        And he said, "Well, I can't use the guy all the time," and

 8   he described him as some journalist, but he wouldn't tell me

 9   his name.     He couldn't tell me anything about him.

10        So I said, "Well, I'll see what I can do."

11   Q.    When you told Mr. Stone that he should go to his back

12   channel, were you referring to yourself?

13   A.    No.

14   Q.    Let's move to Exhibit 48.

15   A.    Exhibit 48.

16                MR. ZELINSKY:   If we could blow up the top messages

17   there.   Thank you.

18         No, I'm sorry, you had it right.

19   BY MR. ZELINSKY:

20   Q.    You see the date there, sir, September 8, 2016?

21   A.    Yes.

22   Q.    I'm sorry, September 18, 2016?

23   A.    Yes.

24   Q.    And you see you sent a massages?

25   A.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 81 of 138      617


 1   Q.     What does the message say?

 2   A.     "Making progress on the interview across the sea."

 3   Q.     What were you referring to when you messaged Mr. Stone

 4   that you were making progress on the interview across the sea

 5   in September of 2016?

 6   A.     I believe because I told him I could get him Julian

 7   Assange that I was making progress, which of course I never

 8   even tried to get Assange on his show, but I said that anyway.

 9   Q.     When you referred to Mr. Stone's show, what show are you

10   referring to?

11   A.     His -- he had a radio show call the Stone Cold Truth, and

12   he had one on InfoWars, I don't know if it was the same, but he

13   had some kind of radio show.       I actually did it at some point.

14   Q.     And lower down you'll see a message that begins, "I am

15   emailing your request to pass on to Assange."

16        Do you see that?

17   A.     "I am emailing a request to pass on to Assange on another

18   matter."    Oh, that's Roger, yes.

19   Q.     You've answered my question.      Mr. Stone said that.

20               MR. ZELINSKY:    And the next message, please.          If we

21   could pull up the next four messages.

22   BY MR. ZELINSKY:

23   Q.     If you look at the bottom -- I'm sorry, let's start at the

24   top.

25        After Mr. Stone asked you -- or said to you he was emailing
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 82 of 138   618


 1   a request to pass on to Assange in another matter, what did you

 2   reply?

 3   A.     "Okay."

 4   Q.     And then Mr. Stone sent you another message; is that

 5   right?

 6   A.     Yes.    It looks like a -- looks like a link, some kind of

 7   link.

 8   Q.     And then you see on the bottom where you gave a thumbs-up

 9   emoticon?

10   A.     Yes.

11   Q.     Then you wrote to him, and could you read what you wrote

12   at 3:28 p.m. please sir?

13   A.     "Just remember, just remember, do not name me as your

14   connection to Assange.       You had one before that you referred

15   to."

16   Q.     If we could go now to Exhibit 51, page 1.

17   A.     Page 1.

18                 THE WITNESS:   Am I mumbling still, am I okay?

19                 THE COURT:   I'll let you know.

20                 THE WITNESS:   Okay.   Just want to make sure.

21                 THE COURT:   All right.   If somebody can't hear in the

22   jury box, they'll let me know.

23   BY MR. ZELINSKY:

24   Q.     Let's start on the top, if we could enlarge the header.

25        Who is this email to?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 83 of 138   619


 1   A.    To Roger Stone from Randy Credico.

 2   Q.    What is it about?

 3   A.    Regarding Libya.

 4   Q.    If we could go to page 3 of this email, and the bold part

 5   at the bottom, please, could you read that, sir?

 6   A.    "Please ask Assange for any state or HRC email from

 7   August 10 to August 30th, particularly on August 20, 2011, that

 8   mentions Dr. R.K. Paul or confirm this narrative."

 9   Q.    Did you, when you received this message, understand it to

10   be a request from Mr. Stone?

11   A.    Yes.

12   Q.    If we could go to page 1 of this exhibit, all the way at

13   the top.

14        Did you reply to Mr. Stone?

15   A.    Yes.

16   Q.    What did you say?

17   A.    I said, "That batch probably coming out in the next drop.

18   I can't ask them favors every other day.         I asked one of his

19   lawyers.     They have major legal headaches right now, relax."

20   Q.    When you told Mr. Stone that there was a batch coming out

21   in the next drop, were you referring to WikiLeaks?

22   A.    "That batch probably coming out in the next drop," yes,

23   the next drop, I'm sure that batch is coming out.

24   Q.    Did you have any inside information indicating this to be

25   the case?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 84 of 138   620


 1   A.    No.

 2   Q.    You refer to having asked one of his lawyers.

 3        Who were you referring to when you sent that message?

 4   A.    "I can't ask them favors every day.        I asked one of his

 5   lawyers."     The only lawyer that I would have known that was

 6   peripherally involved was Margaret Ratner.

 7   Q.    If we could look a little further down on that message

 8   string --

 9   A.    Yes.

10   Q.    -- you'll see at the bottom, if we could -- where you say,

11   who -- the sentence that begins, "Who could I have on my show"?

12   A.    "Who could I have on my show tomorrow to talk about this?"

13   Q.    And what did Mr. Stone respond to you when you asked who

14   you could have on his show to talk about this?

15   A.    "No one, unless I can get some kind of confirmation from

16   Assange."

17   Q.    What did you respond to Mr. Stone?

18   A.    "Those emails would be on the WikiLeaks site if they

19   exist."

20   Q.    Is that the product of any inside information?

21   A.    No.    WikiLeaks put their stuff on -- if it existed and

22   they had put it out, it would -- everyone knew, you just go to

23   the site there, and you have to go through this icon, that

24   icon, and you find it, do a search.        If that existed, go to

25   their website because they put their stuff on the website,
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 85 of 138     621


 1   WikiLeaks.org.

 2   Q.    What did Mr. Stone say to you?

 3   A.    Well, I gotta see here, "Why do we assume WikiLeaks has

 4   released everything they have" -- "everything that they have?"

 5   Q.    And you responded?

 6   A.    "Roger, I think he's all" -- that must have meant "on" --

 7   "I think he's on my show tomorrow, so just give me a little bit

 8   of time."

 9   Q.    Was that true, did you have Mr. Assange on your show on

10   September 20th?

11   A.    No, I was really trying to get him on though.          I kept

12   trying to get him back on my show.        That was the favors I was

13   asking, was to try to get him back on my show.          I tried for the

14   ensuing six months to try to get him back on.

15   Q.    When you wrote this message, were you hoping that you

16   would have Assange on your show?

17   A.    I was always hoping I would get him back on the show

18   before the election, but I tried all the way until April 2nd,

19   2017, when he finally did it again.

20   Q.    Let's turn to Government Exhibit 190, page 1.

21        If you look at the first message -- the first two messages

22   on September 19th, 2016, did Roger Stone ask you to pass a

23   message to Julian Assange?

24   A.    Yes.

25   Q.    Did you tell him that you had?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 86 of 138      622


 1   A.    Yes.

 2   Q.    Had you actually passed a message to Julian Assange?

 3   A.    No.

 4   Q.    Let's move now on the same message where you say, "I'm

 5   flying to London after the show."

 6        Do you see that?

 7   A.    Yes.   That was on the 27th.

 8   Q.    You say, "I'm flying to London after the show."

 9        What did Mr. Stone respond?

10   A.    "Give me docs on R.A. Paul."

11   Q.    Were you, in fact, flying to London after your show?

12   A.    That night, yes, I was planning to go to London.

13   Q.    Why were you flying to London?

14   A.    Well, I was going there to visit a close friend of mine by

15   the name of Barry Crimmins, a great political satirist that I

16   have known since 1984.      He and I were both in London in 1986,

17   and it was the 30-year anniversary of us working in London

18   together.

19        So I went there to have a 30-year anniversary, along with a

20   very wealthy friend of mine who paid for the trip.           We were

21   going there for three days to see Barry Crimmins perform at the

22   Leicester Square Comedy Club, and the guy paid for all of the

23   expenses and the flight.

24        So that's the reason why I went to London from the 27th

25   through the 30th.     I believe I came back on the 1st of October.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 87 of 138   623


 1   Q.    Then you wrote, "We'll be seeing the man on Tuesday,

 2   actually on Wednesday night.       It's part of the agenda."

 3        Do you see that, sir?

 4   A.    Yes.

 5   Q.    Who is the man?

 6   A.    The man would be Julian Assange.

 7   Q.    Did you in, fact, have a plan to meet with Julian Assange?

 8   A.    No, but -- I did not have a plan, but I had a plan in my

 9   head that I would give him a letter from the station that I was

10   working.     I had --

11   Q.    Did you have an agenda for Mr. Assange?

12   A.    No, I did not have an agenda at all.        I did not see him.

13   I did not have an agenda.       I had nothing planned to see

14   Assange.     I was there to see Barry Crimmins.       And I spent three

15   days there with Barry Crimmins, and one day I dropped the

16   letter off at the embassy but did not get into the embassy.

17   Q.    And what did the letter say?

18   A.    The letter was from -- his name is Berthold Reimers.          He's

19   the general manager still at WBAI.        And we were making a

20   proposal to get Julian Assange to do a live radio show out of

21   the embassy with the ISDN, some kind of -- something he could

22   set up inside of the embassy.

23        So he sent me -- he gave me this letter.         I tried to get

24   them to let me drop it off inside of the embassy, maybe see him

25   while I was there, but they said either post it -- once I was
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 88 of 138   624


 1   there they said:     Either post it or you can drop it off.

 2        And so what I did was, I went over there on the day before

 3   I left and knocked on the embassy door, went inside, somebody

 4   put their hand out -- it was like Thing from "The Addams

 5   Family," all I saw was a hand that grabbed the -- they grabbed

 6   the letter and that was it, but I did not get inside the door.

 7   Q.    Let's move to page 3 of Exhibit 190.

 8                MR. ZELINSKY:   If we could enlarge the messages that

 9   begin, "As Jolson would say."

10                THE WITNESS:    Yes, I'm sorry, where?

11   BY MR. ZELINSKY:

12   Q.    Let's go -- when you wrote, "As Jolson would say, Hillary

13   ain't seen nothing yet" --

14   A.    Yes.

15   Q.    -- did you send that message to Roger Stone?

16   A.    What date is this?     September 30th.     Yes.

17   Q.    Did you have inside information that gave you this

18   message?

19   A.    No.

20   Q.    Just below that there's a picture.

21   A.    Yes.    That's a picture of me in front of the embassy,

22   right there.

23   Q.    When you say, "the embassy," what embassy?

24   A.    The Ecuadorian embassy.      You can see the flag there, and

25   you can see the guy who was either working for MI6 or working
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 89 of 138   625


 1   for the metropolitan police standing behind me with an

 2   earphone.

 3        So I took that picture to get him in there.          I had a whole

 4   bunch Nespresso there that I got around the corner on Cromwell,

 5   and I went in and went out, and I was followed a little bit

 6   into Harrods, which is like a half a block away.

 7        So I had put that picture out the day before on Facebook,

 8   that same picture I put on Facebook, and I said on Facebook

 9   that I think something is coming out this week based on what I

10   saw.

11        This guy is standing right there, there are people that are

12   following me around, into Harrods, at least I was that paranoid

13   I thought they were following me around.         So figured like

14   something is happening here, plus there was word that something

15   was coming out, and it was coming from -- I think it was

16   Assange and maybe a woman by the name of Sarah Harrison, that

17   something was coming out that week.

18   Q.     Sir, when you say there was word, do you mean --

19   A.     Not word of mouth, it was press.

20   Q.     Thank you.

21        And the exchange you just detailed --

22   A.     Yes.

23   Q.     -- where you said there was the man in the khaki pants

24   behind you --

25   A.     Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 90 of 138    626


 1   Q.    -- was this the same time that you dropped the letter off

 2   at the embassy?

 3   A.    Yes, I think I just dropped it off at that point, and I

 4   kind of floated around.      When I went in, came out, that guy was

 5   still there.     I got nervous because I saw the guy there.         I was

 6   kind of walking around, hoping that he would move.           And then I

 7   said, "Forget about it," went in, gave the letter and came out.

 8                MR. ZELINSKY:   Okay.    If we could move to the next

 9   page of the exhibit, please.

10   BY MR. ZELINSKY:

11   Q.    If you look on the exhibit, you see that you wrote, "Big

12   news Wednesday."

13        Do you see that, sir?

14   A.    Yes.

15   Q.    Then what you did you say to Mr. Stone?

16   A.    "Now pretend like you don't know me."

17   Q.    Did you have inside information that led you to send the

18   message, "Big news Wednesday"?

19   A.    No.

20   Q.    Mr. Stone responded, do you see what he wrote?

21   A.    Yes.

22   Q.    What did he say?

23   A.    He said, "You died five years ago."

24   Q.    What did you understand Mr. Stone to mean when he wrote to

25   you, "You died five years ago"?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 91 of 138       627


 1   A.    Well, that would be 2011 or 2012.        He had put out on -- we

 2   had a bad falling out in 2010, and he had put out, out of

 3   nowhere that -- on Twitter, Facebook and a blast email that

 4   Randy Credico died of an overdose, may he rest in peace.

 5        Now, I was in California at that time.         I was in Berkeley

 6   California, where the Pacifica main station is, KPFA.               It was

 7   six o'clock in the morning there.        My phone was being charged.

 8   I did not even, I did not even have it on.          It was being

 9   charged.    This is 2011 I guess.      So I turn it on.     I had all of

10   these message saying that -- like worried about me that I had

11   died.

12        So he had put it out there in three different locations

13   Facebook, Twitter, I guess, and Gmail that Randy Credico died,

14   may he rest in peace, of an overdoes.         People were -- it caused

15   some problems, that's all I can tell you.

16   Q.    How did it make you feel, that Mr. Stone had done that?

17   A.    Well, the thing is, it's a big practical joke, except my

18   friends and family did not find it the kind of joke -- you

19   don't put it out there and I can't respond to it because I'm

20   asleep and I'm in California.       There's nothing I can do about

21   that.   But I know some other people said that they did get

22   ahold of him and he retracted that reluctantly -- not

23   reluctantly, but he did retract it.

24   Q.    It was in the context of, you said, of a falling out; is

25   that correct?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 92 of 138   628


 1   A.    Yeah, yes.

 2   Q.    When you referred to it five years later, had you made

 3   your peace with that particular incident?

 4   A.    Well, with that, it's something I never forgot, you know,

 5   because it happened again, and he had some of his friend that

 6   had put it out there, he continued to put it out there that

 7   Randy Credico died of an OD.

 8                MR. BUSCHEL:    Objection, hearsay.

 9                MR. ZELINSKY:   Your Honor, can I -- it's not being

10   put in for the truth of the matter asserted.          Mr. Credico is

11   very much alive.

12                THE COURT:   Right.   I know that.

13                THE WITNESS:    Even though I mumble.

14                THE COURT:   Mumbling or not, he's here.       I think the

15   objection was to he had his friend put it out.          I think that is

16   an assertion.

17                THE WITNESS:    I'm sorry.

18                THE COURT:   Let me deal with the lawyer, and the

19   lawyer will ask you the next question.

20                MR. ZELINSKY:   Thank you, Your Honor.

21   BY MR. ZELINSKY:

22   Q.    Moving on, Mr. Credico --

23   A.    Yes.

24   Q.    -- you wrote back, "Great, Hillary's campaign will die

25   this week."
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 93 of 138   629


 1   A.    Yes.

 2   Q.    And then you'll see that you wrote, "Call ASAP."

 3        Do you see that?

 4   A.    Yes.

 5   Q.    The next message Mr. Stone wrote to you that starts,

 6   "Did," do you see that?

 7   A.    Yes.

 8   Q.    What did it say?

 9   A.    "Did Assange back off?"

10   Q.    Thank you.    Let's move on.

11        You responded to Mr. Stone on October 3rd, 2016 -- I'm

12   sorry, if we could go back to the previous page, the page we

13   were on, what did you write to Mr. Stone?

14   A.    "I can't talk about it."

15   Q.    Why couldn't you talk about it?

16   A.    Because I had nothing to say.

17   Q.    But what did you want Mr. Stone to think?

18   A.    That maybe I knew that something was coming out.

19   Q.    Let's move to the next page, and one more page beyond

20   that.   You'll see that picture that says -- that has text that

21   you sent below it.

22        Do you see that?

23   A.    Yes.

24   Q.    And what did you write?

25   A.    "How safe do you think anyone is in that little building?"
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 94 of 138   630


 1   Q.    When you wrote "that little building," what were you

 2   referring to?

 3   A.    It's the same -- it's the Ecuadorian embassy in London

 4   where Julian Assange was in exile.

 5   Q.    Then if you move to the bottom of the messages.          You'll

 6   see that you wrote, "I think it's on for tomorrow" --

 7   A.    Yes.

 8   Q.    -- do you see that?

 9        What made you think -- well, first let's go to, what were

10   you referring to when you wrote, "it's"?

11   A.    He had been saying there's word coming out that he was --

12   not word, there were news stories, and he had said that -- and

13   Sarah Harrison, I believe, said it, that they were putting

14   something out in October.

15   Q.    Sir, who is "he"?

16   A.    Julian Assange.

17   Q.    Thank you.

18        On the next page of the exhibit, you'll see that it says,

19   "If I were you, I wouldn't make any definitive statements for

20   the next 24 hours."

21        Do you see that?

22   A.    Yes.

23   Q.    And did you send that message to Roger Stone?

24   A.    Looks like I did.

25   Q.    If you move further down, there's a message that begins,
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 95 of 138   631


 1   "I'm sorry" --

 2                MR. ZELINSKY:   And if we could do -- enlarge that to

 3   the bottom of the screen.

 4                THE WITNESS:    Okay.   "I'm sorry I can't have a

 5   private conversation with you, but some major S-H-S blank,

 6   blank, blank is coming.      I'll talk to you about it" -- I'll

 7   talk to you after it happens, good bye."

 8   Q.    When you told Mr. Stone there was some major stuff coming,

 9   what was your basis of knowledge?

10   A.    Just it was either instinct or I was bluffing.

11   Q.    Then when you said to Mr. Stone, "I'm giving you all of

12   the information I have until tomorrow," what were you

13   referencing?

14   A.    When I say, "I'll talk to you after it happens, goodbye."

15   Q.    On the bottom you see a message from Mr. Stone?

16   A.    Yes.

17   Q.    It says, "I told to you go on Signal which is secure."

18        Do you see that?

19   A.    Yes.

20   Q.    What is your understanding of what "Signal" means in that

21   message?

22   A.    Signal is an encrypted phone messaging -- encrypted phone

23   messaging system which I did not have, did not have until the

24   following year.

25   Q.    But you understood Mr. Stone to be referring to an
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 96 of 138   632


 1   encrypted messaging system; is that correct?

 2   A.     Yes.    Yes.

 3   Q.     Let's move on to the next page.       On this page you sent a

 4   message at 11:08.

 5        Do you see that, sir?

 6   A.     Yes.

 7   Q.     What did you write?

 8   A.     "And by the way, your friend did not have a meeting with

 9   Julian Assange.       That's a complete lie."

10   Q.     What are you referring to in this message?

11   A.     To whoever his so-called back channel was.         I did not know

12   the name.      It could have been somebody else, and I don't want

13   to like put hearsay out there.

14   Q.     That's fine, Mr. Credico.      Thank you, that's enough.

15        Moving on to the next line, did Mr. Stone respond to your

16   message?

17   A.     Yes.

18                 MR. ZELINSKY:   If we can blow up those four messages

19   at the bottom.

20                 THE WITNESS:    "He scheduled a press conference at

21   3:00 a.m. our time."      Stone says this.

22   Q.     And then what did Mr. Stone write in response?

23   A.     "How would you know, Rummy?"

24   Q.     Mr. Stone, have you in the past had a history of alcohol

25   use?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 97 of 138   633


 1   A.    I was in show business for forty years.         There was always

 2   a lot of alcohol around in nightclubs.         I am not Ray Milland

 3   from "The Lost Weekend," or Otis from "Andy and Mayberry."          I'm

 4   not like that.     That's the impression that people may have.

 5   But I have been sober right now for the last year.           I have been

 6   in and out of sobriety, AA, for 34 years, as a matter of fact.

 7   Q.    Did you understand Mr. Stone to be referencing your

 8   struggles with alcohol when he wrote that line?

 9   A.    Yes, yes.

10   Q.    The next line that you wrote says, "because I'm best

11   friends with his lawyer and leave it at that and leave it

12   alone."

13        Do you see that?

14   A.    Yes.

15   Q.    Who were you referring to when you wrote, "I'm best

16   friends with his lawyer"?

17   A.    Margaret Ratner Kunstler.

18   Q.    And what was the basis of your knowledge that Mr. Stone's

19   friend had not had a meeting with Julian Assange?

20   A.    You know, I really don't know.       I really don't remember.

21   I didn't ask her that.      I really don't remember, but I may have

22   asked, but I don't remember if this person -- whoever it was,

23   because I didn't know who it was.        He said he had a back

24   channel --

25   Q.    Thank you.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 98 of 138      634


 1   A.    -- and then there was somebody else he may have been

 2   talking about.

 3   Q.    Thank you.    Thank you, sir.

 4        Let's move now to Exhibit 59.       Mr. Stone sent you a story.

 5        Do you see that?

 6   A.    Yes.

 7   Q.    And it's labeled, "October Surprise Thwarted."

 8        Do you see that?

 9   A.    Yes.

10   Q.    And what was the subject of the email Mr. Stone sent you?

11   A.    "WTF," question mark; what the, blank, question mark.

12   Q.    What did you respond?

13   A.    "Head fake."

14   Q.    What did you mean when you wrote "head fake"?

15   A.    That means that it's probably a head fake.          That means

16   that he's throwing people off.        It's a term.    You know you do

17   something, it's a ruse to throw people off and -- it's a

18   football metaphor.

19   Q.    Let's move to Government's Exhibit 191.

20        Do you see the message there, "All I did in London"?

21   A.    Yes.

22   Q.    What did you refer to when you were referring to, "All I

23   did in London"?

24   A.    Was my trip in London -- when I was there to see Barry

25   Crimmins, all I did in London was deliver a letter from WBAI
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 99 of 138   635


 1   station manager to invite them to have their own weekly radio

 2   show, that would be Julian Assange and WikiLeaks to have their

 3   own weekly radio show out of that embassy.

 4   Q.    Sir, when you wrote this, that all did you in London was

 5   deliver a letter to invite them have their own weekly radio

 6   show.    Was that the truth?

 7   A.    Yes, that's what I gave them.       I mean, I went there to see

 8   Barry Crimmins, was what I went there for, but I also delivered

 9   that.    But that was the only contact I had, was to deliver this

10   letter from Berthold Reimers, the general manager of WBAI.

11   Q.    Moving now to the third page of this exhibit, do you see

12   do -- you see the message where it says, "Just left ahead of

13   the FBI, who showed up at apartment about an hour after I

14   left."

15        Do you remember receiving this message from Mr. Stone?

16   A.    It looks familiar, yes.

17   Q.    And you responded; is that right?

18   A.    Yes.

19   Q.    What did you write?

20   A.    "Seriously?"

21   Q.    Moving to the next page, at the top --

22                THE COURT:   What date are we on now?

23                MR. ZELINSKY:   I'm sorry, Your Honor.

24         If we could go to the previous page of the Exhibit,

25   please, and the previous one, the one previous to that and one
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 100 of 138   636


 1   more.    If we could zoom in on the date at the top.

 2   BY MR. ZELINSKY:

 3   Q.    What was the date of these communications, sir?

 4   A.    October 15th, 2016.

 5   Q.    Thank you.

 6                THE COURT:   Thank you.

 7   BY MR. ZELINSKY:

 8   Q.    If we could return to the fourth page at the top, you

 9   wrote to Mr. Stone, do you see where it begins, "Fact of the

10   matter is"?

11   A.    Yeah.    "Fact of the matter is, you got nothing to worry

12   about because no one's communicated directly with Assange

13   except for on my radio show, I just delivered a letter to him."

14   Q.    Is that the truth, sir?

15   A.    Yes.

16   Q.    And what did Mr. Stone respond?

17   A.    "I suggest we stonewall it, please, plead the Fifth" --

18   this is 2017, I'm sorry, not 2016.

19   Q.    Sir --

20   A.    I don't know the date here.

21                MR. ZELINSKY:    If we could go back to the first page

22   of this exhibit, please, and we could enlarge the date.

23   BY MR. ZELINSKY:

24   Q.    What is the date of this message?

25   A.    October 15, 2016.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 101 of 138   637


 1   Q.     If we could go back --

 2   A.     Sorry.

 3   Q.     -- when Mr. Stone wrote, "I suggest we stonewall it," what

 4   did you respond?

 5   A.     "I suggest we stonewall it, plead the Fifth, anything to

 6   save the plan."

 7        "What plan?    Stop busting my" --

 8   Q.     Were you aware at that time of any plan that you had with

 9   Mr. Stone?

10   A.     I don't remember a plan.

11   Q.     Had you provided any inside information you heard from

12   anyone to Mr. Stone?

13   A.     No, no inside information.

14   Q.     Let's turn now to the post-election period, sir.

15   A.     Okay.

16   Q.     -- that is the period of time after November 8th, 2016.

17   We are going to move now to Government's Exhibit 192.

18               THE COURT:    Mr. Zelinsky, let me just get timing from

19   you.

20               MR. ZELINSKY:     Your Honor -- I'm sorry.

21               THE COURT:    How far are we in your direct

22   examination?

23               MR. ZELINSKY:     I think if the Court is inclined to

24   break, there's probably about another half hour left of direct.

25               THE COURT:    And then that would be --
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 102 of 138   638


 1                MR. ZELINSKY:    That would be the end of our direct

 2   examination.

 3                THE COURT:   Okay, let's try to do that.

 4         Does that work for everybody?

 5         And then we'll break at five, which is one of the times I

 6   said we would possibly go to.

 7                MR. ZELINSKY:    Your Honor, it is possible, given the

 8   speed at which we're moving, and I just want to be clear for

 9   the jury, we may not be done at five o'clock.

10                THE COURT:   Why don't you try to go for another 15,

11   20 minutes, and if you aren't done, we'll try to get to a

12   logical subject-matter breaking point and stop.

13                MR. ZELINSKY:    Thank you, your Honor.

14   BY MR. ZELINSKY:

15   Q.    Let's turn now to the post-election time period --

16   A.    Okay.

17   Q.    -- Exhibit 192.

18        After the election, did you do work for Roger Stone?

19   A.    Yes.

20                MR. ZELINSKY:    If we can enlarge the list here.       I'm

21   sorry, let's start at the header.

22   BY MR. ZELINSKY:

23   Q.    You see there that there's a message, and who is the

24   message from, sir?

25   A.    From Randy Credico.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 103 of 138   639


 1   Q.    Who is it to?

 2   A.    To Roger Stone.

 3   Q.    What is the date?

 4   A.    November 30th, 2016.

 5   Q.    Below it, just below that, there's a list of names?

 6   A.    Yes.

 7   Q.    And this list of names, what is it?

 8   A.    Those are voices that I was suggesting that I would do for

 9   his radio show as bumpers or as promotions.          These are the

10   voices that I could do pretty well and that people would

11   recognize.

12                THE COURT:   I just thought he was going to treat us

13   to it, and I wanted to make sure that we get didn't get into

14   that.    It might take too long.

15                THE WITNESS:    Would you like to hear some of them?

16                THE COURT:   No, not right now.

17                THE WITNESS:    Not even Bernie Sanders?

18                THE COURT:   None of them.

19                THE WITNESS:    I won't do it then.

20                THE COURT:   When asked, but if the question is not

21   asked, you don't get to answer it.

22                THE WITNESS:    I won't do any voices, I promise.

23   BY MR. ZELINSKY:

24   Q.    Mr. Credico --

25   A.    Yes.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 104 of 138      640


 1   Q.    -- you see that there's a line that says, "Brando

 2   Godfather"; is that correct?

 3   A.    Yes.

 4   Q.    What does that refer to?

 5   A.    Well, Brando Godfather there, now Brando -- if you're an

 6   impressionist, when you are an impressionist, over the years

 7   people's voice -- voices change as an impressionist.            I have

 8   been doing it since I was sixteen, fifty years almost of

 9   impressions.

10        So people change.     You go look at someone like Jimmy

11   Stewart when he's young as opposed to when he's old, it's a

12   totally different voice when you are doing Campbell's Soup

13   commercials.

14        Now, Brando, when he did "On the Waterfront," or if he did

15   any one of those movies, "Streetcar Called [sic] Desire," that

16   one, he had one of those voices that was a lot different than

17   "The Godfather."      Godfather was done 20 years later, and he had

18   cotton in his mouth, and it was more of a raspy thing.               So it

19   was there, Brando from "The Godfather," not Brando from "On the

20   Waterfront."

21        Took me a long time to say that, I'm sorry.

22   Q.    I want to unpack that for a minute with people that may

23   not be as familiar with filmography.

24        When you say, "Brando from The Godfather," is Marlon Brando

25   an actor that appears in "The Godfather"?
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 105 of 138   641


 1   A.     Yes, he's the Godfather.      Godfather 1, he's the Godfather.

 2   Q.     He's in "The Godfather" Part 1; is that correct?

 3   A.     Yes.

 4   Q.     And the name of his character, if you remember?

 5   A.     Is Don Vito Corleone.

 6   Q.     You did an impression of Marlon Brando from "The

 7   Godfather" Part 1, correct?

 8   A.     Yes, I did.

 9   Q.     In --

10   A.     You're tempting me to do the voice.

11   Q.     Sir, if you could answer the questions.

12                 THE COURT:    We know you're a comedian, but this is

13   serious business.

14                 THE WITNESS:    I know it is.   I know, I'm sorry.

15          So the Godfather, that was the voice that I was doing,

16   yes.

17   BY MR. ZELINSKY:

18   Q.     Thank you, sir.

19        Did you ever do an impression of a character named Frank

20   Pentangeli?

21   A.     Not in my act.      I never did Frank Pentangeli, which would

22   be -- Michael V. Gazzo is the character.          I may have done it

23   like a little thing for somebody, but he wasn't somebody I

24   would do in my act.        You try to do the main characters.

25        I did Pacino, and I did Marlon Brando, but I never did
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 106 of 138   642


 1   Frank Pentangeli in my act.

 2   Q.    Thank you, sir.

 3                THE COURT:   Did you do it for friends?

 4                THE WITNESS:    I did it for a guy by the name of Steve

 5   Schirripa, who was an actor.        I would do it, this one little

 6   piece, but it wasn't one that you would do.

 7   BY MR. ZELINSKY:

 8   Q.    Sir, when you did this impression for Steve Schirripa, of

 9   Frank Pentangeli, when did you do that impression?

10   A.    I knew him in Vegas back in the '70s.         He was a doorman

11   there.    We both liked that movie, and there was one line that

12   he would hit the -- it was just the one line, and it wasn't the

13   scene at the Kefauver Committee.        It was something else in

14   there, a little meeting.       It was one line that he loved.

15        So I would did it in the '70s, and I would see the guy

16   every four or five years and I would do it.          It was kind of an

17   inside deal.

18   Q.    It was an inside joke between you and Mr. Schirripa; is

19   that correct?

20   A.    Yes.

21   Q.    Did you ever do a Frank Pentangeli impression for

22   Mr. Stone?

23   A.    I could have, I could have done like that, the same voice,

24   the same little excerpt at some point in my lifetime over

25   17 years, I don't recall.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 107 of 138      643


 1   Q.    You don't recall ever doing it for Mr. Stone?

 2   A.    Not -- I never did it for any of his radio shows.              And I

 3   don't recall doing Frank Pentan- -- I don't recall doing Frank

 4   Pentangeli.

 5   Q.    Thank you, sir.

 6        The scene that you did for Mr. Schirripa in the '70s, that

 7   one line as an inside joke, that is not the scene were

 8   Mr. Pentangeli testifies falsely in front of Congress; is that

 9   correct?

10   A.    No.   It's a scene that takes place in New York.

11   Q.    It's a totally different scene; is that correct?

12   A.    It's a scene that takes place in New York, yes.

13   Q.    Thank you, sir.     Let's move to Exhibit 61.

14        On Exhibit 61, could you read -- first of all, what's the

15   date of this email, sir?

16   A.    It's January 6th, 2017.

17   Q.    What was the subject of this email?

18   A.    "Back Channel BS."

19   Q.    Who is the email from?

20   A.    From me.

21   Q.    And who did you send the email to?

22   A.    Mr. Stone.

23   Q.    Could you read the email, please?

24   A.    "Well, I have put together time lines.         And you and I said

25   you have a back channel way back, a month before I had Assange
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 108 of 138   644


 1   on my show.     I have never had a conversation with Julian

 2   Assange other than my radio show.         I have pieced it all

 3   together, so you may as well tell the truth that you had no

 4   back channel or there's the guy you were talking about earlier

 5   in August."

 6   Q.    Now, I want to go over this message for a moment with you,

 7   Mr. Credico.

 8        What triggered you writing this message?

 9   A.    Because he -- you know, this is after the election and,

10   you know, I asked him one day, I -- because there was some

11   talk --

12   Q.    Sir --

13   A.    -- or actually, Julian Assange was on --

14   Q.    Mr. Credico, sir, you are referring to "he" --

15   A.    Mr. Stone, Mr. Stone.

16   Q.    Thank you.

17   A.    I'm going to go back to Julian Assange was on with Sean

18   Hannity.    There was talk out there that Roger Stone had a back

19   channel, and then it started to get back to me.

20        Sean Hannity asked Assange about that.         He cleared it up on

21   Fox News in an interview that Hannity did --

22   Q.    Sir, if we could just stick to when you wrote this

23   message, you and Roger Stone had conversations --

24   A.    Yes, about -- about me, he said that he could prove

25   that -- I said, "Who was your back channel?"
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 109 of 138   645


 1        And he said, "That would be you," just like that, "That

 2   would be you."

 3        And I said, "I wasn't the back channel."

 4        And he said, "Well, I can prove it because I have this

 5   email from Margaret Kunstler, the lawyer."

 6   Q.    And did that -- after that conversation, did you go back

 7   and review materials?

 8   A.    Yes.   Yes.

 9   Q.    What did you review?

10   A.    What did I review?      I mean I just --

11   Q.    Did you look over your email, sir?

12   A.    Yes, I went through all of my emails in 2014 -- 2016.

13   Q.    What did you conclude?

14   A.    I concluded that I had no conversations with Roger Stone

15   about Julian Assange until that text message I sent on

16   August 19th.

17   Q.    And when you wrote at the bottom of this message, "You may

18   as well tell the truth, you had no back challenge, or there's

19   the guy you were talking about early August" --

20   A.    Right.

21   Q.    -- when you wrote that message on January 6th, 2017, who

22   were you referencing when you said, "The guy you were talking

23   about," or what were you referencing in early August?

24   A.    Well, he said he had a back channel at the Broward County

25   event, the one that he told me about on September --
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 110 of 138      646


 1   September 9th, when I -- the Gary Johnson deal, when he said he

 2   had a back channel.      That was a journalist on, I think,

 3   September 9th, so that was the guy that he talked about in

 4   August.

 5               MR. ZELINSKY:     Your Honor, I think if it's okay with

 6   the Court, we have reached a logical breaking point.

 7               THE COURT:    All right.    I think that's fine.         It's

 8   been a long day.

 9           I'm going to ask the witness, if you could just step down

10   out of the witness stand.       Why don't you just take a seat in

11   that row there.

12               THE WITNESS:     Where?

13               THE COURT:    Just that front row inside the well of

14   the courtroom.

15         Members of the jury, I'm going to excuse you for the

16   evening.    We'll beginning at the same time tomorrow morning.

17         I'm want to caution you once again that you are not to

18   discuss this case or any of the evidence you've heard -- which

19   is still just a part of the case, it has not been submitted to

20   you -- among yourselves or with anyone else.

21         You are also not to fire up your computers this evening or

22   go to the library and research anything that relates to this

23   case.    You should not be looking up anything about the House,

24   about Mr. Stone, about anyone you've heard about so far, and

25   not even downloading The Godfather on Netflix.
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 111 of 138   647


 1         I don't want you to improve your understanding or

 2   supplement your understanding about anything that's of issue

 3   with this case with information that you have not received in

 4   this courtroom.

 5         So there are plenty of other things you can do this

 6   evening, so please have a pleasant evening and we'll see you

 7   tomorrow.

 8         (Jurors excused 4:49 p.m.)

 9               THE COURT:    I plan to resume at 9:30 tomorrow

10   morning, and we'll just continue with the testimony of this

11   witness.

12         Do you know how you're going to adjust your schedule, or

13   do you want to -- can you tell the parties.

14               MR. ZELINSKY:     Yes, we can -- I expect this witness

15   to be on, as I look at it now, and when we're not trying to get

16   in before the deadline.       There's probably approximately

17   45 minutes of his testimony left on direct.

18               THE COURT:    Direct, then he needs to be

19   cross-examined.

20               MR. ZELINSKY:     Correct.

21               THE COURT:    And so I think you need at least one more

22   person teed up to go, if not also the person whose testimony

23   was likely to be short.

24               MR. ZELINSKY:     Yes, Your Honor, we will have those

25   witnesses ready to go, and so that we will be able to continue
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 112 of 138   648


 1   moving the trial along tomorrow, whenever Mr. Credico gets off

 2   the stand.

 3               THE COURT:    All right, everyone is excused.        I'll see

 4   you tomorrow at 9:30.      Have a pleasant evening.

 5              (Trial adjourned at 4:50 p.m.)

 6                                     -oOo-

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 300 Filed 02/14/20 Page 113 of 138   649


 1                                  CERTIFICATE

 2         I certify that the foregoing is a true and correct

 3   transcript, to the best of my ability, of the above pages, of

 4   the stenographic notes provided to me by the United States

 5   District Court, of the proceedings taken on the date and time

 6   previously stated in the above matter.

 7         I further certify that I am neither counsel for, related

 8   to, nor employed by any of the parties to the action in which

 9   this hearing was taken, and further that I am not financially

10   nor otherwise interested in the outcome of the action.

11
     _________________________________           ________________________
12   /s/ Crystal M. Pilgrim, RPR, FCRR           Date: November 8, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                    650
                          19-18 [1]300
                                     594/5               24th
                                                          Page[2]
                                                                114 562/9
                                                                    of 138 581/16
' Case 1:19-cr-00018-ABJ Document       Filed 02/14/20
                          19-CR-018 [1] 537/4            25 [1] 547/3
'70s [3] 642/10 642/15    190 [6] 558/7 558/10           252-7698 [1] 537/18
 643/6                     558/21 581/14 621/20          25th [7] 559/15 604/10
'73 [1] 596/4              624/7                          604/21 608/12 608/25
-                         191 [1] 634/19                  609/9 609/16
                          192 [2] 637/17 638/17          26 [1] 569/16
-oOo [1] 648/6            195 [2] 572/4 572/7            26th [1] 571/12
/                         1980 [1] 606/9                 27 [3] 558/24 612/21
                          1984 [1] 622/16                 614/5
/s [1] 649/12             1986 [2] 601/12 622/16         27th [3] 612/23 622/7
0                         1997 [1] 595/17
                          19th [6] 549/21 603/22
                                                          622/24
                                                         28 [1] 552/21
018 [1] 537/4              603/24 604/3 621/22           29 [2] 559/7 580/8
1                          645/16                        29th [1] 549/17
                          1:40 [2] 537/7 540/1           2:32 [2] 554/14 554/16
10 [4] 551/4 563/19       1st [1] 622/25                 2nd [5] 541/9 569/17
 563/24 619/7             1th [1] 587/10                  572/3 572/10 621/18
100 [2] 537/22 538/3
1000 [1] 537/22           2                              3
108 [1] 568/2             2.0 [1] 546/13                 30 [1] 546/14
10th [2] 615/5 615/6      20 [6] 558/5 560/1 560/2       30-year [2] 622/17 622/19
11 [3] 551/13 560/25       594/1 619/7 640/17            30th [4] 619/7 622/25
 580/8                    20 minutes [1] 638/11           624/16 639/4
11-29 [1] 580/8           20001 [1] 538/18               31 [1] 558/24
11/17/2017 [1] 575/22     2002 [5] 595/23 595/25         31st [1] 550/12
11/19/2017 [1] 576/1       596/7 597/17 597/20           32 [1] 559/12
11/24/2017 [1] 581/14     2010 [1] 627/2                 328-9064 [1] 538/9
111 [1] 568/16            2011 [4] 595/17 619/7          329 [1] 580/8
115th Congress [1] 559/25 627/1 627/9                    33 [2] 559/7 559/23
11:08 [1] 632/4           2012 [1] 627/1                 330 [1] 580/8
11th [1] 615/5            2014 [1] 645/12                331 [1] 538/12
120 [1] 538/8             2016 [40] 543/5 543/10         333 [1] 538/17
12:30 [1] 571/16           546/14 547/3 549/17           33301 [2] 537/23 538/9
12th [1] 580/15            549/19 550/12 553/1           33316 [1] 538/13
13 [13] 551/19 551/20      554/16 563/12 565/12          33394 [1] 538/4
 551/20 551/21 551/25      573/1 586/12 597/23 598/1     34 [3] 560/17 561/6 633/6
 552/2 552/6 569/6 583/11  598/15 598/18 598/21          35 [3] 546/24 547/2
 586/22 587/2 587/5 587/6  598/25 599/8 599/14            561/22
13 years [1] 601/17        604/10 604/24 608/25          36 [1] 550/10
130-120 [1] 538/8          610/3 612/21 612/23 614/5     37 [3] 551/13 562/7 562/8
1300 [1] 538/4             614/25 616/20 616/22          37-minute [1] 610/11
133 [1] 608/18             617/5 621/22 629/11 636/4     38 [3] 552/6 552/8 562/21
134 [1] 605/2              636/18 636/25 637/16          39 [1] 562/24
13th [6] 561/24 569/8      639/4 645/12                  3:00 a.m [1] 632/21
 572/16 574/23 587/6      2016 U.S [1] 583/23            3:14 [1] 594/2
 587/20                   2017 [31] 559/16 561/24        3:15 [1] 590/5
148 [9] 542/24 543/2       562/9 562/25 563/20           3:28 [1] 618/12
 543/15 544/21 545/1       563/23 564/4 569/8 569/16     3:29 [1] 594/3
 545/10 545/16 545/23      569/17 571/7 571/13           3rd [2] 537/22 629/11
 546/5                     572/10 575/22 576/1
15 [4] 552/21 576/11       576/16 580/8 580/15 581/7     4
 636/25 638/10             581/14 581/16 582/16          40 [2] 562/21 563/19
150 [3] 546/10 546/12      585/25 586/12 587/6           401 [1] 538/8
 546/13                    587/10 610/2 621/19           41 [3] 564/20 588/9 591/4
15th [2] 581/7 636/4       636/18 643/16 645/21          42 [2] 569/6 574/20
16 [2] 553/10 553/10      2018 [3] 581/25 584/13         43 [1] 570/5
164 [1] 551/4              603/13                        44 [2] 570/25 585/14
165 [1] 570/6             2019 [2] 537/7 649/12          45 [2] 571/24 572/7
166 [4] 570/25 571/6      202 [1] 537/18                 45 minutes [1] 647/17
 585/14 585/23            20530 [1] 537/17               46 [1] 572/21
167 [1] 572/21            20th [3] 576/16 584/13         47 [3] 573/6 573/8 586/19
17 [5] 554/11 554/12       621/10                        4700-F [1] 538/17
 554/14 580/12 580/17     21 [1] 575/3                   48 [3] 554/14 616/14
17 years [1] 642/25       21st [2] 549/21 587/19          616/15
18 [4] 540/4 553/1 594/5 22 [1] 581/25                   49 [1] 575/17
 616/22                   22nd [1] 563/20                4:49 [1] 647/8
185 [1] 612/17            235-8259 [1] 538/13            4:50 [1] 648/5
189 [4] 553/10 600/14     23rd [6] 604/13 604/21         4A [2] 560/23 560/24
 611/9 612/10              604/24 605/1 605/8 608/10
18th [2] 554/16 554/24    24 [2] 549/13 630/20
                                                         5
19 [1] 584/10                                            50 [1]   576/11
                                                                                  651
                           above [5]300
                                      568/19
                                         Filed569/15      agree  [1] 548/19
5 Case 1:19-cr-00018-ABJ Document
                            596/22 649/3 649/6
                                               02/14/20    Page 115 of 138
                                                          agreed [1] 592/2
501 [1] 538/12             above-referenced [1]           agreement [1] 590/25
51 [1] 618/16               569/15                        ahead [7] 553/24 567/2
53 [2] 577/1 579/23        absolutely [2] 568/23           567/7 574/11 577/18 584/7
530-5301 [1] 538/5          614/15                         635/12
5301 [1] 538/5             academic [2] 579/18            ahold [1] 627/22
54 [5] 564/22 564/25        579/21                        aid [1] 544/1
 580/1 580/3 588/15        access [2] 570/2 584/25        ain't [1] 624/13
540 [1] 539/6              accompanied [1] 561/16         airwaves [1] 609/21
555 [1] 537/17             accurate [4] 568/24            alcohol [3] 632/24 633/2
57 [2] 580/12 588/21        573/14 573/17 584/23           633/8
585 [1] 539/5              across [2] 617/2 617/4         alive [1] 628/11
59 [4] 581/10 581/11       act [3] 641/21 641/24          all [70] 540/6 540/11
 581/12 634/4               642/1                          540/16 541/16 542/16
594 [1] 539/8              action [3] 537/3 649/8          543/25 544/8 544/14
6                           649/10                         544/20 547/24 548/7 548/8
                           active [6] 559/21 563/15        549/10 549/22 551/10
6/14/2016 [1] 543/10        581/24 582/17 582/20           562/6 566/2 568/4 568/7
6/15/2016 [1] 543/5         583/20                         568/8 568/15 569/5 571/4
61 [2] 643/13 643/14       activities [5] 560/6            571/12 571/17 571/19
62 [12] 573/7 573/8 573/9 562/4 562/15 563/11              571/20 582/12 584/7 585/1
 575/2 575/10 581/20        582/18                         585/3 585/7 589/6 590/3
 586/19 586/23 587/1 587/8 activity [3] 559/21             590/16 591/23 592/7 592/8
 587/9 587/13               582/17 583/20                  592/10 594/16 594/16
63 [1] 575/17              actor [2] 640/25 642/5          596/20 598/19 599/11
65 [1] 581/12              actually [14] 543/10            604/4 604/5 604/16 609/19
68 [2] 577/1 579/24         554/6 556/13 601/22            610/22 611/3 616/7 618/21
69 [2] 580/3 580/3          602/13 602/24 603/6            619/12 621/6 621/18
6:00 [2] 604/10 609/16      603/18 604/8 604/18            622/22 623/12 624/5 627/9
6A009 [1] 583/3             617/13 622/2 623/2 644/13      627/15 631/11 634/20
6A9 [1] 583/2              ADAM [1] 537/15                 634/22 634/25 635/4
6th [2] 643/16 645/21      Adam.Jed [1] 537/20             643/14 644/2 645/12 646/7
7                          add [2] 542/9 548/22            648/3
                           Addams [1] 624/4               allegation [1] 589/22
76 [1] 582/23              added [1] 575/14               allegations [1] 566/22
767-8909 [1] 537/23        additional [1] 542/9           alleged [1] 591/3
7698 [1] 537/18            address [6] 556/1 578/8        allegedly [1] 591/4
77 [1] 584/6                578/10 578/10 579/16          alleges [1] 555/6
79 [1] 584/9                579/18                        Allen [1] 595/1
7:52 [2] 553/16 553/17     addressed [2] 565/22           allies [3] 559/22 582/19
8                           576/15
                           adjourned [1] 648/5
                                                           583/21
                                                          allude [1] 603/2
80 lawyers [1] 602/12      adjust [1] 647/12              alluding [1] 606/21
81 [1] 565/17              ads [1] 596/15                 almost [3] 596/16 611/20
8259 [1] 538/13            advise [1] 581/8                640/8
84 [2] 566/8 566/12        advised [3] 576/19 576/23      alone [1] 633/12
85 [1] 567/13               580/21                        along [4] 569/13 588/3
8909 [1] 537/23            advisor [1] 596/19              622/19 648/1
8th [1] 637/16             after [18] 541/18 553/9        already [3] 543/22 544/10
9                           571/13 594/1 600/1 608/10      581/17
                            615/12 617/25 622/5 622/8     also [12] 540/8 546/2
9064 [1] 538/9              622/11 631/7 631/14            572/1 579/18 581/3 593/16
954 [4] 537/23 538/5        635/13 637/16 638/18           604/11 610/19 613/15
 538/9 538/13               644/9 645/6                    635/8 646/21 647/22
99.5 [1] 604/16            afternoon [7] 537/5            although [2] 598/11
9:30 [2] 647/9 648/4        540/19 571/16 590/4            602/25
9th [3] 562/25 646/1        593/13 594/23 594/24          always [2] 621/17 633/1
 646/3                     again [18] 544/15 551/16       am [14] 543/21 554/17
A                           552/12 558/9 561/6 567/4       567/24 580/5 580/11 586/1
                            567/5 567/18 568/13            607/12 617/14 617/17
a U [1] 582/25              578/15 579/23 586/22           618/18 618/18 633/2 649/7
A-P-P-E-A-R-A-N-C-E-S [1]   599/1 611/21 614/21            649/9
 537/13                     621/19 628/5 646/17           Amendment [1] 580/23
a.m [1] 632/21             against [4] 559/22 563/12      AMERICA [3] 537/3 540/4
AA [1] 633/6                582/19 583/21                  594/5
AARON [1] 537/15           agenda [4] 623/2 623/11        among [2] 590/6 646/20
ability [1] 649/3           623/12 623/13                 AMY [1] 537/11
able [7] 550/22 550/25     agent [3] 557/19 569/22        Andy [1] 633/3
 565/9 589/9 600/13 602/15 583/10                         Angels [1] 575/25
 647/25                    ago [2] 626/23 626/25          anniversary [2] 622/17
about [128]
                                                                                 652
                            553/19 554/15 565/10         asleep  [1]  627/20
A Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20
                            565/15 568/24 570/23
                                                          Page 116 of 138
                                                         aspects [1] 592/12
anniversary... [1] 622/19 571/20 573/21 575/19           Assange [99] 547/4 547/4
announced [4] 563/10        575/20 580/5 580/6 583/17     547/5 548/16 550/16
 564/11 564/18 567/21       583/19 586/5 587/17           550/20 551/17 552/13
announcing [1] 559/16       587/17 589/21 591/17          552/15 552/19 553/21
another [10] 554/17         592/19 594/7 594/16 597/3     553/22 553/23 554/17
 563/16 571/24 587/22       598/9 603/20 603/21           554/21 566/24 575/4
 601/2 617/17 618/1 618/4   604/16 612/15 614/11          587/20 589/7 589/10
 637/24 638/10              617/9 625/11 625/11           599/16 599/19 599/21
answer [16] 547/7 547/9     632/10 635/22 637/17          599/24 600/2 600/5 600/10
 556/20 560/14 567/17       637/21 639/8 639/9 640/6      600/22 601/19 601/23
 572/17 573/25 574/10       640/12 644/14 646/17          601/25 602/9 602/17
 577/16 580/24 583/17       646/21 647/5                  602/24 603/5 603/15
 583/19 602/22 614/19      area [1] 596/13                603/22 604/6 604/9 604/11
 639/21 641/11             aren't [3] 549/5 557/23        605/9 606/13 606/16
answered [1] 617/19         638/11                        606/24 607/25 608/3 608/7
anxious [1] 562/19         arguing [1] 591/17             608/11 608/13 608/22
any [53] 541/10 541/13     argument [2] 548/13            609/6 609/12 609/15
 545/8 545/20 546/8 548/21 591/20                         609/25 610/8 610/22 611/6
 552/12 555/16 561/12      around [8] 597/17 615/23       611/15 611/18 612/6 613/4
 561/14 563/10 564/4        625/4 625/12 625/13 626/4     613/7 613/9 613/19 615/17
 564/10 565/4 566/23        626/6 633/2                   615/25 616/1 616/6 617/7
 566/25 567/23 569/3       arrange [1] 563/7              617/8 617/15 617/17 618/1
 569/22 569/24 573/3       articles [2] 564/9 602/10      618/14 619/6 620/16 621/9
 580/24 583/6 583/6 583/10 as [53] 542/20 542/21          621/16 621/23 622/2 623/6
 583/23 584/4 584/25 585/3 543/2 549/22 549/24 550/9      623/7 623/11 623/14
 592/3 602/9 603/13 605/8   554/5 562/1 562/15 565/25     623/20 625/16 629/9 630/4
 605/16 606/25 607/3 608/6 567/20 568/11 569/13           630/16 632/9 633/19 635/2
 608/7 609/25 610/5 610/5   569/20 570/2 575/5 588/17     636/12 643/25 644/2
 611/5 619/6 619/24 620/20 589/2 591/12 591/24            644/13 644/17 644/20
 630/19 637/8 637/11        592/18 592/18 592/19          645/15
 639/22 640/15 643/2        593/5 593/7 593/7 593/10     Assange's [1] 554/3
 646/18 649/8               593/17 593/17 593/21         assert [2] 580/23 581/2
anybody [2] 557/21 609/11 598/15 601/9 601/16            asserted [1] 628/10
anyone [12] 546/20 548/1    604/24 606/25 612/5          assertion [1] 628/16
 555/17 565/12 566/21       615/17 615/18 615/23         associate [1] 559/6
 569/23 590/7 599/8 629/25 616/8 618/13 624/9 624/12     associated [4] 563/13
 637/12 646/20 646/24       633/6 639/9 639/9 640/7       582/21 583/24 609/12
anything [19] 545/20        640/11 640/23 643/7 644/3    assume [1] 621/3
 547/12 548/23 549/22       645/18 647/15                assumed [1] 602/6
 550/2 556/15 567/24 568/9 ASAP [1] 629/2                assurances [1] 570/4
 569/1 569/3 594/11 610/11 ascertain [1] 584/4           attach [1] 563/2
 612/12 612/14 616/9 637/5 Asjz [1] 537/19               attached [2] 563/16
 646/22 646/23 647/2       ask [35] 540/21 542/7          569/19
anyway [1] 617/8            542/8 543/16 543/24 549/6    attachment [2] 563/3
anywhere [1] 600/10         551/16 552/17 556/18          563/18
apartment [2] 596/21        556/22 557/9 567/8 570/13    attacks [1] 584/21
 635/13                     574/14 577/9 585/12          attempted [1] 591/9
apostrophe [1] 601/6        585/14 588/8 588/9 591/2     attention [4] 542/13
appear [3] 562/17 588/5     593/3 601/25 602/15           588/11 589/18 592/11
 608/13                     610/11 610/21 611/4 616/3    Attorney's [1] 537/16
appearance [3] 581/1        616/5 619/6 619/18 620/4     attorneys [1] 567/10
 581/5 581/7                621/22 628/19 633/21         Audio [3] 605/3 605/20
Appearances [1] 538/1       646/9                         607/7
appearing [1] 561/12       asked [40] 542/5 547/25       August [30] 541/9 553/1
appears [2] 586/19 640/25 556/19 557/2 561/3 565/10       599/14 599/15 603/22
Appendix [1] 583/12         567/11 586/3 586/25           603/24 604/3 604/10
Appendix B [1] 583/12       587/12 588/16 589/11          604/13 604/24 605/1 605/8
application [1] 565/3       601/24 602/5 606/22 609/5     608/10 608/12 608/25
appreciative [1] 615/15     610/12 610/14 610/15          609/9 609/16 612/21
approach [1] 556/9          610/17 610/17 610/18          612/23 614/4 614/5 614/5
appropriate [1] 568/10      610/20 611/23 612/1 612/3     619/7 619/7 619/7 644/5
approximately [1] 647/16    612/6 615/3 615/6 615/22      645/16 645/19 645/23
April [2] 610/1 621/18      617/25 619/18 620/2 620/4     646/4
arbitrary [1] 584/25        620/13 633/22 639/20         August 10 [1] 619/7
are [59] 543/2 543/8        639/21 644/10 644/20         August 19th [2] 604/3
 543/9 543/18 543/23       asking [12] 541/19 548/17      645/16
 544/12 545/4 545/11        554/22 555/1 556/8 556/12    Australia [1] 610/20
 545/16 545/17 545/23       557/7 568/21 587/1 600/13    authors [1] 576/25
 545/24 546/6 546/6 548/10 607/3 621/13                  available [5] 559/3 564/9
                                                                                 653
                            633/10 633/23 636/12         bill [5]  550/17 550/19
A Case 1:19-cr-00018-ABJ Document   300 Filed
                            644/9 644/10 645/4
                                              02/14/20    Page 117 of 138
                                                          577/24 577/25 609/19
available... [3] 564/16    been [27] 543/22 544/10       binder [4] 544/18 585/15
 570/1 583/9                548/18 559/16 562/20          586/20 588/10
Avenue [3] 537/22 538/3     567/25 584/21 592/3          Binney [2] 577/24 577/25
 538/17                     593/14 597/20 605/13         bit [6] 575/5 593/11
aware [1] 637/8             605/22 605/25 606/12          593/14 614/12 621/7 625/5
away [2] 602/1 625/6        606/15 606/24 609/7          blacked [1] 551/7
B                           614/24 616/5 630/11          blank [5] 545/18 631/5
                            632/12 633/5 633/5 634/1      631/6 631/6 634/11
back [44] 543/12 566/1      640/8 646/8 646/19           blast [1] 627/3
 566/19 567/6 568/12       before [31] 537/10 541/22     blind [2] 555/22 577/7
 575/24 589/6 593/24        541/22 541/25 542/2          blind-copied [2] 555/22
 594/13 603/25 612/1 612/2 549/21 561/12 561/15           577/7
 612/5 612/7 616/3 616/4    565/20 565/21 565/24         block [1] 625/6
 616/5 616/11 621/12        573/25 574/10 585/8          blow [4] 611/13 612/19
 621/13 621/14 621/17       592/17 592/25 593/3           616/16 632/18
 622/25 628/24 629/9        594/12 603/8 603/14          bluffing [1] 631/10
 629/12 632/11 633/23       604/11 606/6 609/8 611/19    Blvd [1] 538/12
 636/21 637/1 642/10        615/10 618/14 621/18         bold [1] 619/4
 643/18 643/25 643/25       624/2 625/7 643/25 647/16    bombing [1] 555/9
 644/4 644/17 644/18       began [1] 597/23              book [17] 540/22 541/11
 644/19 644/25 645/3 645/6 begin [2] 592/17 624/9         541/12 541/17 541/17
 645/18 645/24 646/2       beginning [7] 562/11           541/20 541/21 541/22
back-and-forth [1] 603/25 563/6 567/13 567/17 568/2       541/22 541/23 541/25
bad [5] 612/12 612/14       582/1 646/16                  542/10 542/21 547/14
 613/14 613/16 627/2       begins [7] 559/18 584/18       548/23 548/25 549/2
Bannon [3] 552/23 552/25    613/4 617/14 620/11          both [5] 574/23 587/18
 573/2                      630/25 636/9                  607/12 622/16 642/11
Barr [3] 578/22 578/23     behalf [1] 539/3              bother [1] 602/2
 578/25                    behind [3] 551/25 625/1       bottom [17] 568/2 584/17
Barry [6] 622/15 622/21     625/24                        589/20 606/11 611/13
 623/14 623/15 634/24      behold [1] 596/21              611/14 613/3 613/3 617/23
 635/8                     being [7] 562/3 586/25         618/8 619/5 620/10 630/5
based [8] 551/16 555/4      588/15 589/11 627/7 627/8     631/3 631/15 632/19
 555/5 570/3 570/20 586/16 628/9                          645/17
 589/21 625/9              believe [16] 553/8 558/20     Boulevard [1] 538/8
basis [5] 560/13 589/16     559/3 562/2 566/7 568/13     box [1] 618/22
 613/12 631/9 633/18        568/25 590/15 591/3          bragging [1] 602/19
batch [4] 619/17 619/20     602/20 606/18 610/20         Brando [10] 640/1 640/5
 619/22 619/23              611/20 617/6 622/25           640/5 640/14 640/19
be [81] 540/12 542/5        630/13                        640/19 640/24 640/24
 543/9 545/11 548/7 548/9 belonging [1] 551/5             641/6 641/25
 548/24 549/5 552/5 553/14 below [6] 569/18 601/2        break [6] 584/3 585/8
 557/6 557/17 557/22 561/2 624/20 629/21 639/5 639/5      590/4 593/22 637/24 638/5
 561/11 561/15 561/16      bench [4] 547/16 547/17       breaking [2] 638/12 646/6
 565/9 566/3 567/25 568/9   556/9 556/10                 briefly [1] 585/12
 568/23 569/1 576/8 576/19 benefit [1] 544/16            bring [3] 540/6 566/1
 576/23 580/21 584/3       Berkeley [1] 627/5             594/13
 584/24 585/3 585/5 586/5 BERMAN [1] 537/11              bringing [1] 598/14
 589/9 590/3 590/4 590/10 Bernie [4] 550/17 550/22       brings [1] 589/6
 591/7 591/23 592/13        610/19 639/17                broadcast [1] 608/10
 592/16 593/5 593/7 593/17 Berthold [2] 623/18           broadcasted [2] 605/21
 593/23 597/13 599/6 600/8 635/10                         609/24
 600/9 600/12 600/15       besides [2] 609/24 611/5      brokered [1] 555/6
 601/23 602/8 602/16 606/1 best [4] 584/2 633/10         brother [2] 550/17 550/23
 606/2 607/18 611/15        633/15 649/3                 brought [1] 557/3
 614/15 615/4 619/10       better [2] 541/2 594/9        Broward [4] 599/17 603/4
 619/24 620/18 623/1 623/6 between [21] 546/3 548/16      606/18 645/24
 627/1 631/25 633/7 635/2   552/11 553/19 554/15         Bruce [2] 537/21 537/21
 637/25 638/1 638/8 638/9   559/8 563/13 566/8 570/10    BS [1] 643/18
 640/23 641/22 645/1 645/2 571/6 572/25 575/20           building [2] 629/25 630/1
 646/23 647/15 647/18       582/21 583/24 585/24         bullet [2] 559/20 583/18
 647/23 647/25              586/7 586/10 589/1 596/9     bumpers [2] 597/16 639/9
bear [1] 574/9              612/4 642/18                 bunch [1] 625/4
became [1] 604/18          beyond [2] 580/24 629/19      BUSCHEL [4] 538/2 538/3
because [22] 542/9 542/17 bglaw [2] 538/5 538/6           538/5 564/12
 543/10 601/24 602/3       bglaw-pa.com [2] 538/5        business [7] 561/1 610/13
 606/17 606/21 608/16       538/6                         610/23 610/24 611/3 633/1
 609/18 612/2 617/6 620/25 big [5] 615/8 615/18           641/13
 626/5 627/19 628/5 629/16 626/11 626/18 627/17          busting [1] 637/7
                                                                                 654
                            646/23 647/3                 Cold [1]  617/11
B Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20
                           catch [1] 600/9
                                                          Page 118 of 138
                                                         Coleen [1] 579/12
busy [1] 592/4             cause [1] 596/20              colluded [2] 569/21 583/9
bye [1] 631/7              caused [2] 591/7 627/14       COLUMBIA [3] 537/1 537/16
C                          causing [1] 598/13             538/16
                           caution [1] 646/17            come [13] 547/16 562/16
C-R-E-D-I-C-O [1] 595/2    cell [2] 609/20 609/20         576/1 590/12 593/23 597/4
caffeinated [1] 593/7      Central [1] 596/22             597/23 600/2 604/8 605/12
cahoots [1] 612/16         certain [1] 592/12             608/10 611/22 614/7
Caleb [1] 578/2            CERTIFICATE [1] 649/1         comedian [1] 641/12
California [3] 627/5       certify [2] 649/2 649/7       Comedy [1] 622/22
 627/6 627/20              challenge [1] 645/18          comes [1] 606/5
call [9] 550/14 594/17     CHANDLER [2] 538/11           coming [12] 619/17 619/20
 603/19 603/25 605/4 605/5 538/11                         619/22 619/23 625/9
 609/20 617/11 629/2       change [4] 592/1 596/3         625/15 625/15 625/17
called [5] 550/17 595/17    640/7 640/10                  629/18 630/11 631/6 631/8
 596/2 632/11 640/15       changes [2] 596/8 596/11      comments [1] 564/23
callee [1] 546/4           changing [1] 596/23           commercials [1] 640/13
caller [1] 546/3           channel [18] 612/1 612/2      committed [1] 562/14
calling [1] 540/3           612/5 612/7 616/4 616/4      committee [43] 560/8
calls [20] 543/3 543/5      616/5 616/12 632/11           560/9 560/11 560/12 561/1
 543/13 545/1 545/6 545/7   633/24 643/18 643/25          561/2 561/12 561/13
 545/8 545/11 545/14        644/4 644/19 644/25 645/3     561/15 561/23 562/1
 545/16 545/17 545/23       645/24 646/2                  562/13 562/18 562/20
 545/24 545/25 546/1 546/5 character [3] 641/4            563/1 563/6 563/7 563/9
 546/8 573/1 574/17 594/19 641/19 641/22                  563/21 564/19 565/8 566/4
came [4] 541/22 622/25     characters [1] 641/24          566/5 568/23 569/21
 626/4 626/7               charge [5] 582/2 582/9         574/24 575/2 575/6 575/7
campaign [13] 555/9 559/4 582/10 582/12 582/14            575/10 575/12 581/1 581/8
 559/6 559/9 566/15 566/17 charged [2] 627/7 627/9        581/23 582/8 582/14
 595/25 596/14 596/17      chart [10] 570/8 570/10        582/15 583/5 584/14 587/7
 596/18 610/10 610/19       570/13 570/15 570/20          588/6 589/15 642/13
 628/24                     571/20 573/3 585/23          committee's [6] 563/11
campaigns [4] 563/14        586/14 586/16                 563/22 564/4 569/17
 582/12 582/22 583/25      charts [1] 564/7               576/23 584/22
Campbell's [1] 640/12      check [1] 552/4               committees's [1] 559/19
CAMPION [2] 538/2 538/6    checked [1] 568/8             commotion [1] 598/13
can [57] 540/11 540/12     checking [1] 612/5            communicate [1] 614/6
 540/12 540/16 547/7 547/9 chief [2] 592/14 596/19       communicated [8] 547/25
 548/20 552/4 553/6 553/14 children [1] 596/20            547/25 599/18 599/20
 555/20 556/18 558/8 558/8 chitchat [1] 557/20            599/24 609/2 611/8 636/12
 566/2 567/12 569/1 574/10 choice [1] 544/3              communicating [2] 548/1
 574/18 574/19 577/16      Chomski [2] 579/16 579/17      599/16
 581/8 585/16 589/4 589/19 Chomsky [1] 579/14            communication [5] 545/21
 590/3 590/10 590/11       choose [1] 544/3               564/6 570/4 575/7 575/11
 590/18 592/24 592/24      choosing [1] 592/18           communications [11]
 594/13 594/17 606/24      City [3] 579/2 598/3           570/10 571/6 571/20
 608/2 611/10 611/14 613/2 612/6                          571/21 572/24 573/4
 614/13 614/16 615/22      civil [1] 595/17               585/24 586/4 586/17 591/8
 615/23 615/24 616/10      claim [2] 583/6 604/5          636/3
 620/15 624/1 624/24       classified [1] 563/15         compare [3] 573/24 587/1
 624/25 627/15 627/20      clear [5] 542/14 543/9         587/13
 628/9 632/18 638/20 645/4 568/23 586/5 638/8            competent [1] 557/23
 647/5 647/13 647/14       cleared [1] 644/20            complete [2] 585/7 632/9
can't [13] 541/1 548/4     client's [1] 563/8            completely [1] 566/20
 549/4 550/5 592/23 593/16 Clinton [8] 555/2 555/8       complicated [2] 609/18
 616/7 618/21 619/18 620/4 607/23 608/1 608/4 608/7       609/23
 627/19 629/14 631/4        610/17 613/11                complied [3] 566/20 567/5
candid [1] 569/20          clip [3] 605/19 606/19         568/13
candidate [3] 596/12        607/6                        comprehension [1] 544/1
 606/7 614/25              close [8] 542/1 574/15        computers [1] 646/21
candidates [2] 546/21       584/6 592/15 596/11 601/8    Conaway [2] 569/13 576/21
 606/8                      602/10 622/14                concealment [1] 591/1
cannot [1] 566/3           closest [2] 601/11 601/11     concerning [1] 566/21
Carl [1] 596/10            closet [1] 546/22             concerns [1] 583/22
Carter [1] 606/9           Club [2] 599/18 622/22        concert [1] 596/2
case [18] 540/3 541/10     clubs [1] 595/12              conclude [1] 645/13
 544/13 549/3 590/6 591/13 co [1] 569/14                 concluded [4] 571/14
 591/25 592/14 592/16      co-counsel [1] 569/14          571/15 571/16 645/14
 592/16 593/4 593/4 594/5 Cohen [3] 578/6 578/8          conducting [1] 559/16
 619/25 646/18 646/19       578/9                        conference [5] 547/17
                                                                                  655
                            547/21 547/23 548/3           576/20 576/23  577/5 579/3
C Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20
                            548/12 548/13 548/17
                                                          Page 119 of 138
                                                          580/9 580/22 581/2 581/14
conference... [4] 549/1     548/17 548/18 548/23          581/15 581/15 581/17
 556/10 590/21 632/20       549/3 550/11 551/13           585/24 586/7 586/11 587/9
confirm [2] 590/20 619/8    551/17 552/11 552/13          587/19 587/24 588/3
confirmation [1] 620/15     552/15 556/19 607/20          594/19 594/20 595/1 595/1
confirmed [6] 570/1 575/3 Corsi's [1] 548/25              595/3 600/21 602/22 605/4
 587/19 601/23 602/6       cotton [1] 640/18              607/9 611/11 614/11
 602/25                    could [62] 544/1 544/2         614/24 619/1 627/4 627/13
Congress [2] 559/25 643/8 564/10 564/16 574/9             628/7 628/10 628/22
Congressman [2] 569/13      586/21 588/12 593/13          632/14 638/25 639/24
 569/15                     593/17 593/18 594/25          644/7 644/14 648/1
connection [4] 546/3        597/9 600/16 602/22 605/2    Credico's [4] 576/13
 581/4 610/14 618/14        605/19 607/6 611/13           576/17 580/16 581/4
consider [1] 592/24         612/10 612/12 612/17         crew [1] 602/14
consistent [1] 567/9        612/19 612/24 613/6          criminal [3] 537/3 540/3
conspired [2] 569/21        613/14 615/7 615/18           594/4
 583/9                      616/16 617/6 617/21          Crimmins [6] 622/15
Constitution [2] 538/17     618/11 618/16 618/24          622/21 623/14 623/15
 580/24                     619/4 619/5 619/12 620/7      634/25 635/8
contact [6] 589/10 601/18 620/10 620/11 620/12           criteria [6] 560/9 566/18
 607/1 610/5 611/6 635/9    620/14 623/21 624/8 626/8     567/4 567/11 567/25 569/4
contacts [2] 582/25 583/5 629/12 631/2 632/12            critical [1] 562/2
contemplated [2] 575/8      635/24 636/1 636/8 636/21    Cromwell [1] 625/4
 575/12                     636/22 637/1 639/10          cross [15] 539/2 540/13
content [6] 573/3 580/19    641/11 642/23 642/23          540/17 544/16 548/20
 586/7 586/10 586/17        643/14 643/23 644/22          549/2 549/5 585/13 586/3
 587/10                     644/24 646/9                  587/1 587/12 588/16
contents [3] 539/1 593/19 couldn't [6] 544/4 570/19       589/12 593/8 647/19
 593/20                     572/17 606/20 616/9          cross-examination [9]
context [1] 627/24          629/15                        540/13 540/17 544/16
continue [6] 559/20        counsel [19] 561/17            585/13 586/3 587/1 587/12
 567/12 594/10 614/4        561/19 562/9 563/1 563/21     588/16 589/12
 647/10 647/25              569/9 569/14 572/11          cross-examine [2] 548/20
continued [3] 538/1 555/9 572/15 572/19 572/20            549/2
 628/6                      574/24 576/17 576/20         cross-examined [2] 549/5
contradicting [1] 583/6     580/16 584/14 587/7 592/6     647/19
controversial [2] 598/10    649/7                        Crystal [2] 538/15 649/12
 600/11                    counselor's [1] 557/19        crystalmpilgrim [1]
Convention [1] 549/18      Count [1] 591/2                538/18
conversation [6] 603/19    counterintelligence [1]       currency [1] 615/10
 609/25 610/1 631/5 644/1   583/22                       cyber [4] 559/21 563/11
 645/6                     County [4] 599/17 603/4        582/17 583/20
conversations [4] 566/22    606/18 645/24                cycle [1] 565/12
 605/9 644/23 645/14       couple [2] 595/13 609/7
conversion [1] 543/11      course [3] 570/21 574/11      D
convict [1] 591/18          617/7                        D.C [1] 537/6
coordinated [2] 569/22     court [11] 537/1 538/15       data [3] 564/6 569/25
 583/10                     538/15 538/16 549/4           583/8
copied [2] 555/22 577/7     549/11 558/3 592/9 637/23    date [21] 549/16 558/19
copies [2] 571/17 586/4     646/6 649/5                   563/8 571/13 576/5 576/8
copy [1] 572/1             courtesy [2] 590/13            612/18 612/18 612/19
Corleone [1] 641/5          590/15                        616/20 624/16 635/22
corner [1] 625/4           courtroom [4] 540/5 593/7      636/1 636/3 636/20 636/22
correct [46] 543/3 543/6    646/14 647/4                  636/24 639/3 643/15 649/5
 544/24 545/2 545/3 545/11 cover [1] 563/10               649/12
 545/12 545/19 548/19      covered [1] 586/13            dated [18] 546/14 547/2
 549/14 551/8 551/9 551/14 covert [1] 582/17              549/17 550/11 559/15
 552/24 552/25 553/2       CR [1] 537/4                   561/24 562/8 562/25
 558/15 567/3 568/11 570/8 Craig [2] 577/8 577/10         563/20 569/8 572/10
 570/12 573/5 573/12 574/7 crazy [1] 615/9                576/16 580/15 581/16
 575/19 577/3 577/4 580/5 create [1] 541/23               581/24 584/13 587/6 587/9
 580/17 586/2 586/18 588/7 creating [1] 542/12           dates [2] 549/20 575/19
 595/4 597/18 607/5 613/16 Credico [66] 539/7 548/4      day [19] 537/5 541/9
 627/25 632/1 640/2 641/2   553/13 553/17 553/19          554/21 602/4 608/25
 641/7 642/19 643/9 643/11 553/20 553/23 554/15           608/25 609/9 609/9 609/14
 647/20 649/2               554/20 555/16 556/17          609/14 615/10 615/10
correctly [2] 561/17        558/13 558/18 558/21          619/18 620/4 623/15 624/2
 586/1                      570/11 571/7 573/11           625/7 644/10 646/8
Corsi [23] 547/2 547/5      575/20 575/22 575/24         days [11] 598/5 598/24
 547/12 547/13 547/20       576/2 576/3 576/4 576/7       602/4 604/13 604/18
                                                                                 656
                           directed 300
                                    [5] Filed
                                         559/21           616/4  617/12 626/16
D Case 1:19-cr-00018-ABJ Document             02/14/20
                            563/12 582/19 583/20
                                                          Page 120 of 138
                                                          627/19 632/12 633/20
days... [6] 608/12 609/8    592/11                        633/20 633/21 633/22
 612/3 615/24 622/21       direction [1] 567/10           636/20 637/10 638/10
 623/15                    directly [1] 636/12            639/21 642/25 643/1 643/3
DC [2] 537/17 538/18       director [2] 601/9 601/16      643/3 646/10 647/1
dead [1] 597/3             Disappeared [1] 596/3         Donald [2] 551/6 559/4
deadline [1] 647/16        disappoint [1] 546/20         done [9] 541/10 541/16
deal [5] 582/8 593/9       disclose [2] 574/25 575/3      595/15 627/16 638/9
 628/18 642/17 646/1       disclosure [2] 575/8           638/11 640/17 641/22
Dear [1] 569/13             575/12                        642/23
December [3] 580/15 581/7 discovery [2] 564/10           door [3] 547/22 624/3
 584/13                     564/17                        624/6
decide [1] 560/9           discuss [11] 590/6 598/18     doorman [1] 642/10
decided [1] 543/19          599/2 599/4 599/5 599/8      Doug [1] 578/18
decision [2] 544/6 544/7    599/11 605/11 605/16         down [14] 567/14 576/1
decline [1] 580/24          610/8 646/18                  590/11 590/14 590/17
declined [1] 570/3         discussed [5] 599/6            590/18 592/23 601/1
declines [1] 576/24         603/15 603/22 613/15          612/17 613/2 617/14 620/7
deeply [2] 562/11 562/12    613/18                        630/25 646/9
defend [1] 584/20          discussion [1] 603/17         downloading [1] 646/25
defendant [4] 537/8        discussions [1] 566/23        dozen [1] 597/16
 537/21 538/2 591/19       dispense [1] 543/19           Dr [3] 555/2 555/3 619/8
defense [7] 540/11 540/12 dispensing [1] 543/21          Dr. [2] 555/5 555/10
 549/1 590/25 592/6 592/10 disputed [1] 592/1            Dr. Paul [1] 555/5
 592/16                    disputes [1] 592/3            Dr. R.A [1] 555/10
define [1] 560/12          disseminated [2] 569/24       Drake [1] 577/22
definition [1] 560/5        583/7                        drawn [1] 547/20
definitive [1] 630/19      DISTRICT [7] 537/1 537/1      drive [1] 609/3
delete [1] 592/7            537/11 537/16 538/16         drive-time [1] 609/3
deliver [5] 568/10 610/12 538/16 649/5                   drop [6] 619/17 619/21
 634/25 635/5 635/9        DNC [3] 569/25 583/8           619/22 619/23 623/24
delivered [2] 635/8         589/23                        624/1
 636/13                    do [157]                      dropped [3] 623/15 626/1
demonstrating [1] 609/23 docs [1] 622/10                  626/3
Department [2] 555/1       document [1] 560/21           drug [1] 596/4
 555/8                     documentation [1] 567/23      during [4] 561/12 565/11
deposition [1] 580/22      documents [11] 563/9           598/18 598/23
described [1] 616/8         564/5 564/8 564/14 566/14
describing [1] 591/8        566/22 566/25 569/19         E
Desire [1] 640/15           585/13 591/18 591/21         e.g [1] 564/9
Despite [2] 582/25 583/5 does [27] 551/24 552/10         each [4] 544/9 546/21
detail [1] 597/9            552/14 560/5 560/7 560/8      561/11 590/14
detailed [1] 625/21         560/8 560/11 563/22          eager [1] 562/16
determine [2] 561/17        563/25 571/11 572/1 573/3    earlier [18] 568/11 573/6
 568/8                      573/4 573/15 576/1 576/18     574/1 589/2 596/24 601/18
devastating [1] 605/13      578/10 579/18 579/20          601/25 602/20 603/2
developments [2] 605/12     580/10 580/19 582/4 588/5     604/13 608/25 609/7 609/8
 605/16                     617/1 638/4 640/4             609/14 612/3 613/13
did [208]                  doesn't [4] 556/14 557/12      613/15 644/4
didn't [16] 556/20 557/21 594/12 603/24                  early [6] 598/1 598/6
 557/22 593/19 596/12      doing [9] 597/13 598/3         599/15 614/5 645/19
 602/20 602/25 603/13       602/11 640/8 640/12           645/23
 609/19 610/12 610/21       641/15 643/1 643/3 643/3     earphone [1] 625/2
 612/12 612/14 633/21      dollars [1] 596/14            easier [1] 574/9
 633/23 639/13             domain [2] 569/1 569/2        East [2] 538/8 538/12
die [1] 628/24             Don [1] 641/5                 Eastern [1] 604/10
died [8] 601/12 601/15     don't [67] 543/14 544/3       Ecuadorian [4] 558/17
 626/23 626/25 627/4        546/2 546/18 546/20           608/16 624/24 630/3
 627/11 627/13 628/7        547/10 548/3 549/7 550/8     edge [1] 588/23
difference [1] 587/22       550/9 551/3 551/21 552/18    edit [1] 592/23
differences [1] 587/17      552/18 553/7 553/9 555/14    educational [1] 578/11
different [6] 575/5         557/15 558/20 560/15         effectively [1] 584/20
 575/15 627/12 640/12       561/21 566/7 569/3 573/24    effort [1] 543/18
 640/16 643/11              573/25 574/19 576/5          eight [3] 545/5 545/6
difficulties [1] 544/5      577/23 577/25 578/19          545/7
direct [14] 539/2 542/13    578/21 579/7 579/9 579/11    Eileen [3] 550/18 550/25
 547/19 585/19 585/22       579/13 579/15 590/6           551/2
 588/10 589/10 589/18       590/13 592/11 592/21         either [6] 551/23 566/3
 594/21 637/21 637/24       593/2 602/18 604/7 610/22     623/25 624/1 624/25
 638/1 647/17 647/18        610/25 614/1 615/5 616/3      631/10
                                                                                 657
                            647/6 647/6
                                    300 648/4              591/15
E Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                           event [2] 603/4 645/25
                                                           Page 121 of 138
                                                          expanded [1] 602/3
elapsed [1] 546/3          ever [11] 551/17 556/18        expect [1] 647/14
election [11] 563/12        556/19 607/20 607/22          expecting [1] 606/6
 565/12 596/1 600/11 606/6 607/25 608/3 611/3 641/19      expeditious [1] 593/14
 610/9 621/18 637/14        642/21 643/1                  expenses [2] 581/4 622/23
 638/15 638/18 644/9       every [5] 592/25 593/7         explain [2] 543/23 597/9
elections [1] 583/23        619/18 620/4 642/16           extensive [1] 567/9
electronically [2] 564/5 everybody [5] 540/12             extremely [1] 593/8
 564/15                     585/7 594/1 598/11 638/4
elicit [1] 548/10          everyone [3] 590/11            F
eliciting [1] 548/8         620/22 648/3                  Facebook [5] 625/7 625/8
else [10] 557/21 590/7     everyone's [1] 593/6            625/8 627/3 627/13
 598/7 602/14 610/18       everything [3] 557/13          faces [1] 544/1
 615/16 632/12 634/1        621/4 621/4                   fact [11] 548/18 557/3
 642/13 646/20             everywhere [1] 598/7            581/7 609/5 611/18 615/9
email [57] 537/18 537/19 evidence [4] 544/12               622/11 623/7 633/6 636/9
 537/19 537/20 538/5 538/6 557/24 583/6 646/18             636/11
 538/10 538/14 538/18      evolved [1] 598/5              facts [6] 557/6 557/7
 547/2 547/3 549/17 549/23 exactly [3] 542/25 544/19       557/24 564/10 564/17
 549/24 550/3 550/9 550/11 546/19                          567/20
 551/16 552/23 553/4 553/9 examination [15] 540/13        failed [2] 591/5 591/11
 554/24 555/5 555/21        540/17 544/16 585/10          failure [1] 591/17
 555/24 556/1 556/4 556/6   585/13 585/19 585/22          fake [3] 634/13 634/14
 556/25 557/1 564/6 569/17 586/3 587/1 587/12 588/16       634/15
 572/3 572/10 574/24 578/8 589/12 594/21 637/22           falling [2] 627/2 627/24
 579/18 587/9 587/14        638/2                         false [2] 562/19 566/10
 587/24 588/3 608/19       examine [5] 548/20 549/2       falsely [4] 591/4 591/8
 608/21 608/24 609/1        582/8 582/16 589/9             591/10 643/8
 618/25 619/4 619/6 627/3 examined [2] 549/5 647/19       familiar [6] 542/4 577/25
 634/10 643/15 643/17      except [3] 610/13 627/17        578/15 579/7 635/16
 643/19 643/21 643/23       636/13                         640/23
 645/5 645/11              excerpt [1] 642/24             families [1] 596/6
emailed [1] 554/20         excerpts [1] 592/19            family [2] 624/5 627/18
emailing [4] 554/17        exchange [3] 566/8 589/1       famous [2] 597/1 597/2
 617/15 617/17 617/25       625/21                        far [3] 567/15 637/21
emails [9] 548/4 548/15    excuse [1] 646/15               646/24
 556/12 566/13 566/14      excused [7] 585/4 590/3        favors [3] 619/18 620/4
 566/21 566/24 620/18       590/4 590/9 590/10 647/8       621/12
 645/12                     648/3                         FBI [4] 541/8 541/10
embassy [16] 558/17        exhibit [157]                   541/18 635/13
 558/18 608/16 623/16      Exhibit 1 [2] 567/13           FCRR [2] 538/15 649/12
 623/16 623/21 623/22       568/1                         feel [3] 590/17 590/19
 623/24 624/3 624/21       Exhibit 10 [1] 563/24           627/16
 624/23 624/23 624/24      Exhibit 13 [1] 586/22          few [2] 588/8 602/20
 626/2 630/3 635/3         Exhibit 133 [1] 608/18         Fifth [3] 580/23 636/17
emoticon [1] 618/9         Exhibit 148 [4] 545/10          637/5
employed [1] 649/8          545/16 545/23 546/5           fifty [1] 640/8
encrypted [3] 631/22       Exhibit 165 [1] 570/6          figure [1] 584/2
 631/22 632/1              Exhibit 166 [4] 570/25         figured [1] 625/13
end [3] 549/9 584/6 638/1 571/6 585/14 585/23             figures [2] 597/1 597/2
ended [1] 569/2            Exhibit 167 [1] 572/21         fill [3] 598/3 604/18
ends [1] 587/25            Exhibit 185 [1] 612/17          604/19
enforcement [2] 586/6      Exhibit 189 [1] 612/10         fill-in [1] 598/3
 586/9                     Exhibit 19 [1] 584/10          fill-ins [2] 604/18
enlarge [6] 612/11 618/24 Exhibit 190 [1] 624/7            604/19
 624/8 631/2 636/22 638/20 Exhibit 192 [1] 638/17         filmography [1] 640/23
enough [2] 574/15 632/14 Exhibit 195 [2] 572/4            finally [4] 588/8 589/11
ensuing [1] 621/14          572/7                          609/10 621/19
entire [2] 592/13 592/23 Exhibit 48 [1] 554/14            financially [1] 649/9
entirety [1] 592/18        Exhibit 6 [1] 582/24           find [8] 550/17 550/18
Eric [3] 559/5 559/6       Exhibit 62 [3] 573/9            550/22 550/25 555/20
 559/9                      586/23 587/1                   583/6 620/24 627/18
Esquire [9] 537/14 537/14 Exhibit 9 [1] 563/17            fine [3] 540/8 632/14
 537/15 537/15 537/21      exhibits [8] 542/2 542/4        646/7
 538/2 538/2 538/7 538/11   543/23 544/10 544/12          finished [1] 585/2
essentially [1] 591/11      544/16 544/17 593/16          fire [1] 646/21
even [8] 557/5 597/21      exile [2] 608/16 630/4         first [25] 546/16 548/7
 617/8 627/8 627/8 628/13 exist [2] 583/22 620/19          559/20 568/18 569/10
 639/17 646/25             existed [2] 620/21 620/24       573/13 573/22 573/23
evening [5] 646/16 646/21 existence [2] 591/6              574/8 582/7 582/7 583/18
                                                                                658
                            633/19 300 Filed 02/14/20    619/12 620/22  620/23
F Case 1:19-cr-00018-ABJ Document
                           friendly [1] 602/13
                                                         Page 122 of 138
                                                         620/24 622/12 624/12
first... [13] 585/14       friends [5] 601/13 627/18     629/12 630/9 631/17
 587/13 595/22 597/17       633/11 633/16 642/3          635/24 636/21 637/1 638/6
 609/1 610/22 611/3 613/18 front [10] 541/5 541/11       638/10 640/10 644/6
 621/21 621/21 630/9        562/17 593/12 600/15         644/17 645/6 646/22
 636/21 643/14              603/12 610/25 624/21         647/22 647/25
FISA [1] 565/4              643/8 646/13                Godfather [15] 575/25
five [9] 546/7 575/25      Ft [1] 538/4                  640/2 640/5 640/17 640/17
 596/5 626/23 626/25 628/2 full [2] 562/3 584/24         640/19 640/24 640/25
 638/5 638/9 642/16        fully [2] 568/13 594/7        641/1 641/1 641/1 641/2
FL [4] 537/23 538/4 538/9 function [1] 592/20            641/7 641/15 646/25
 538/13                    fund [5] 595/18 601/9        Godfather II [1] 575/25
flag [1] 624/24             601/14 601/15 601/16        going [41] 540/21 542/4
flashes [1] 544/4          funds [1] 596/2               542/8 542/9 548/7 553/20
flew [1] 575/24            further [8] 581/9 590/2       556/17 556/17 556/21
flight [1] 622/23           607/22 612/17 620/7          562/5 577/20 585/3 585/5
Flip [1] 543/15             630/25 649/7 649/9           588/9 588/10 592/7 592/12
floated [1] 626/4          future [3] 593/21 610/21      592/16 592/22 593/3
flying [4] 622/5 622/8      610/23                       593/12 594/10 596/6
 622/11 622/13                                           600/22 601/25 602/24
FM [1] 604/16              G                             606/2 610/12 610/23 611/2
focus [2] 604/2 610/3      Gaddafi [2] 555/7 555/9       611/4 615/4 615/23 622/14
follow [3] 568/3 569/17    gaff [1] 615/9                622/21 637/17 639/12
 574/24                    gang [1] 602/12               644/17 646/9 646/15
follow-up [3] 568/3        Gary [12] 599/5 599/6         647/12
 569/17 574/24              614/7 614/9 614/24 615/1    Golisano [2] 596/13
followed [3] 556/18         615/3 615/12 615/15          596/17
 556/19 625/5               615/17 615/19 646/1         gone [3] 540/22 542/2
following [5] 564/12       Gates [1] 573/1               604/21
 602/25 625/12 625/13      gave [6] 598/4 618/8         good [11] 540/19 594/23
 631/24                     623/23 624/17 626/7 635/7    594/24 598/10 598/10
football [1] 634/18        Gazzo [1] 641/22              598/11 598/13 602/7 603/6
footnote [3] 571/9 571/11 Gee [1] 596/18                 607/13 631/7
 571/12                    general [2] 623/19 635/10    goodbye [1] 631/14
foregoing [1] 649/2        generally [1] 560/24         got [15] 547/5 557/1
Forget [1] 626/7           get [53] 540/7 540/23         557/3 575/18 580/1 581/13
forgetting [1] 615/19       547/4 547/4 556/11 556/22    581/17 603/20 614/9
forgot [1] 628/4            556/25 594/13 596/12         614/17 615/8 615/15 625/4
form [3] 541/22 564/8       598/8 598/9 600/5 600/7      626/5 636/11
 564/15                     600/10 600/13 601/19        gotta [1] 621/3
formed [1] 560/11           601/25 602/1 602/7 602/15   government [17] 539/3
Fort [3] 537/23 538/9       602/15 604/2 604/20          551/13 551/24 552/4
 538/13                     609/17 610/16 614/13         557/18 570/16 570/17
forth [2] 563/17 603/25     615/1 615/3 615/7 615/25     571/18 575/17 581/19
forty [1] 633/1             615/25 616/5 617/6 617/8     584/9 594/13 594/17
forward [2] 593/10 596/7    620/15 621/11 621/12         594/20 595/6 611/9 621/20
forwarded [6] 555/20        621/13 621/14 621/17        government's [12] 549/3
 555/21 587/13 587/23       623/16 623/20 623/23         551/4 563/14 565/13 570/5
 587/24 588/3               624/6 625/3 627/21 637/18    570/15 588/10 592/16
forwards [1] 587/10         638/11 639/13 639/13         600/14 605/2 634/19
found [3] 567/10 568/10     639/21 644/19 647/15         637/17
 569/1                     gets [1] 648/1               Governor [1] 596/7
Foundation [4] 607/23      getting [5] 550/19 554/21    Gowdy [10] 564/23 565/2
 608/1 608/4 608/8          596/11 599/2 615/17          565/3 565/7 569/15 588/17
foundationally [1] 548/9 Gibbons [1] 538/3               589/2 589/4 589/6 589/9
four [6] 565/8 565/11      give [9] 550/5 558/8         grabbed [2] 624/5 624/5
 565/15 617/21 632/18       573/25 574/10 593/2         grand [2] 603/8 603/14
 642/16                     606/25 621/7 622/10 623/9   GRANT [2] 538/7 569/14
fourth [2] 537/17 636/8    given [3] 561/15 601/15      graphs [1] 564/7
Fox [1] 644/21              638/7                       great [6] 593/9 600/7
frame [1] 610/3            giving [2] 606/22 631/11      600/12 601/13 622/15
Frank [7] 641/19 641/21    Gmail [1] 627/13              628/24
 642/1 642/9 642/21 643/3 gmail.com [2] 538/14          green [2] 588/23 589/20
 643/3                      538/18                      group [2] 595/17 596/2
Frankie [1] 575/25         go [40] 542/9 552/21         Gsmith [1] 538/10
free [2] 590/17 590/19      553/24 566/19 567/2 567/6   gubernatorial [1] 596/1
friend [13] 600/13 601/8    567/7 568/12 574/11         Guccifer [2] 546/13
 601/11 601/18 601/19       574/19 577/18 584/7 585/6    566/23
 602/10 607/11 622/14       590/12 613/2 613/22         Guccifer 2 [1] 566/23
 622/20 628/5 628/15 632/8 616/11 618/16 619/4          guess [4] 592/15 606/1
                                                                                  659
                            545/1 546/21  546/21 548/3     597/7  599/17 600/12
G Case 1:19-cr-00018-ABJ Document   300 Filed  02/14/20
                            559/19 562/13 562/15
                                                           Page 123 of 138
                                                           600/13 602/7 602/15
guess... [2] 627/9 627/13 562/20 564/14 569/22             602/18 602/23 602/25
guest [5] 598/7 598/11      570/2 575/8 575/12 576/20      603/1 603/2 603/4 603/6
 598/15 604/24 605/1        588/4 593/7 597/20 609/2       603/7 603/17 603/19
guests [7] 598/6 598/8      613/7 613/9 621/3 629/20       606/20 606/22 607/3 607/3
 598/9 599/3 599/4 602/5    646/19                         607/18 609/9 609/20
 604/20                    Haskins [1] 579/8               609/22 610/1 610/11
guidepost [1] 591/25       have [163]                      610/13 610/14 610/15
guy [15] 596/9 596/17      haven't [1] 565/3               610/17 610/17 610/18
 611/8 616/7 622/22 624/25 having [12] 543/19 544/5        610/20 610/21 611/4
 625/11 626/4 626/5 642/4   566/2 593/5 598/6 599/5        611/23 612/1 612/3 612/3
 642/15 644/4 645/19        599/6 599/8 599/18 602/16      612/5 614/10 615/8 615/11
 645/22 646/3               615/15 620/2                   615/14 615/16 615/19
H                          he [143]                        616/2 616/8 616/9 617/6
                           he's [12] 598/10 598/10         617/6 618/11 621/11
hacked [1] 566/22           621/6 621/7 623/18 628/14      621/12 621/13 621/14
hacking [1] 589/23          634/16 640/11 640/11           621/17 621/25 623/9
had [113] 541/10 541/25     641/1 641/1 641/2              623/12 623/24 625/3
 542/2 548/1 557/11 559/16 head [4] 623/9 634/13           627/22 636/13 642/10
 566/23 570/2 576/4 576/5   634/14 634/15                  644/10
 576/7 589/10 590/20       headaches [1] 619/19           himself [2] 584/21 589/16
 591/21 596/5 596/13 597/4 header [2] 618/24 638/21       hired [1] 576/6
 598/2 598/6 599/20 599/23 heading [2] 560/19 583/14      his [54] 553/22 553/23
 599/24 601/22 601/24      heads [1] 593/3                 553/25 554/6 554/9 562/14
 602/1 602/2 602/3 602/5   heads-up [1] 593/3              569/20 572/15 574/25
 602/10 602/13 603/3 603/6 hear [12] 541/1 547/8           575/6 575/9 575/10 575/13
 603/15 604/21 604/24       570/19 572/17 592/17           576/6 576/21 579/4 581/2
 605/9 605/22 605/25 606/9 592/25 599/15 605/14            581/4 584/23 588/1 588/2
 606/15 606/21 607/3        605/23 607/14 618/21           589/15 591/21 596/21
 607/20 607/25 608/3 608/7 639/15                          597/11 597/16 601/3
 608/11 609/5 609/9 609/11 heard [7] 603/3 607/8           602/11 607/1 610/5 610/13
 609/20 610/1 611/18        607/20 609/11 637/11           610/14 613/13 615/10
 611/23 612/2 612/2 612/7   646/18 646/24                  616/1 616/9 616/11 617/8
 613/13 613/13 613/15      hearing [11] 561/12             617/11 619/18 620/2 620/4
 613/16 614/7 614/24        561/16 561/20 564/19           620/14 623/18 628/5
 615/11 615/12 615/16       571/13 571/14 571/15           628/15 632/11 633/11
 615/16 615/17 616/18       571/16 589/16 591/5 649/9      633/16 639/9 640/18 641/4
 617/11 617/12 617/13      hearings [2] 561/2 589/21       643/2 647/17
 618/14 620/22 621/25      hearsay [9] 548/8 548/24       history [1] 632/24
 622/2 623/8 623/10 623/13 556/8 556/16 556/23            hit [1] 642/12
 625/3 625/7 627/1 627/2    557/14 557/17 628/8           hmm [1] 552/9
 627/2 627/9 627/10 627/12 632/13                         Hold [1] 564/24
 627/16 628/2 628/5 628/6 heart [1] 593/15                home [1] 551/6
 628/15 629/16 630/11      held [2] 537/10 561/1          Honor [17] 540/3 543/21
 630/12 632/24 633/19      help [1] 592/1                  558/2 571/4 590/23 593/25
 633/19 633/23 635/9 637/8 helped [1] 615/1                594/4 594/8 594/18 628/9
 637/11 640/16 640/17      helpful [3] 555/20 591/23       628/20 635/23 637/20
 643/25 644/1 644/3 644/18 593/17                          638/7 638/13 646/5 647/24
 644/23 645/14 645/18      Henwood [1] 578/18             HONORABLE [1] 537/11
 645/24 646/2              her [22] 543/22 543/23         hook [1] 609/20
half [3] 596/5 625/6        548/7 548/20 550/5 556/19     hope [2] 593/10 593/14
 637/24                     556/20 556/24 557/2           hoping [3] 621/15 621/17
hand [2] 624/4 624/5        557/18 559/2 574/18            626/6
handy [1] 540/23            601/12 601/12 601/14          Hopper [1] 578/20
Hannity [3] 644/18 644/20 601/24 601/25 602/2 602/5       hour [2] 635/13 637/24
 644/21                     602/10 602/15 633/21          hours [1] 630/20
happen [3] 557/8 557/9     here [16] 541/23 548/22        House [10] 559/24 560/14
 606/6                      549/5 565/25 587/4 591/16      560/24 573/13 573/16
happened [11] 541/17        591/20 592/20 602/3 609/1      573/20 574/24 581/23
 543/10 549/22 549/24       615/16 621/3 625/14            582/14 646/23
 550/9 556/13 556/14 557/8 628/14 636/20 638/20           how [21] 543/8 545/4
 571/21 606/8 628/5        Hi [2] 540/20 597/13            545/16 545/23 546/5
happening [1] 625/14       highlighted [1] 589/20          547/18 556/4 557/2 567/15
happens [2] 631/7 631/14 Hillary [10] 555/2 555/8          600/5 600/7 605/25 606/15
happy [4] 566/19 567/6      613/7 613/10 613/10            609/17 609/22 612/14
 568/12 615/19              613/11 613/14 613/14           627/16 629/25 632/23
Harrison [2] 625/16         613/16 624/12                  637/21 647/12
 630/13                    Hillary's [1] 628/24           HPSCI [8] 559/15 560/21
Harrods [2] 625/6 625/12 him [72] 550/17 576/25            562/9 569/9 572/11 576/17
has [25] 542/10 544/16      578/1 591/10 596/9 596/19      580/16 584/14
                                                                                  660
                           include [2]
                                    300 559/20  582/20    introduce [2]   549/4
H Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                           included [1] 559/19
                                                           Page 124 of 138
                                                           596/19
HRC [1] 619/6              includes [1] 586/13            investigation [18] 548/7
huge [1] 600/8             including [4] 563/11            556/24 557/3 557/6 557/20
humor [1] 595/12            564/5 564/7 583/23             559/17 560/9 560/12 563/4
hundred [1] 595/15         indented [1] 563/22             563/11 566/16 568/9
husband [1] 601/12         indicate [1] 547/24             570/21 582/15 583/12
I                          indicated [2] 590/24            586/6 588/18 589/13
                            615/1                         investigation's [3]
I'd [2] 592/23 592/24      indicating [1] 619/24           564/11 564/17 567/21
I'll [13] 540/23 542/17    indirect [1] 607/1             investigator [3] 556/15
 549/9 556/20 573/24 594/1 indirectly [3] 606/12           557/7 557/13
 615/7 616/10 618/19 631/6 606/15 606/24                  invitation [1] 576/24
 631/6 631/14 648/3        individuals [4] 563/13         invite [2] 635/1 635/5
I'm [85] 540/21 540/21      572/25 582/21 583/24          involved [2] 597/10 620/6
 542/8 542/9 547/8 551/21 inference [1] 547/21            Iran [1] 606/10
 553/10 553/20 554/13      influence [1] 582/17           is [268]
 556/21 557/5 558/8 560/10 information [33] 541/17        ISDN [1] 623/21
 560/22 566/19 567/1 567/5 554/21 554/23 555/1 559/3      isn't [2] 548/21 593/17
 568/5 568/6 568/12 568/21 563/15 564/5 564/15 566/4      issue [2] 565/14 647/2
 570/19 572/17 573/8        569/18 569/24 570/16          it [203]
 574/22 577/25 578/15       570/17 570/20 572/12          it's [42] 544/3 546/14
 579/7 580/1 580/8 581/12   575/1 576/25 583/7 587/21      552/3 552/25 555/20 565/7
 581/19 582/3 584/5 584/6   589/24 607/13 607/25           566/1 570/10 572/3 574/9
 584/14 585/2 588/9 588/10 608/4 608/7 610/6 619/24        576/16 582/3 583/3 585/5
 590/17 593/3 593/12        620/20 624/17 626/17           590/15 592/12 594/17
 594/10 595/10 595/10       631/12 637/11 637/13           598/12 607/8 611/1 611/3
 595/11 596/20 598/6 598/7 647/3                           611/15 623/2 627/17 628/4
 600/22 606/21 606/22      InfoWars [1] 617/12             628/9 630/3 630/3 630/6
 607/12 611/20 614/13      initiated [1] 582/15            630/10 634/7 634/15
 614/13 614/18 615/6       inquiry [1] 559/19              634/16 634/17 634/17
 616/18 616/22 617/23      ins [2] 604/18 604/19           640/11 643/10 643/11
 619/23 622/4 622/8 624/10 inside [15] 558/18 619/24       643/12 643/16 646/5 646/7
 627/19 627/20 628/17       620/20 623/22 623/24          italicized [1] 583/16
 629/11 631/1 631/4 631/11 624/3 624/6 624/17 626/17      Italy [1] 551/14
 633/3 633/10 633/15        637/11 637/13 642/17          item [2] 580/7 581/14
 635/23 636/18 637/20       642/18 643/7 646/13           items [1] 582/7
 638/20 640/21 641/14      insight [1] 606/25             its [7] 552/4 559/22
 644/17 646/9 646/15       inspect [2] 561/14 561/16       560/12 582/19 583/21
 646/17                    inspected [1] 561/19            592/18 594/14
I've [4] 559/2 580/1       instance [1] 557/18            itself [2] 580/17 591/18
 581/17 588/23             instinct [1] 631/10
i.e [1] 571/13             Institute [1] 579/22           J
IAN [1] 537/14             institution [3] 578/12         JACKSON [1] 537/11
icon [2] 620/23 620/24      579/19 579/21                 Jacobs [1] 578/4
idea [4] 552/12 600/5      instruction [4] 591/1          James [1] 597/15
 600/7 600/7                591/24 592/2 592/3            January [6] 559/15 561/24
identical [7] 573/19       instructions [1] 590/22         572/25 582/16 643/16
 574/6 574/8 574/15 574/15 intelligence [9] 560/6          645/21
 574/18 574/22              560/6 561/24 562/4 562/18     JASON [1] 537/7
identified [3] 587/22       581/24 582/15 582/18          Jeannie [1] 578/20
 588/17 589/2               583/23                        JED [1] 537/15
identify [5] 575/9 575/13 intelligence-related [1]        Jerome [2] 551/13 607/20
 588/1 588/2 588/4          560/6                         Jimmy [2] 606/9 640/10
identity [1] 570/3         intelligent [1] 562/1          job [1] 601/16
II [1] 575/25              interact [1] 614/4             JOHN [2] 537/14 589/23
illegal [1] 550/2          interacting [1] 598/23         Johnson [15] 579/10 599/5
images [1] 564/8           interested [1] 649/10           599/7 614/7 614/9 614/24
immediately [1] 584/24     intermediary [6] 547/22         615/2 615/3 615/7 615/12
impacting [1] 562/4         548/4 548/14 548/18            615/15 615/16 615/17
important [1] 592/19        574/25 612/4                   615/19 646/1
impression [6] 633/4       interrogation [1] 557/16       joke [4] 627/17 627/18
 641/6 641/19 642/8 642/9 interview [20] 563/8             642/18 643/7
 642/21                     563/9 569/16 569/20           Jolson [2] 624/9 624/12
impressionist [5] 595/11    574/23 575/6 575/11           JON [1] 537/15
 596/24 640/6 640/6 640/7   576/22 587/18 604/8           JONATHAN [1] 537/14
impressions [2] 597/1       604/12 605/5 605/11           Jonathan.kravis3 [1]
 640/9                      605/17 605/21 610/11           537/18
improve [1] 647/1           611/20 617/2 617/4 644/21     journalist [2] 616/8
incident [1] 628/3         interviewed [1] 604/11          646/2
inclined [1] 637/23        intimated [1] 562/13           JR [1] 537/7
                                                                                  661
                           kind [16]300
                                      545/20
                                         Filed566/25       592/25 601/3  625/12
J Case 1:19-cr-00018-ABJ Document              02/14/20
                            567/23 595/24 602/19
                                                           Page 125 of 138
                                                           647/21
JUDGE [1] 537/11            606/2 606/7 606/25 617/13     leave [3] 541/8 633/11
Julian [53] 553/20 553/22 618/6 620/15 623/21 626/4        633/11
 553/23 566/24 575/4        626/6 627/18 642/16           lecturn [1] 540/8
 587/20 589/7 589/10       Kindly [1] 581/3               led [1] 626/17
 599/16 599/19 599/21      kinds [1] 548/8                left [10] 541/10 541/18
 599/24 600/2 600/5 600/22 knew [4] 556/19 620/22          582/24 598/12 611/10
 602/9 602/24 603/5 603/15 629/18 642/10                   624/3 635/12 635/14
 604/9 604/11 605/9 606/13 knocked [1] 624/3               637/24 647/17
 606/16 606/24 608/3 608/7 know [116]                     legal [3] 550/5 576/19
 609/2 610/22 611/15 613/4 knowledge [18] 546/8            619/19
 613/7 613/9 613/19 615/17 552/14 554/5 554/7 555/7       Leicester [1] 622/22
 615/25 616/1 616/6 617/6   556/14 557/10 557/11          lepo [1] 615/9
 621/23 622/2 623/6 623/7   557/12 557/23 560/13          let [19] 542/7 542/7
 623/20 630/4 630/16 632/9 567/3 569/23 578/11 608/6       543/16 549/6 553/6 556/20
 633/19 635/2 644/1 644/13 613/12 631/9 633/18             570/13 574/14 577/9 581/2
 644/17 645/15             known [3] 601/12 620/5          581/7 584/3 593/13 614/21
July [8] 547/3 549/17       622/16                         618/19 618/22 623/24
 549/21 550/12 598/21      knows [6] 548/6 548/6           628/18 637/18
 598/25 599/8 599/12        548/6 556/24 557/2 577/16     let's [29] 540/6 542/20
July 25 [1] 547/3          KPFA [1] 627/6                  546/10 585/6 594/13
July 31st [1] 550/12       KRAVIS [4] 537/14 539/5         599/14 601/1 604/2 608/18
June [7] 546/14 575/3       590/20 593/8                   611/9 614/2 616/14 617/23
 587/19 598/21 598/25      kryptonite [2] 613/7            618/24 621/20 622/4 624/7
 599/8 599/11               613/9                          624/12 629/10 629/19
jurisdiction [1] 565/15    Kunstler [27] 553/25            630/9 632/3 634/4 634/19
jurors [5] 590/12 590/13    554/1 554/2 555/21 555/23      637/14 638/3 638/15
 593/9 594/16 647/8         556/5 556/17 556/21            638/21 643/13
jurors' [1] 544/1           556/25 557/1 557/4 557/16     letter [52] 562/8 562/22
jury [29] 537/5 537/10      557/17 595/18 601/5 601/7      562/25 563/3 563/20
 540/6 540/9 540/10 544/15 601/7 601/9 601/10 601/14       563/23 564/1 564/2 564/4
 544/17 584/12 585/16       601/15 601/16 601/20           564/13 569/8 573/13
 586/21 588/12 589/19       609/2 609/5 633/17 645/5       573/14 573/15 573/17
 590/4 590/9 590/16 590/21 Kunstler's [3] 601/3            573/19 574/23 575/6
 591/18 591/24 592/2        601/6 602/8                    576/13 576/15 576/16
 593/12 593/16 593/17                                      576/20 576/25 580/15
 594/13 594/15 603/8       L                               580/17 580/19 580/20
 603/14 618/22 638/9       labeled [1] 634/7               580/21 581/6 582/2 584/13
 646/15                    lacks [1] 557/23                584/16 587/6 587/11
jury's [1] 592/22          language [1] 592/7              587/14 587/18 587/21
just [59] 540/14 542/9     largely [1] 589/21              587/23 588/5 591/7 623/9
 543/16 544/4 548/5 548/22 Las [2] 538/8 538/12            623/16 623/17 623/18
 557/7 557/19 559/2 567/8 last [8] 541/9 553/3             623/23 624/6 626/1 626/7
 568/23 573/24 577/16       553/4 563/6 590/20 611/16      634/25 635/5 635/10
 577/20 579/25 584/5 586/5 614/19 633/5                    636/13
 587/4 589/20 590/15       late [3] 565/8 595/23          Libertarian [1] 614/25
 590/20 591/2 591/15        614/5                         library [1] 646/22
 597/17 598/2 601/2 602/6 later [10] 542/14 588/20        Libya [2] 555/7 619/3
 602/22 603/7 605/11 606/5 589/5 601/12 601/15            lie [1] 632/9
 607/8 610/22 612/5 614/19 604/19 608/12 609/14           lied [2] 591/6 591/15
 618/13 618/13 618/20       628/2 640/17                  life [1] 601/11
 620/22 621/7 624/20       Lauderdale [4] 537/23          lifetime [1] 642/24
 625/21 626/3 631/10        538/4 538/9 538/13            light [2] 544/15 562/16
 635/12 636/13 637/18      law [4] 537/21 538/11          like [40] 567/15 568/3
 638/8 639/5 639/12 642/12 586/6 586/9                     585/5 592/4 592/15 592/17
 644/22 645/1 645/10 646/9 laws [1] 596/4                  592/23 592/24 595/10
 646/10 646/13 646/19      lawyer [19] 553/25 554/3        596/11 596/18 597/13
 647/10                     554/6 554/9 576/3 576/4        598/3 601/25 602/11
justice [2] 591/13 595/18 576/5 576/6 576/8 576/13         602/12 603/24 606/3
                            593/7 601/3 602/11 620/5       606/19 609/22 610/25
K                           628/18 628/19 633/11           611/1 611/2 612/15 615/25
keel [1] 597/21             633/16 645/5                   618/6 618/6 624/4 625/6
keep [5] 540/23 554/13     lawyers [6] 580/11 581/17       625/13 626/16 627/10
 562/5 577/20 598/23        602/12 619/19 620/2 620/5      630/24 632/13 633/4
Kefauver [1] 642/13        lead [2] 564/10 564/16          639/15 640/10 641/23
kept [1] 621/11            leading [1] 600/11              642/23 645/1
key [2] 583/17 583/19      leaks [2] 563/15 565/14        liked [1] 642/11
khaki [1] 625/23           learned [5] 556/15 556/15      likely [1] 647/23
kicked [1] 550/19           557/13 557/13 557/20          limitations [1] 560/25
killed [1] 555/9           least [6] 553/25 592/4         limited [1] 564/7
                                                                                   662
                            589/2 615/9
                                    300 628/2  630/9       553/15 558/9  562/5 566/10
L Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                           main [3] 602/11 627/6
                                                           Page 126 of 138
                                                           567/15 567/16 568/3
Linda [3] 578/22 578/23     641/24                         570/13 574/9 574/9 574/14
 578/25                    major [3] 619/19 631/5          576/3 577/9 577/20 578/24
line [22] 547/3 553/3       631/8                          582/10 589/6 590/13
 553/4 553/24 559/18       majority [1] 574/24             591/23 592/2 598/4 598/12
 580/10 589/25 590/25      make [12] 541/12 542/14         605/7 607/19 608/22
 600/17 600/17 606/11       565/22 566/18 568/12           610/23 611/2 614/10
 607/8 609/1 609/4 632/15   592/20 592/21 612/15           614/21 615/3 615/19
 633/8 633/10 640/1 642/11 618/20 627/16 630/19            615/25 616/6 616/8 616/9
 642/12 642/14 643/7        639/13                         618/13 618/22 621/7
lines [2] 567/14 643/24    making [7] 543/18 554/13        622/10 623/23 623/23
link [2] 618/6 618/7        596/10 617/2 617/4 617/7       623/24 624/21 625/1
links [3] 563/12 582/20     623/19                         625/12 625/13 626/16
 583/23                    Malik [6] 550/16 550/16         627/10 628/18 637/18
LionelY2K [1] 579/6         550/18 550/20 550/22           640/21 641/10 643/20
list [5] 548/25 552/4       550/25                         644/19 644/24 645/25
 638/20 639/5 639/7        man [4] 623/1 623/5 623/6       649/4
listed [1] 546/6            625/23                        mean [8] 548/16 582/2
listen [3] 592/23 598/14 Manafort [3] 549/14 550/3         610/13 625/18 626/24
 611/21                     573/2                          634/14 635/7 645/10
listened [1] 605/11        manager [4] 596/18 623/19      means [3] 631/20 634/15
listening [1] 597/14        635/1 635/10                   634/15
little [18] 549/20 568/19 mandate [2] 582/8 582/16        meant [2] 565/7 621/6
 575/5 575/14 593/11 597/9 Mantle's [1] 596/22            measures [7] 559/21
 612/17 614/11 614/19      many [10] 543/8 545/4           563/15 565/14 581/24
 620/7 621/7 625/5 629/25   545/16 545/23 546/5            582/17 582/20 583/20
 630/1 641/23 642/5 642/14 592/18 595/11 595/16           mechanism [1] 581/3
 642/24                     601/8 615/18                  media [3] 562/14 569/24
live [2] 612/6 623/20      MARANDO [1] 537/14              583/7
lo [1] 596/21              March [2] 562/9 581/25         meet [3] 595/22 596/18
location [1] 558/22        March 22 [1] 581/25             623/7
locations [1] 627/12       March 24th [1] 562/9           meeting [4] 561/4 632/8
logical [2] 638/12 646/6 Margaret [6] 554/2 601/7          633/19 642/14
London [17] 558/17 575/24 609/1 620/6 633/17 645/5        meetings [3] 560/19
 608/17 622/5 622/8 622/11 mark [3] 571/25 634/11          560/24 561/1
 622/12 622/13 622/16       634/11                        meets [1] 569/4
 622/17 622/24 630/3       marked [4] 542/20 551/23       member [2] 572/10 576/17
 634/20 634/23 634/24       580/8 588/23                  members [2] 562/12 646/15
 634/25 635/4              Marlon [3] 640/24 641/6        mention [1] 552/19
long [4] 545/18 639/14      641/25                        mentions [1] 619/8
 640/21 646/8              Mason [1] 597/15               Mercer [1] 559/1
longer [1] 591/12          Massachusetts [1] 579/22       message [52] 553/12
look [26] 544/15 550/10    massages [1] 616/24             554/14 555/17 555/19
 560/1 563/5 566/19 567/6 material [1] 588/23              580/10 581/15 600/24
 568/13 573/24 574/10      materials [2] 568/25            601/1 601/2 601/22 609/11
 574/18 574/18 577/1        645/7                          612/11 612/12 613/2 613/3
 579/23 580/7 580/12 584/9 matter [13] 554/18 554/19       613/25 617/1 617/14
 601/1 611/13 612/15        569/15 581/9 603/8 617/18      617/20 618/4 619/9 620/3
 617/23 620/7 621/21        618/1 628/10 633/6 636/10      620/7 621/15 621/21
 626/11 640/10 645/11       636/11 638/12 649/6            621/23 622/2 622/4 624/15
 647/15                    matters [2] 562/16 594/12       624/18 626/18 627/10
looked [2] 546/14 553/8    Maupin [1] 578/2                629/5 630/23 630/25
looking [9] 544/21 565/8 Maurizi [1] 578/14                631/15 631/21 632/4
 565/11 570/13 579/25      may [21] 548/9 549/20           632/10 632/16 634/20
 587/4 588/18 602/4 646/23 556/13 561/16 562/25            635/12 635/15 636/24
looks [5] 543/25 618/6      563/9 563/20 563/23 564/4      638/23 638/24 644/6 644/8
 618/6 630/24 635/16        576/8 609/7 627/4 627/14       644/23 645/15 645/17
lost [2] 615/10 633/3       633/4 633/21 634/1 638/9       645/21
lot [15] 551/7 577/25       640/22 641/22 644/3           messaged [1] 617/3
 596/10 596/22 596/23       645/17                        messages [23] 552/11
 597/2 598/3 600/12 601/17 May 9 [1] 563/23                552/18 553/19 554/15
 603/5 606/8 606/17 615/10 maybe [7] 549/21 593/18         559/8 566/15 566/15
 633/2 640/16               596/19 597/15 623/24           571/12 575/20 586/7
Lots [1] 553/6              625/16 629/18                  586/10 603/10 603/13
loved [1] 642/14           Mayberry [1] 633/3              603/20 611/10 611/14
lower [1] 617/14           McCall [1] 596/10               613/3 616/16 617/21
lying [1] 591/21           McGovern [3] 577/13             621/21 624/8 630/5 632/18
M                           577/14 577/19                 messaging [3] 631/22
                           me [62] 542/7 542/7             631/23 632/1
made [6] 561/11 584/21      543/16 550/14 553/6           messed [1] 609/19
                                                                                 663
                           628/22 632/15  635/11         Ms. [24]  540/19 541/7
M Case 1:19-cr-00018-ABJ Document   300 Filed
                           635/21 638/8 648/1
                                              02/14/20    Page 127 of 138
                                                          555/21 555/23 556/5
met [7] 566/17 567/4      Mr [15] 539/5 539/6 539/8       556/17 556/21 556/25
 567/10 567/24 595/6       540/4 540/21 547/20 550/3      557/1 557/17 558/5 568/4
 596/21 597/17             551/10 559/8 567/17 573/2      568/7 568/15 585/2 585/19
metaphor [1] 634/18        573/2 573/2 637/18 643/6       585/22 586/25 589/11
metropolitan [1] 625/1    Mr. [274]                       600/17 601/10 601/20
MI6 [1] 624/25            Mr. Assange [17] 550/20         602/8 609/5
MICHAEL [4] 537/14 579/8   552/13 552/15 554/21          Ms. Kunstler [11] 555/21
 602/10 641/22             603/22 608/11 608/13           555/23 556/5 556/17
Michael.marando [1]        609/6 609/12 609/15            556/21 556/25 557/1
 537/19                    609/25 610/8 611/6 611/18      557/17 601/10 601/20
Michelle [1] 539/4         612/6 621/9 623/11             609/5
Mickey [1] 596/22         Mr. Assange's [1] 554/3        Ms. Kunstler's [1] 602/8
mid [3] 586/12 586/12     Mr. Bannon [2] 552/25          Ms. Rohde [1] 600/17
 590/4                     573/2                         Ms. Spear [3] 568/4 568/7
mid-afternoon [1] 590/4   Mr. Buschel [1] 564/12          568/15
mid-November [2] 586/12   Mr. Corsi [15] 547/2           Ms. Taylor [8] 540/19
 586/12                    547/5 547/12 547/13            541/7 558/5 585/2 585/19
middle [8] 553/12 559/18   547/21 547/23 548/12           585/22 586/25 589/11
 565/19 566/9 568/18       548/13 548/23 549/3           much [2] 594/8 628/11
 568/19 583/16 606/19      550/11 552/11 552/13          multiple [2] 582/25 583/5
might [5] 540/23 610/6     552/15 556/19                 mumble [1] 628/13
 610/14 613/19 639/14     Mr. Corsi's [1] 548/25         mumbling [4] 614/11
Milland [1] 633/2         Mr. Credico [46] 548/4          614/18 618/18 628/14
millions [1] 596/14        553/17 553/19 553/20          mumbly [1] 614/20
mind [1] 573/24            553/23 554/15 554/20          Murray [2] 577/8 577/10
mine [5] 551/23 601/8      555/16 556/17 558/13          must [3] 544/14 584/24
 603/21 622/14 622/20      558/18 558/21 575/20           621/6
minute [3] 540/24 610/11   575/24 576/2 576/3 576/4      Mutt [1] 595/14
 640/22                    576/7 576/20 576/23           mutual [1] 607/11
minutes [3] 585/5 638/11   580/22 581/2 581/15           my [56] 541/9 543/24
 647/17                    581/15 581/17 585/24           544/7 546/21 553/21
misleading [1] 562/19      586/7 586/11 587/9 587/19      560/11 567/3 567/10 572/1
misleadingly [2] 591/5     587/24 588/3 595/3 600/21      574/8 576/3 577/3 580/11
 591/8                     602/22 605/4 607/9 614/11      591/11 592/20 593/5
missed [1] 601/6           614/24 628/10 628/22           596/19 598/2 598/8 599/1
mistake [1] 554/13         632/14 639/24 644/7            599/7 600/9 600/22 601/11
MIT [1] 579/22             644/14 648/1                   601/11 602/15 602/24
mit.edu [2] 579/17 579/18 Mr. Credico's [4] 576/13        603/6 605/1 606/1 609/20
mitt [1] 611/2             576/17 580/16 581/4            611/3 611/7 615/3 615/8
MO [2] 610/24 611/1       Mr. Gates [1] 573/1             615/18 617/19 620/11
moment [3] 604/2 610/16   Mr. Gowdy [9] 564/23            620/12 621/7 621/12
 644/6                     565/2 565/3 565/7 588/17       621/13 623/8 627/7 627/17
Monday [3] 549/1 550/14    589/2 589/4 589/6 589/9        634/24 636/13 637/7
 592/5                    Mr. Johnson [1] 615/7           641/21 641/24 642/1
month [1] 643/25          Mr. Kravis [2] 590/20           642/24 644/1 644/2 645/12
months [1] 621/14          593/8                          649/3
more [18] 545/1 545/4     Mr. Pentangeli [1] 643/8       myself [1] 598/6
 545/11 550/18 553/14     Mr. Rogow [2] 540/7
 558/21 566/19 567/5       543/18                        N
 568/12 584/4 584/5 584/5 Mr. Schiff [17] 565/19         name [17] 544/17 574/25
 593/14 597/9 629/19 636/1 565/21 565/24 566/9            575/3 577/12 578/15 579/7
 640/18 647/21             566/13 566/14 566/21           594/25 596/9 596/13 616/9
morning [8] 540/22 565/10 567/8 567/13 567/14             618/13 622/15 623/18
 573/6 592/5 604/21 627/7  567/15 567/18 567/20           625/16 632/12 641/4 642/4
 646/16 647/10             567/23 568/19 568/20          named [1] 641/19
mornings [2] 598/4 598/5   568/21                        names [2] 639/5 639/7
most [1] 597/3            Mr. Schirripa [1] 642/18       narrative [1] 619/8
Mothers [1] 596/2         Mr. Stone [133]                narrow [1] 566/18
mouth [2] 625/19 640/18   Mr. Stone's [19] 553/4         National [1] 549/18
move [18] 612/10 612/17    561/19 562/9 563/1 563/20     nature [1] 566/25
 612/24 614/2 616/14 622/4 567/17 569/9 570/23 571/2     NE [1] 537/22
 624/7 626/6 626/8 629/10  572/11 572/19 572/20          near [1] 559/18
 629/19 630/5 630/25 632/3 584/14 587/7 591/17 600/1     necessarily [1] 565/9
 634/4 634/19 637/17       613/15 617/9 633/18           necessary [1] 566/1
 643/13                   Mr. Trump's [1] 551/11         necessity [1] 562/18
movement [2] 596/6 596/10 Mrs. [2] 557/4 557/16          need [5] 541/4 542/12
movie [2] 597/2 642/11    Mrs. Kunstler [2] 557/4         585/1 589/9 647/21
movies [1] 640/15          557/16                        needed [1] 598/6
moving [8] 593/10 596/7   Ms [2] 568/2 585/12            needs [1] 647/18
                                                                                 664
                            629/16 636/11                 544/23 546/11  552/22
N Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20
                           November [9] 537/7 573/1
                                                          Page 128 of 138
                                                          553/20 558/1 559/13 560/4
negotiating [1] 596/7       576/16 581/16 586/12          560/18 565/1 565/7 567/19
negotiation [1] 555/7       586/12 637/16 639/4           568/4 568/6 568/7 568/17
neither [1] 649/7           649/12                        571/1 572/8 572/22 573/10
nervous [1] 626/5          now [50] 541/5 542/11          574/21 575/18 576/12
Nespresso [1] 625/4         570/5 571/9 575/8 575/13      577/2 580/2 580/4 580/13
Netflix [1] 646/25          584/3 586/19 587/12           581/21 582/6 582/13 583/4
never [10] 555/4 559/2      587/25 588/2 588/20           583/13 584/11 585/6 585/9
 590/18 610/12 617/7 628/4 592/11 592/21 593/2 594/1      588/22 598/22 600/18
 641/21 641/25 643/2 644/1 594/11 594/13 595/16           600/19 600/22 602/23
new [12] 579/2 591/24       597/3 598/4 598/7 598/21      610/4 618/3 618/18 618/20
 595/25 596/2 596/3 598/3   599/14 600/14 603/6           626/8 631/4 637/15 638/3
 600/10 604/16 612/6 615/4 603/20 604/11 610/3 611/9      638/16 646/5
 643/10 643/12              612/3 612/17 615/17          Olas [2] 538/8 538/12
news [4] 626/12 626/18      618/16 619/19 622/4          old [2] 596/21 640/11
 630/12 644/21              626/16 627/5 633/5 634/4     once [8] 551/16 552/12
newspaper [1] 564/9         635/11 635/22 637/14          560/11 590/16 601/14
next [36] 545/10 546/5      637/17 638/15 639/16          603/20 623/25 646/17
 553/21 553/24 565/6        640/5 640/14 644/6 647/15    one [48] 541/4 549/6
 567/12 570/25 574/19      nowhere [1] 627/3              552/25 552/25 553/25
 577/12 593/23 594/14      number [21] 540/4 542/8        556/22 557/2 561/9 562/10
 594/17 600/23 601/1        542/13 542/20 542/21          564/24 572/1 574/12 577/9
 601/16 605/19 607/6        551/11 551/22 552/5           579/25 582/10 582/16
 612/10 612/24 613/22       556/12 556/13 556/22          601/3 602/4 602/23 603/1
 617/20 617/21 619/17       558/6 558/9 560/19 560/22     603/1 603/7 606/6 610/15
 619/21 619/22 619/23       561/10 572/24 580/8           617/12 618/14 619/18
 626/8 628/19 629/5 629/19 585/23 586/16 594/5            620/2 620/4 620/15 623/15
 630/18 630/20 632/3       Number 19-18 [1] 540/4         629/19 635/25 635/25
 632/15 633/10 635/21      NW [2] 537/17 538/17           635/25 638/5 640/15
Nickelodeon [1] 595/13     nyu.edu [2] 578/9 578/10       640/16 640/16 642/5 642/6
night [5] 595/12 611/16                                   642/11 642/12 642/14
 611/19 622/12 623/2       O                              643/7 644/10 645/25
nightclubs [1] 633/2       o'clock [2] 627/7 638/9        647/21
Nixon [1] 597/15           oath [3] 540/15 567/8         one's [1] 636/12
no [83] 537/4 541/13        568/24                       one-up [3] 602/23 603/1
 541/15 544/7 545/17       objected [1] 592/8             603/1
 545/22 546/3 547/9 548/2 objecting [1] 557/22           one-upping [1] 603/7
 548/18 550/1 557/12       objection [10] 547/6          ongoing [1] 584/22
 559/11 560/15 564/14       547/15 548/24 550/4 554/4    only [20] 548/1 549/2
 565/5 566/13 566/14        555/12 556/7 577/15 628/8     565/8 565/11 565/25
 566/14 566/15 566/15       628/15                        575/13 575/14 584/21
 566/21 566/24 566/24      observed [1] 574/15            584/23 587/25 588/4 588/5
 566/24 567/23 568/22      obstruction [6] 591/1          592/1 600/9 602/2 610/1
 569/21 569/22 571/4        591/3 591/13 591/19           611/7 611/8 620/5 635/9
 571/24 577/11 577/19       591/20 591/21                oOo [1] 648/6
 578/3 578/5 578/7 583/9   obtain [2] 586/6 586/10       open [7] 548/5 549/11
 590/2 591/12 597/22       obviously [1] 609/8            558/3 560/19 560/24 561/2
 598/20 599/10 599/13      occurred [2] 549/19            562/17
 599/22 599/25 601/24       591/20                       opening [1] 589/15
 603/11 603/13 604/7 604/7 October [22] 569/8 569/17     opens [1] 547/22
 605/10 605/18 606/6 607/2 572/3 572/10 572/16           opinion [1] 550/6
 607/17 607/19 607/21       574/23 587/6 587/10          opinions [1] 548/8
 608/5 608/9 608/14 609/13 587/20 605/22 606/2 606/3     opportunity [3] 561/14
 610/7 612/9 614/3 616/13   606/4 606/5 606/9 606/23      561/15 606/23
 616/18 620/1 620/15        622/25 629/11 630/14         opposed [2] 592/18 640/11
 620/21 621/11 622/3 623/8 634/7 636/4 636/25            orally [1] 581/2
 623/12 624/19 626/19      October 13th [2] 572/16       order [3] 542/10 584/18
 636/12 637/13 637/13       587/20                        584/20
 639/16 643/10 644/3       OD [1] 628/7                  organization [1] 601/14
 645/14 645/18             off [11] 549/20 570/4         organizing [1] 596/5
Noam [2] 579/14 579/16      623/16 623/24 624/1 626/1    original [3] 574/13 575/6
Nobel [1] 555/11            626/3 629/9 634/16 634/17     588/1
Nobody [1] 615/16           648/1                        other [21] 547/21 548/13
nominated [1] 555/10       offered [2] 575/1 587/21       549/6 554/19 559/21 564/8
none [3] 546/20 611/3      office [5] 537/16 537/21       564/8 564/15 573/21
 639/18                     538/11 556/5 557/19           574/12 582/17 583/20
not [131]                  offices [1] 576/23             593/5 599/2 599/4 605/6
notes [1] 649/4            official [2] 538/15 611/5      609/25 619/18 627/21
nothing [7] 567/10 568/10 Oh [2] 573/22 617/18            644/2 647/5
 623/13 624/13 627/20      okay [52] 540/25 543/1        others [2] 569/25 583/8
                                                                                  665
                            588/21 589/18 600/14          641/21 642/1  642/9 642/21
O Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20
                            611/9 612/10 612/11
                                                          Page 129 of 138
                                                          643/4 643/8
otherwise [1] 649/10        612/24 613/22 618/16         people [23] 546/22 549/5
Otis [1] 633/3              618/17 619/4 619/12           556/12 556/18 557/10
our [15] 556/5 565/8        621/20 624/7 626/9 629/12     590/12 590/17 590/18
 565/15 567/14 567/20       629/12 629/19 629/19          598/14 600/12 602/20
 573/13 573/15 584/3 590/4 630/18 632/3 632/3 635/11      605/22 605/25 615/18
 591/16 591/20 593/22       635/21 635/24 636/8           625/11 627/14 627/21
 594/16 632/21 638/1        636/21                        633/4 634/16 634/17
out [43] 546/2 549/4       page 108 [1] 568/2             639/10 640/10 640/22
 550/19 551/7 584/2 590/12 page 2 [2] 560/22 563/24      people's [1] 640/7
 593/12 596/13 605/12      page 3 [1] 545/11             perform [1] 622/21
 606/5 609/21 619/17       page 4 [1] 563/16             period [6] 586/9 586/13
 619/20 619/22 619/23      page 85 [1] 567/13             603/16 637/14 637/16
 620/22 623/20 624/4 625/5 pages [5] 580/5 580/6          638/15
 625/7 625/9 625/15 625/17 588/20 589/4 649/3            periods [1] 586/5
 626/4 626/7 627/1 627/2   paid [2] 622/20 622/22        peripherally [1] 620/6
 627/2 627/2 627/12 627/19 PAIGE [1] 538/11              permanent [7] 562/13
 627/24 628/6 628/6 628/15 pants [1] 625/23               562/17 562/20 581/23
 629/18 630/11 630/14      paragraph [24] 546/17          582/14 598/4 604/19
 632/13 633/6 635/3 644/18 560/20 561/25 562/10          Perry [1] 578/22
 646/10                     563/6 563/22 564/12 565/6    person [12] 554/22 589/1
out-of-court [1] 549/4      565/20 569/10 569/11          589/25 591/9 591/9 600/8
outcome [1] 649/10          573/11 573/13 573/22          600/9 605/6 608/13 633/22
outside [3] 558/17 568/25 573/23 574/8 582/1 582/24       647/22 647/22
 606/20                     584/17 584/17 587/13         Person 2 [1] 591/9
over [15] 541/7 542/2       587/18 587/25 591/4          personal [9] 552/14 554/5
 567/25 569/3 591/6 591/12 paragraph 41 [1] 591/4         554/7 556/14 557/12
 591/17 595/12 606/8       paragraph A [1] 560/20         557/23 580/25 581/1 581/6
 609/21 624/2 640/6 642/24 paragraphs [2] 573/21         personnel [1] 610/5
 644/6 645/11               574/2                        pertinent [2] 566/15
overdoes [1] 627/14        parameters [8] 560/12          566/17
overdose [1] 627/4          563/3 563/10 563/17          phone [12] 551/6 553/8
overs [1] 595/13            564/11 564/18 567/21          603/18 603/25 605/4 605/5
oversight [1] 562/2         583/12                        609/18 609/20 609/21
own [4] 554/7 635/1 635/3 paranoid [1] 625/12             627/7 631/22 631/22
 635/5                     Pardon [1] 578/24             photograph [3] 558/13
P                          Park [1] 596/22                558/16 558/19
                           part [14] 562/1 575/14        photographs [2] 558/21
P-R-O-C-E-E-D-I-N-G-S [1]   591/12 592/20 602/12          564/7
 540/1                      605/21 607/6 609/3 609/6     phrase [1] 588/4
P.A [3] 537/21 538/3        619/4 623/2 641/2 641/7      pick [1] 593/10
 538/7                      646/19                       picture [6] 624/20 624/21
p.m [11] 537/7 540/1       participation [1] 576/22       625/3 625/7 625/8 629/20
 554/14 554/16 594/2 594/3 particular [3] 553/14         piece [1] 642/6
 604/10 609/16 618/12       602/23 628/3                 pieced [1] 644/2
 647/8 648/5               particularly [2] 600/10       Pilgrim [2] 538/15 649/12
pa.com [2] 538/5 538/6      619/7                        pillars [1] 565/15
pace [1] 593/11            parties [4] 566/24 590/15     pitcher [1] 614/16
Pacifica [3] 595/16 598/2 647/13 649/8                   place [3] 543/5 643/10
 627/6                     partisan [1] 584/21            643/12
pacing [1] 593/8           party [2] 596/12 596/14       Plaintiff [2] 537/4
Pacino [1] 641/25          pass [7] 554/17 555/19         537/14
page [88] 543/9 543/15      576/24 617/15 617/17         plan [8] 623/7 623/8
 543/17 545/1 545/5 545/10 618/1 621/22                   623/8 637/6 637/7 637/8
 545/11 545/16 545/16      passed [3] 555/16 596/4        637/10 647/9
 545/17 545/18 545/20       622/2                        planned [1] 623/13
 545/23 546/5 546/5 546/6 passing [1] 554/21             planning [3] 548/10 549/2
 546/16 551/5 552/2 553/12 past [1] 632/24                622/12
 558/13 558/21 559/18      Pataki [1] 596/8              play [3] 592/13 605/19
 560/1 560/2 560/2 560/17 patience [1] 593/9              607/6
 560/22 561/6 561/10       Paul [8] 549/13 555/2         played [4] 605/3 605/20
 562/21 563/5 563/16        555/3 555/5 555/10 555/17     606/19 607/7
 563/16 563/24 563/24       619/8 622/10                 Players2 [1] 578/16
 564/22 564/25 565/17      Pause [1] 594/6               playing [2] 592/19 603/5
 566/8 566/9 566/12 567/12 pay [1] 609/19                plead [2] 636/17 637/5
 567/13 567/16 568/2       peace [4] 555/6 627/4         pleasant [2] 647/6 648/4
 568/16 580/3 580/7 580/17 627/14 628/3                  please [62] 544/17 547/1
 581/14 581/19 582/1 582/2 pedigree [1] 580/25            552/21 553/3 558/5 559/20
 582/3 582/23 583/2 583/11 Pentan [1] 643/3               560/19 560/22 561/9
 583/16 584/16 588/15      Pentangeli [7] 641/20          561/25 562/7 562/10
                                                                               666
                            639/10 300 Filed 02/14/20   630/13
P Case 1:19-cr-00018-ABJ Document
                           prevent [1] 591/10
                                                        Page 130 of 138
please... [50] 562/21      previous [4] 629/12          Q
 562/24 563/5 563/19 564/1 635/24 635/25 635/25         qualified [1] 548/9
 564/13 564/22 567/12      previously [1] 649/6         question [22] 543/24
 568/1 568/20 575/17       Prince [5] 559/5 559/6        547/7 549/7 556/20 556/25
 575/23 576/19 576/23       559/8 559/9 573/2            560/10 560/11 560/14
 579/23 580/7 580/19       prior [4] 603/13 605/8        568/18 568/20 570/13
 580/21 581/2 581/7 581/10 605/17 609/11                 574/8 574/14 574/19
 582/1 583/1 583/11 583/18 prisoners [1] 596/6           583/17 586/3 602/22
 584/9 584/12 584/18       prisons [1] 596/6             617/19 628/19 634/11
 585/16 588/13 589/19      private [1] 631/5             634/11 639/20
 590/6 600/17 605/19 607/6 Prize [1] 555/11             questioning [1] 580/22
 611/14 612/13 612/25      pro [1] 615/23               questions [13] 540/21
 613/6 613/23 617/20       probably [7] 601/11           540/23 544/2 565/10
 618/12 619/5 619/6 626/9   609/19 619/17 619/22         580/24 583/17 583/19
 635/25 636/17 636/22       634/15 637/24 647/16         584/4 586/25 588/8 589/12
 643/23 647/6              problem [1] 552/3             590/2 641/11
plenty [1] 647/5           problems [1] 627/15          quid [1] 615/23
plus [1] 625/14            procedure [1] 560/21         quo [1] 615/23
Podesta [1] 589/23         procedures [1] 560/14        quote [1] 563/23
point [16] 541/14 546/2    proceed [4] 540/11 540/12
 548/21 556/11 559/20       540/16 581/8
                                                        R
 593/12 596/1 602/24 603/7 proceedings [2] 594/3        R-A-N-D-O-L-P-H [1] 595/1
 604/19 611/7 617/13 626/3 649/5                        R.A [4] 555/3 555/10
 638/12 642/24 646/6       product [3] 570/15 570/17     555/17 622/10
points [1] 583/18           620/20                      R.K [2] 555/2 619/8
police [1] 625/1           production [1] 563/9         race [4] 596/1 596/9
political [6] 562/14       professional [1] 595/10       610/18 613/8
 563/13 583/24 595/10      profusely [1] 615/19         Racial [1] 595/18
 595/12 622/15             progress [3] 617/2 617/4     radio [36] 579/2 579/3
politicians [2] 546/23      617/7                        595/15 595/16 597/11
 597/2                     projects [1] 601/17           597/16 598/2 598/7 598/10
portion [3] 564/1 564/3    promise [1] 639/22            598/16 599/1 599/3 604/17
 565/19                    promised [1] 565/22           604/25 605/1 605/8 606/1
portions [1] 581/23        promoting [1] 597/16          608/10 609/18 609/24
portrayed [1] 562/20       promotional [2] 597/5         610/8 612/6 614/8 615/2
position [3] 591/16         597/11                       615/4 616/1 617/11 617/13
 592/13 608/23             promotions [1] 639/9          623/20 635/1 635/3 635/5
positive [1] 611/21        prongs [1] 591/3              636/13 639/9 643/2 644/2
possession [1] 591/22      proof [1] 550/18             raised [1] 548/24
possible [2] 584/22 638/7 properly [1] 584/20           ran [3] 595/17 596/17
possibly [1] 638/6         proposal [1] 623/20           601/14
post [5] 546/13 623/25     prosecuting [1] 591/12       Randolph [3] 539/7 594/20
 624/1 637/14 638/15       protections [1] 580/23        595/1
post-election [2] 637/14 prove [4] 557/8 598/6          Randy [15] 553/12 570/11
 638/15                     644/24 645/4                 571/7 575/22 577/5 579/3
potential [2] 563/12       proved [1] 557/7              580/8 581/14 594/19
 599/2                     provide [4] 560/5 565/24      611/10 619/1 627/4 627/13
practical [1] 627/17        566/4 581/3                  628/7 638/25
precise [1] 567/4          provided [3] 584/24          range [1] 610/10
precisely [2] 566/18        637/11 649/4                rapist [1] 550/17
 577/11                    provides [1] 569/18          raspy [1] 640/18
Preface [1] 582/4          public [5] 561/2 561/3       rather [4] 584/14 587/24
prepare [2] 593/10 595/6    569/1 569/2 613/13           598/12 616/6
prepared [6] 566/3 575/8 publicly [8] 559/2 562/15      Ratner [5] 601/7 602/11
 575/13 587/25 588/2        563/10 564/11 564/17         609/2 620/6 633/17
 593/23                     567/21 570/1 583/8          Ray [1] 633/2
present [4] 540/9 540/10 publish [1] 585/16             Raymond [4] 577/8 577/13
 557/15 594/15             published [1] 586/21          577/14 577/19
presented [1] 594/11       pull [1] 617/21              reach [1] 614/16
president [1] 614/25       pursuant [2] 560/24 595/3    reached [1] 646/6
presidential [1] 582/21    pursuing [1] 560/8           read [32] 546/16 553/3
press [6] 559/15 561/23    put [23] 541/20 541/21        559/20 560/19 561/9
 562/14 612/15 625/19       557/18 570/20 592/25         561/25 562/10 563/6 564/1
 632/20                     593/3 593/4 620/21 620/22    564/19 564/22 565/3
presumed [1] 601/24         620/25 624/4 625/7 625/8     567/15 567/16 568/20
pretend [1] 626/16          627/1 627/2 627/12 627/19    569/10 575/22 580/19
pretrial [2] 548/25         628/6 628/6 628/10 628/15    582/7 582/10 583/1 583/18
 590/21                     632/13 643/24                584/18 589/4 589/19
pretty [3] 602/7 607/13    putting [3] 541/13 541/17     611/14 612/12 613/6
                                                                                   667
                            569/25 583/7  583/23 619/3    respond [11]   604/5 613/25
R Case 1:19-cr-00018-ABJ Document   300 Filed
                           regardless [2] 564/8
                                               02/14/20    Page 131 of 138
                                                           616/2 620/13 620/17 622/9
read... [4] 618/11 619/5    564/15                         627/19 632/15 634/12
 643/14 643/23             Reggie [1] 579/10               636/16 637/4
ready [2] 540/7 647/25     reimbursement [1] 581/3        responded [6] 572/15
Reagan [2] 606/3 606/8     Reimers [2] 623/18 635/10       609/10 621/5 626/20
really [9] 565/8 602/18    relate [1] 594/12               629/11 635/17
 603/17 610/19 613/14      related [7] 555/2 560/6        response [10] 563/14
 621/11 633/20 633/20       563/15 583/22 587/10           565/13 568/19 569/16
 633/21                     608/7 649/7                    572/14 572/18 580/21
reason [2] 602/3 622/24    relates [1] 646/22              615/21 615/24 632/22
reasonable [1] 561/15      relationship [4] 597/20        responsibilities [1]
reasonably [2] 564/9        601/10 602/2 602/9             562/2
 564/16                    relax [1] 619/19               responsibility [1] 593/6
Rebekah [1] 559/1          release [6] 559/15 561/23      responsible [1] 589/22
recall [5] 543/2 642/25     569/25 583/8 610/24           responsive [2] 568/22
 643/1 643/3 643/3          610/25                         591/6
recalling [1] 594/4        released [1] 621/4             rest [3] 575/5 627/4
receipt [3] 556/6 575/7    releases [2] 610/21             627/14
 575/11                     610/23                        restrictions [1] 584/25
received [10] 555/23       relevance [2] 555/12           result [3] 549/23 549/24
 556/4 570/16 570/17        577/15                         550/9
 570/21 571/3 576/20 598/2 relevant [2] 592/18            resume [2] 590/5 647/9
 619/9 647/3                592/25                        resumed [1] 594/3
receiving [1] 635/15       reluctantly [8] 575/13         retention [1] 584/22
Recently [1] 595/13         575/14 588/1 588/4 588/5      retract [1] 627/23
Recess [1] 594/2            602/5 627/22 627/23           retracted [1] 627/22
recipient [2] 607/12       remained [1] 601/13            return [2] 615/22 636/8
 607/13                    remaining [1] 592/3            returned [1] 594/16
recognize [2] 608/19       remarks [2] 575/4 587/20       returns [2] 570/22 570/22
 639/11                    remember [15] 543/12           reveal [1] 570/3
recollection [1] 569/3      574/12 586/25 587/15          review [3] 645/7 645/9
record [8] 542/11 542/18    588/15 589/11 603/25           645/10
 548/22 570/4 584/23        618/13 618/13 633/20          revolutionary [1] 596/16
 584/24 591/1 594/25        633/21 633/22 635/15          Richard [1] 597/15
recordings [1] 564/6        637/10 641/4                  right [52] 540/6 540/11
records [12] 548/1 551/5 remembering [1] 586/1             540/16 541/4 542/16
 553/8 564/5 564/14 568/22 remind [2] 540/14 587/4         542/17 543/25 544/8
 570/22 570/23 571/2       repeat [1] 608/2                544/14 544/20 546/22
 571/21 586/16 591/6       repeatedly [4] 557/22           549/10 549/22 553/9 557/5
recovered [1] 594/7         562/15 569/20 606/21           568/15 584/7 585/3 585/7
RECROSS [1] 539/2          replay [1] 606/17               588/6 589/6 590/3 591/16
redirect [3] 539/2 585/4 reply [2] 618/2 619/14            591/23 592/8 592/10
 585/10                    report [1] 581/24               594/11 594/12 594/16
redress [1] 562/19         Reporter [2] 538/15             595/16 597/1 603/4 603/23
refer [4] 544/17 620/2      538/15                         604/4 604/17 607/24
 634/22 640/4              represent [1] 569/14            609/15 615/2 615/14
referenced [1] 569/15      Representatives [2]             616/18 618/5 618/21
referencing [4] 631/13      559/24 576/21                  619/19 624/22 625/11
 633/7 645/22 645/23       representing [1] 602/14         628/12 633/5 635/17
referred [4] 601/18 617/9 Republican [2] 549/18            639/16 645/20 646/7 648/3
 618/14 628/2               599/18                        rights [2] 581/2 595/17
referring [18] 606/25      Republicans [1] 606/18         ROBERT [1] 538/2
 607/16 607/18 607/19      request [20] 554/17            Rockefeller [2] 596/4
 612/8 613/10 616/12 617/3 554/20 565/23 566/18            596/23
 617/10 619/21 620/3 630/2 566/19 566/20 567/4 567/5      ROGER [47] 537/7 540/4
 630/10 631/25 632/10       567/14 567/20 568/12           549/13 551/14 552/23
 633/15 634/22 644/14       568/14 568/23 568/25           554/14 557/21 569/14
refers [1] 554/2            569/17 609/2 617/15            570/11 571/6 578/16
reflect [6] 552/10 563/22 617/17 618/1 619/10              578/17 594/5 595/20
 571/11 573/3 578/10       requested [3] 564/4             596/21 597/14 597/24
 579/18                     574/25 575/2                   598/1 598/15 599/15
reflected [3] 559/7        requesting [2] 572/12           603/15 604/12 604/24
 573/17 580/14              576/21                         605/5 608/3 610/14 611/17
reflecting [1] 570/10      requests [1] 576/24             611/18 611/23 612/2 612/4
reflection [1] 573/14      require [1] 581/1               612/4 612/7 613/18 613/21
reflects [7] 545/20        required [2] 561/10             613/25 617/18 619/1 621/6
 551/10 552/11 559/8        567/25                         621/22 624/15 630/23
 572/23 572/24 573/1       research [1] 646/22             638/18 639/2 644/18
regard [1] 541/16          resents [2] 562/11 562/12       644/23 645/14
regarding [5] 561/6        respect [1] 592/10             Rogow [6] 537/21 537/21
                                                                                  668
                           saw [15] 300
                                     541/22  542/1         613/3  616/10 616/20
R Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                            550/20 551/17 552/13
                                                           Page 132 of 138
                                                           616/24 617/14 617/16
Rogow... [4] 539/6 540/7    552/15 575/24 596/12           618/8 620/10 621/3 622/6
 540/21 543/18              596/15 599/17 599/20           622/21 623/3 623/12
Rohde [1] 600/17            599/23 624/5 625/10 626/5      623/13 623/14 623/24
room [2] 538/17 544/17     say [37] 556/21 573/15          624/24 624/25 626/11
ROUTMAN [2] 538/11 538/11 576/18 580/10 580/19             626/13 626/20 629/2 629/3
Routmanc [1] 538/14         582/4 593/5 602/20 603/1       629/6 629/20 629/22 630/6
row [2] 646/11 646/13       603/14 603/18 605/21           630/8 630/18 630/21
Rowley [1] 579/12           606/2 606/23 611/10            631/15 631/18 632/5
RPR [2] 538/15 649/12       611/17 612/12 612/14           633/13 634/5 634/8 634/20
Rule [1] 560/25             615/21 617/1 619/16            634/24 635/7 635/11
Rule 11 [1] 560/25          620/10 621/2 622/4 622/8       635/12 636/9 638/23 640/1
rules [3] 557/24 559/24     623/17 624/9 624/12            642/15 647/6 648/3
 560/21                     624/23 625/18 626/15          seeing [3] 591/24 603/4
Rummy [1] 632/23            626/22 629/8 629/16            623/1
run [1] 582/18              631/14 640/21 640/24          seek [2] 583/17 583/19
running [4] 596/2 596/15 saying [4] 547/14 548/5          seem [1] 603/24
 596/17 610/20              627/10 630/11                 Seems [1] 595/10
ruse [1] 634/17            says [29] 553/6 554/6          seen [3] 541/25 590/18
Russia [7] 563/4 563/13     564/13 564/14 571/12           624/13
 566/16 582/21 583/12       574/23 575/2 575/6 575/10     Select [7] 561/23 562/1
 583/22 583/24              575/23 576/19 577/3            562/13 562/17 562/20
Russian [13] 559/21 562/3 580/21 587/19 587/21             581/23 582/14
 563/11 563/14 565/13       588/2 589/4 606/12 607/23     senate [2] 561/23 610/20
 569/22 581/24 582/16       609/1 612/11 612/18           Senate's [1] 562/1
 582/18 582/20 583/10       629/20 630/18 631/17          send [6] 592/6 600/24
 583/20 589/22              632/21 633/10 635/12           624/15 626/17 630/23
Russians [1] 565/11         640/1                          643/21
S                          scandals [1] 607/23            sending [1] 550/2
                           scene [6] 642/13 643/6         sent [20] 556/1 556/12
S-H-S [1] 631/5             643/7 643/10 643/11            571/12 571/13 573/18
S.E [1] 538/3               643/12                         573/19 588/6 603/24
Sabrina [1] 578/4          schedule [1] 647/12             608/21 608/22 608/24
safe [1] 629/25            scheduled [2] 580/22            616/24 618/4 620/3 623/23
said [62] 543/13 545/8      632/20                         629/21 632/3 634/4 634/10
 545/13 545/25 546/8 548/1 Schiff [19] 565/19 565/21       645/15
 548/12 548/23 549/1 549/7 565/24 566/9 566/13            sentence [2] 587/25
 556/25 557/18 565/19       566/14 566/21 567/8            620/11
 565/21 565/24 568/11       567/13 567/14 567/15          September [20] 554/16
 568/22 568/25 596/18       567/17 567/18 567/20           554/24 569/16 571/7
 596/24 597/17 602/21       567/23 568/19 568/20           571/12 585/24 599/6 604/1
 606/17 606/21 606/22       568/21 576/21                  614/5 614/6 615/5 616/20
 607/11 609/14 612/2       Schirripa [4] 642/5 642/8       616/22 617/5 621/10
 613/13 615/7 615/22        642/18 643/6                   621/22 624/16 645/25
 615/25 616/3 616/4 616/7 scope [5] 547/18 559/19          646/1 646/3
 616/10 617/8 617/19        562/3 568/9 589/13            September 18th [1] 554/16
 617/25 619/17 623/25      scrambling [1] 604/20          September 9th [2] 646/1
 624/1 625/8 625/23 626/7 screen [5] 543/19 543/22         646/3
 626/23 627/21 627/24       544/5 600/15 631/3            serious [1] 641/13
 630/12 630/13 631/11      sea [2] 617/2 617/4            Seriously [1] 635/20
 633/23 638/6 643/24       Sean [2] 644/17 644/20         serve [1] 581/6
 644/24 644/25 645/1 645/3 search [4] 567/9 570/18        services [1] 582/18
 645/4 645/22 645/24 646/1 570/21 620/24                  session [2] 537/5 562/17
same [22] 542/10 554/13    seat [1] 646/10                set [1] 623/22
 554/21 558/22 562/21      seated [2] 540/12 590/16       setting [1] 563/17
 566/8 568/1 582/23 583/11 second [10] 546/14 561/25      several [4] 562/12 580/5
 589/1 602/19 604/13        562/10 564/24 569/10           591/2 598/17
 608/25 609/9 617/12 622/4 574/3 587/24 591/5 600/17      sfc1 [1] 578/9
 625/8 626/1 630/3 642/23   607/8                         shall [3] 561/2 561/11
 642/24 646/16             secret [1] 584/22               561/15
Sander's [1] 550/17        secretarial [2] 608/23         she [44] 547/7 548/4
Sanders [2] 610/19 639/17 611/5                            548/6 548/6 548/8 548/15
Sanders' [1] 550/22        Section [1] 561/6               549/7 550/5 552/14 554/3
Sarah [2] 625/16 630/13    secure [1] 631/17               554/6 554/7 554/8 554/9
satirist [2] 595/11        see [67] 544/2 550/16           555/25 556/2 556/4 556/6
 622/15                     551/21 571/7 576/3 583/14      556/15 556/19 556/20
Saturday [5] 598/4 598/5    588/23 593/17 593/18           556/24 556/25 557/2 557/3
 604/21 612/21 615/4        594/1 600/21 601/2 604/7       557/11 557/12 557/13
save [3] 542/16 566/2       606/12 606/20 607/22           557/13 557/15 559/3
 637/6                      609/4 611/10 612/18 613/2      577/16 577/16 601/11
                                                                                  669
                           slow [1] 300
                                     593/8                 589/10
S Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                           SMITH [2] 538/7 569/14
                                                           Page 133 of 138
                                                          sources [3] 557/9 570/1
she... [10] 601/13 601/15 so [64] 540/22 541/16            583/9
 601/25 602/2 602/6 602/10 542/4 542/12 542/20            South [1] 596/22
 602/11 602/12 602/13       542/24 543/22 544/14          speak [2] 597/23 615/12
 602/13                     546/3 548/7 548/20 549/6      speaking [3] 598/1 605/4
she's [5] 556/15 556/15     549/7 557/16 566/13            606/20
 557/2 557/13 559/3         566/14 566/21 567/23          Spear [4] 568/2 568/4
short [1] 647/23            570/21 575/13 582/10           568/7 568/15
shot [2] 602/7 603/6        584/6 586/16 588/3 590/18     special [1] 557/19
should [9] 550/16 550/16    591/2 591/11 593/10           specific [5] 553/14
 550/18 581/1 590/16        593/14 593/20 593/22           566/19 567/5 568/12 569/3
 600/15 614/15 616/11       596/11 596/11 596/12          specifically [3] 548/10
 646/23                     596/17 596/21 603/6            579/15 610/12
show [76] 544/4 553/21      606/17 606/21 609/20          speculation [1] 574/17
 553/22 553/23 590/16       614/1 616/10 621/7 622/19     speed [1] 638/8
 595/14 595/16 597/11       622/24 623/23 624/2 625/3     spell [1] 594/25
 597/16 598/2 598/7 598/8   625/7 625/13 627/9 627/12     spent [3] 596/5 596/14
 598/16 599/1 599/3 599/5   632/11 640/10 640/18           623/14
 599/7 599/9 600/3 600/6    641/15 642/15 644/3 646/3     spite [2] 555/8 615/9
 600/8 600/23 601/19        646/24 647/5 647/6 647/21     spoke [6] 555/4 556/5
 601/23 602/15 602/17       647/25                         589/25 606/18 609/22
 602/24 603/6 604/6 604/17 so-called [1] 632/11            615/14
 604/25 605/1 605/8 606/1 sober [1] 633/5                 spoken [2] 555/4 559/2
 608/11 609/3 609/6 609/10 sobriety [1] 633/6             spot [1] 598/4
 609/15 609/17 610/8 614/8 social [3] 562/14 569/24       spring [2] 598/15 598/18
 614/9 614/10 615/2 615/4   583/7                         Square [1] 622/22
 615/8 615/12 616/1 616/6 some [30] 540/21 542/7          staff [4] 563/6 563/7
 617/8 617/9 617/9 617/11   542/16 547/13 555/6            572/11 576/17
 617/13 620/11 620/12       562/20 565/10 585/12          stand [4] 590/12 590/18
 620/14 621/7 621/9 621/12 586/25 588/16 589/11            646/10 648/2
 621/13 621/16 621/17       589/12 597/4 606/2 614/14     Standard [1] 604/10
 622/5 622/8 622/11 623/20 615/9 616/8 617/13 617/13      standing [2] 625/1 625/11
 633/1 635/2 635/3 635/6    618/6 620/15 623/21           stars [1] 597/2
 636/13 639/9 644/1 644/2   627/15 627/21 628/5 631/5     start [10] 541/7 542/20
showed [1] 635/13           631/8 639/15 642/24            546/18 555/3 565/7 566/10
showing [2] 551/5 586/16    644/10                         568/3 617/23 618/24
shown [2] 544/10 585/13    somebody [8] 602/14             638/21
shows [3] 579/4 598/3       607/11 618/21 624/3           started [3] 601/15 603/2
 643/2                      632/12 634/1 641/23            644/19
sic [1] 640/15              641/23                        starting [3] 565/1 566/12
side [2] 586/22 586/22     somehow [1] 547/21              566/12
side-by-side [1] 586/22    someone [6] 555/6 588/17       starts [3] 582/25 600/18
Signal [3] 631/17 631/20    602/12 608/22 611/2            629/5
 631/22                     640/10                        state [7] 555/1 555/8
Silky [1] 613/8            something [19] 547/22           569/22 583/10 589/22
SIMCHA [1] 537/15           563/2 592/6 593/20 594/12      594/25 619/6
since [9] 562/15 568/23     595/5 606/5 606/9 612/1       stated [3] 562/15 569/20
 575/6 575/10 592/4 597/20 623/21 625/9 625/14             649/6
 601/12 622/16 640/8        625/14 625/17 628/4           statement [6] 566/11
sink [1] 613/14             629/18 630/14 634/17           568/24 588/16 589/2
sir [37] 594/23 595/19      642/13                         589/15 589/19
 604/2 604/23 607/18 608/9 sometimes [1] 598/9            statements [6] 549/5
 610/3 610/16 611/14       sorry [36] 547/4 547/8          589/12 600/1 613/13
 612/13 613/16 616/20       551/21 553/10 554/13           613/15 630/19
 618/12 619/5 623/3 625/18 558/8 560/22 567/1 568/6       STATES [11] 537/1 537/3
 626/13 630/15 632/5 634/3 570/19 572/17 573/8             537/11 538/16 540/4 562/4
 635/4 636/3 636/14 636/19 574/21 574/22 580/1 580/8       582/19 583/21 594/5
 637/14 638/24 641/11       581/12 581/19 582/3            594/19 649/4
 641/18 642/2 642/8 643/5   584/15 614/13 616/18          station [14] 579/2 579/3
 643/13 643/15 644/12       616/22 617/23 624/10           598/11 598/12 598/13
 644/14 644/22 645/11       628/17 629/12 631/1 631/4      600/9 604/14 604/15
sit [4] 590/11 590/14       635/23 636/18 637/2            609/18 609/24 615/16
 590/17 590/18              637/20 638/21 640/21           623/9 627/6 635/1
site [2] 620/18 620/23      641/14                        stay [1] 602/1
six [4] 567/14 596/5       sort [2] 555/6 606/19          steady [1] 597/21
 621/14 627/7              sound [1] 609/21               Stefania [1] 578/14
six o'clock [1] 627/7      Soup [1] 640/12                stenographic [1] 649/4
sixteen [1] 640/8          source [11] 570/2 570/3        step [2] 541/4 646/9
skeletons [1] 546/21        575/3 575/9 575/13 588/1      Steve [3] 552/23 642/4
slide [1] 600/16            588/2 588/4 589/7 589/9        642/8
                                                                                 670
                          Sustained300
                                    [2] Filed
                                         550/5           telephonic [1]   572/24
S Case 1:19-cr-00018-ABJ Document
                           555/13
                                              02/14/20    Page 134 of 138
                                                         television [2] 595/12
Steven [3] 578/6 578/8    SWORN [1] 594/20                595/15
 578/9                    sympathies [1] 546/21          tell [22] 544/4 547/1
Stewart [1] 640/11        system [4] 609/19 609/21        552/4 556/6 562/7 562/24
stick [2] 557/25 644/22    631/23 632/1                   565/9 584/12 590/14
sticker [1] 544/18                                        602/16 603/17 607/25
still [6] 540/14 592/13   T                               608/3 610/23 610/25 616/8
 618/18 623/19 626/5      tab [56] 542/22 542/23          616/9 621/25 627/15 644/3
 646/19                    544/18 546/10 546/24           645/18 647/13
STONE [188]                549/13 550/10 551/4           telling [2] 590/17 602/18
Stone's [20] 553/4 561/19 551/13 551/20 551/21           tempting [1] 641/10
 562/9 563/1 563/20 567/17 551/25 552/2 552/6 552/21     ten [3] 580/6 581/17
 569/9 570/23 571/2 572/11 553/10 554/12 554/14           601/12
 572/19 572/20 583/6       558/5 558/24 559/7 559/12     tens [1] 596/14
 584/14 587/7 591/17 600/1 559/23 560/17 561/6           term [2] 560/5 634/16
 613/15 617/9 633/18       561/22 562/7 562/8 562/21     tested [1] 593/9
stonewall [3] 636/17       562/24 563/19 564/20          testified [13] 541/25
 637/3 637/5               569/6 570/5 570/25 571/24      542/2 543/9 548/3 548/15
stop [2] 637/7 638/12      571/24 572/7 572/21 573/8      549/3 574/1 585/19 585/22
stored [2] 564/5 564/15    574/12 574/20 575/17           591/4 603/8 603/12 603/14
stories [1] 630/12         576/11 577/1 579/23 580/3     testifies [1] 643/8
story [1] 634/4            580/12 581/11 581/12          testify [5] 548/9 556/17
StrategySmith [1] 538/7    581/20 584/6 584/9 585/14      556/18 557/23 591/9
strategysmith.com [1]      586/19 588/9                  testifying [4] 561/14
 538/10                   Tab 41 [1] 588/9                591/10 595/3 603/20
Street [1] 537/17         Tab 47 [1] 586/19              testimony [13] 543/2
Streetcar [1] 640/15      Tab 53 [1] 579/23               548/6 548/18 548/20
string [1] 620/8          tab 62 [1] 581/20               561/11 561/17 574/16
struggles [1] 633/8       tab 77 [1] 584/6                584/23 592/14 595/7
stuff [6] 595/14 610/25   tab 79 [1] 584/9                647/10 647/17 647/22
 613/13 620/21 620/25     TABLE [1] 539/1                text [17] 553/19 554/15
 631/8                    take [18] 541/4 542/7           566/15 575/20 575/22
subject [9] 547/3 550/8    543/22 544/9 560/1 563/5       576/1 576/2 581/15 586/7
 550/13 551/14 560/25      577/9 579/23 580/12 584/3      586/10 587/13 587/19
 573/11 634/10 638/12      584/9 590/4 593/14 593/22      603/10 603/13 603/20
 643/17                    609/2 609/6 639/14 646/10      629/20 645/15
subject-matter [1] 638/12 taken [3] 558/16 649/5         texts [2] 566/24 575/19
submit [1] 592/8           649/9                         than [5] 564/8 564/16
submitted [3] 591/7 591/7 takes [2] 643/10 643/12         616/6 640/16 644/2
 646/19                   talk [16] 543/20 553/6         thank [33] 558/2 558/11
subpoena [8] 562/18        553/7 589/16 593/2 611/15      565/16 572/5 576/10 584/1
 565/25 566/1 566/3 566/5  611/16 620/12 620/14           585/2 585/20 590/8 594/8
 570/22 577/3 595/4        629/14 629/15 631/6 631/7      594/18 595/19 604/23
subpoenas [1] 570/18       631/14 644/11 644/18           610/3 612/19 615/18
Subsections [1] 560/25    talked [12] 553/8 573/6         616/17 625/20 628/20
subsequent [1] 563/8       574/1 591/24 592/4 600/1       629/10 630/17 632/14
substance [2] 545/13       610/9 610/9 610/10 611/16      633/25 634/3 634/3 636/5
 545/25                    611/18 646/3                   636/6 638/13 641/18 642/2
such [4] 555/19 561/17    talking [22] 542/11             643/5 643/13 644/16
 597/14 597/14             542/14 544/2 544/3 557/4      that [541]
sufficient [2] 581/6       568/5 590/21 593/16           that's [33] 540/8 548/13
 591/18                    593/18 593/19 599/15           549/7 552/17 562/6 563/18
suggest [3] 636/17 637/3   599/18 603/5 603/18 606/1      568/4 569/5 578/17 585/1
 637/5                     612/14 614/24 616/5 634/2      586/2 586/13 588/7 592/8
suggesting [1] 639/8       644/4 645/19 645/22            593/20 595/5 601/6 604/19
Suite [4] 537/22 538/4    talks [2] 605/12 607/23         605/5 609/22 611/1 615/23
 538/8 538/12             tangible [1] 564/6              617/18 622/24 624/21
Sullivan [1] 613/8        tape [1] 597/4                  627/15 632/9 632/14
summer [2] 595/23 595/23 tapes [1] 597/11                 632/14 633/4 635/7 646/7
supplement [1] 647/2      TARA [1] 538/2                  647/2
support [1] 565/4         Taylor [10] 539/4 540/19       their [19] 544/1 544/17
supporter [1] 559/3        541/7 558/5 585/2 585/12       548/13 548/25 557/20
supposed [2] 552/5 611/15 585/19 585/22 586/25            570/4 586/17 593/19
sure [10] 556/21 557/5     589/11                         593/20 609/19 611/1 611/2
 560/10 569/12 592/20     teasing [2] 605/22 605/25       620/21 620/25 620/25
 592/21 615/6 618/20      technical [1] 544/5             624/4 635/1 635/2 635/5
 619/23 639/13            Technology [1] 579/22          them [28] 542/7 543/19
surprise [8] 605/22 606/2 teed [1] 647/22                 543/20 544/4 544/9 544/15
 606/3 606/4 606/5 606/9  telephone [6] 543/3 543/5       546/21 549/6 553/25 571/4
 606/23 634/7              543/13 545/1 551/5 551/11      573/24 574/18 577/9 592/8
                                                                                  671
                            571/3 574/6
                                    300 590/18  592/7     Thursday [4]   553/21
T Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                            593/17 596/15 598/4
                                                           Page 135 of 138
                                                           600/23 604/20 604/22
them... [14] 592/19         604/18 604/19 606/17          Thwarted [1] 634/7
 593/17 593/18 593/18       606/18 609/19 610/25          time [54] 537/7 542/9
 596/12 601/4 619/18 620/4 610/25 611/1 611/2 619/19       542/17 543/10 543/12
 623/24 635/1 635/5 635/7   620/18 620/22 620/25           546/3 549/1 551/10 553/14
 639/15 639/18              621/4 621/4 623/25 624/1       559/10 563/8 566/2 571/15
then [37] 543/23 544/14     624/5 625/13 627/21            577/9 583/7 586/5 586/9
 546/24 560/11 565/14       630/13                         586/13 590/14 592/22
 565/17 567/17 567/18      they'll [1] 618/22              593/6 597/4 597/23 598/23
 568/1 568/4 568/16 568/19 they're [6] 571/2 574/18        599/20 599/23 600/2 602/8
 568/20 569/6 575/5 576/1   574/22 590/16 592/22           602/14 603/15 604/8
 582/10 582/23 582/25       611/2                          604/10 607/16 607/20
 602/5 611/13 618/4 618/8 They've [1] 547/20               608/6 608/11 609/3 610/3
 618/11 623/1 626/6 626/15 thing [9] 584/3 592/1           610/6 610/18 613/18 614/7
 629/2 630/5 631/11 632/22 592/23 593/5 603/2 624/4        616/7 621/8 626/1 627/5
 634/1 637/25 638/5 639/19 627/17 640/18 641/23            632/21 637/8 637/16
 644/19 647/18             things [11] 548/8 548/17        638/15 640/21 643/24
there [100] 543/8 543/9     556/13 557/8 564/6 565/9       646/16 649/5
 545/4 545/11 545/17        565/11 597/7 610/15           times [2] 598/17 638/5
 545/18 545/20 545/23       613/16 647/5                  timing [2] 569/25 637/18
 545/24 546/3 546/6 546/6 think [47] 541/19 543/25        tip [1] 611/2
 548/15 548/21 550/2 551/7 546/22 547/22 548/3            to-the-left [1] 598/12
 552/2 553/14 556/12        566/17 566/20 567/4           today [6] 541/11 541/23
 556/22 557/6 563/16 571/9 571/24 585/19 585/22            576/3 595/3 595/7 605/12
 572/14 572/18 580/5 580/6 587/12 590/12 591/14           together [9] 541/13
 580/7 583/16 585/3 586/5   591/16 591/25 591/25           541/17 541/20 541/21
 587/22 588/24 591/2        592/19 592/20 592/25           570/20 601/17 622/18
 595/25 596/9 597/4 597/23 593/6 593/9 593/16 593/20       643/24 644/3
 598/9 600/2 602/14 602/15 601/24 610/14 611/20           told [8] 599/23 607/3
 604/7 604/8 606/2 606/3    611/21 612/1 614/1 615/6       616/11 617/6 619/20 631/8
 607/22 608/10 612/18       621/6 621/7 625/9 625/15       631/17 645/25
 613/3 614/7 614/15 616/17 626/3 628/14 628/15            toll [2] 551/5 570/22
 616/20 619/20 620/23       629/17 629/25 630/6 630/9     Tom [1] 596/13
 622/14 622/19 622/21       637/23 646/2 646/5 646/7      tomorrow [9] 620/12 621/7
 623/14 623/15 623/25       647/21                         630/6 631/12 646/16 647/7
 624/1 624/2 624/22 624/24 third [7] 538/3 566/23          647/9 648/1 648/4
 625/3 625/4 625/11 625/11 584/17 596/12 596/14           tonight [3] 592/7 595/14
 625/14 625/18 625/23       606/11 635/11                  609/3
 626/5 626/5 627/7 627/12 third-party [2] 596/12          too [2] 565/8 639/14
 627/19 628/6 628/6 630/12 596/14                         took [4] 543/5 543/12
 631/8 632/13 633/1 634/1 thirsty [1] 614/13               625/3 640/21
 634/20 634/24 635/7 635/8 this [208]                     top [14] 546/17 575/14
 638/23 640/5 640/19       Thomas [1] 577/22               577/3 582/4 582/24 600/18
 642/11 642/11 642/14      those [25] 545/8 545/14         612/11 616/16 617/24
 644/10 644/18 644/18       545/25 546/1 546/8 556/18      618/24 619/13 635/21
 646/11 647/5               564/8 564/16 565/13            636/1 636/8
there's [23] 545/18         565/14 568/4 568/7 568/8      topic [1] 563/10
 548/17 552/3 557/7 558/13 571/17 573/4 603/21            totally [3] 602/1 640/12
 568/18 571/9 571/24        604/18 605/16 611/14           643/11
 582/24 582/24 592/16       620/18 632/18 639/8           touch [3] 606/12 606/15
 594/11 624/20 627/20       640/15 640/16 647/24           606/24
 630/11 630/25 637/24      though [3] 556/20 621/11       transaction [1] 561/1
 638/23 639/5 640/1 644/4   628/13                        transcribed [2] 561/18
 645/18 647/16             thought [4] 593/13 609/7        576/22
therefore [1] 607/12        625/13 639/12                 transcript [20] 537/10
these [29] 543/5 543/10    three [11] 543/9 545/24         542/12 542/14 561/10
 543/13 543/23 544/10       585/5 588/20 589/4 591/7       561/11 561/16 561/20
 552/18 553/19 554/15       598/5 602/4 622/21 623/14      564/19 564/22 565/18
 557/24 562/16 563/14       627/12                         588/9 588/15 588/17
 570/23 571/20 574/1       thrilled [1] 598/12             588/21 588/24 589/13
 575/19 575/19 575/20      through [18] 540/22 542/8       592/12 606/11 607/8 649/3
 582/25 583/5 586/4 589/21 543/23 544/9 548/7 549/6       transcripts [2] 561/7
 596/20 603/10 603/20       556/16 557/3 557/14            561/10
 604/16 615/23 627/10       572/15 586/12 598/24          transfer [1] 589/23
 636/3 639/9                614/5 614/6 615/14 620/23     travel [1] 581/4
they [45] 543/22 543/23     622/25 645/12                 treason [1] 562/14
 544/2 546/2 547/24 548/12 throw [1] 634/17               treat [1] 639/12
 549/2 553/7 553/8 556/18 throwing [1] 634/16             trial [5] 537/5 537/10
 557/9 557/20 557/23       thumbs [1] 618/8                594/10 648/1 648/5
 559/16 563/2 565/12 566/7 thumbs-up [1] 618/8            tried [7] 557/18 600/2
                                                                                  672
                           UNITED [11]
                                    300 537/1  537/3      volunteer [1]138595/5
T Case 1:19-cr-00018-ABJ Document        Filed 02/14/20
                            537/11 538/16 540/4 562/4
                                                           Page 136 of
tried... [5] 602/7 617/8    582/19 583/21 594/5           W
 621/13 621/18 623/23       594/18 649/4                  wait [2] 590/13 590/18
triggered [1] 644/8        university [1] 578/11          waive [1] 581/6
trip [2] 622/20 634/24     unless [1] 620/15              walking [1] 626/6
trouble [1] 566/2          unmaskings [1] 565/14          want [42] 540/7 540/14
true [3] 568/24 621/9      unpack [1] 640/22               543/22 544/9 546/20 548/5
 649/2                     unproven [1] 589/21             548/22 553/15 556/9 557/8
Trump [9] 550/18 551/6     until [6] 602/25 610/1          562/5 566/10 566/18 567/1
 551/10 559/4 559/6 559/9   621/18 631/12 631/23           567/8 567/16 568/12
 573/2 610/17 613/7         645/15                         568/23 574/17 577/20
Trump's [1] 551/11         up [30] 548/5 556/18            582/10 585/12 586/5
trust [1] 607/12            556/19 568/3 569/2 569/17      586/19 588/8 588/20
truth [7] 546/22 617/11     574/24 590/12 593/3            590/20 591/2 592/13
 628/10 635/6 636/14 644/3 593/10 602/23 603/1 603/1       593/13 593/19 598/21
 645/18                     609/19 609/20 610/25           602/2 618/20 629/17
try [12] 541/5 590/5        611/13 611/22 612/5            632/12 638/8 640/22 644/6
 593/10 601/19 601/25       612/19 616/16 617/21           646/17 647/1 647/13
 602/23 621/13 621/14       618/8 623/22 632/18           wanted [3] 593/2 600/12
 638/3 638/10 638/11        635/13 644/20 646/21           639/13
 641/24                     646/23 647/22                 wants [2] 544/15 576/3
trying [9] 542/16 556/11 upping [1] 603/7                 warrant [1] 570/22
 584/2 596/3 603/1 612/15 upset [1] 602/1                 warrants [2] 565/4 570/18
 621/11 621/12 647/15      upstate [1] 596/13             was [263]
Tuesday [4] 604/13 604/20 urging [1] 569/15               Washington [3] 537/6
 604/22 623/1              us [17] 541/11 543/12           537/17 538/18
turn [32] 545/10 546/10     547/1 552/4 559/20 562/7      wasn't [8] 548/5 554/8
 546/16 546/24 550/17       562/24 566/2 568/10 581/2      603/17 611/3 641/23 642/6
 558/5 565/17 568/1 568/16 581/7 587/4 589/4 594/12        642/12 645/3
 569/6 570/5 581/10 582/1   606/25 622/17 639/12          water [2] 614/14 614/15
 582/23 583/11 584/16      usdoj.gov [4] 537/18           Waterfront [2] 640/14
 585/14 586/19 588/9        537/19 537/19 537/20           640/20
 588/20 591/5 591/12       use [4] 549/2 593/6 616/7      way [19] 542/17 542/17
 591/17 598/21 599/14       632/25                         562/19 566/3 569/21
 605/2 608/18 611/9 621/20 used [4] 556/2 570/21           570/14 574/14 582/12
 627/9 637/14 638/15        590/17 592/22                  583/9 602/19 602/21
turned [2] 567/25 569/2    usually [2] 568/21 590/15       603/25 607/3 611/5 611/7
Turning [1] 600/14                                         619/12 621/18 632/8
tweet [2] 575/4 587/20     V                               643/25
Twitter [3] 566/15 627/3 various [1] 572/25               WBAI [9] 578/23 578/25
 627/13                    Vegas [1] 642/10                598/2 600/9 604/16 604/16
two [20] 546/14 547/25     venues [3] 568/4 568/7          623/19 634/25 635/10
 548/15 558/21 561/9        568/8                         we [103] 541/1 541/11
 561/14 574/1 574/3 582/7 verified [1] 584/23              543/20 544/21 546/14
 582/11 582/20 583/18      version [3] 542/1 575/2         548/4 548/24 555/20 562/2
 584/5 584/5 604/13 608/12 575/10                          565/10 565/22 566/1 566/3
 611/14 612/2 613/3 621/21 versus [2] 540/4 587/20         566/17 566/20 567/4 567/5
                           very [12] 542/1 585/12          567/6 567/9 567/10 568/13
U                           596/15 598/10 600/11           570/20 570/21 571/21
U.S [6] 537/16 559/22       601/8 602/1 609/23 615/15      579/25 585/7 585/16
 563/12 563/14 565/13       615/19 622/20 628/11           586/21 589/9 590/20
 583/23                    via [2] 569/24 583/7            590/21 591/17 591/24
Uh [1] 552/9               victory [1] 615/8               592/4 592/17 593/2 593/23
Uh-hmm [1] 552/9           video [4] 599/17 599/20         596/3 596/7 596/10 596/11
ultimately [1] 576/7        599/23 603/5                   596/12 600/16 601/17
unaware [1] 567/24         view [1] 586/22                 605/2 605/19 607/6 607/11
uncovered [1] 557/6        viewpoint [1] 615/18            607/12 610/9 610/9 610/10
under [7] 540/14 557/24    visit [1] 622/14                611/13 612/10 612/14
 560/19 565/25 567/8       Vito [1] 641/5                  612/17 612/19 612/24
 568/24 582/7              voice [7] 595/12 595/13         613/2 613/22 614/6 614/24
undermines [2] 606/7        640/7 640/12 641/10            616/16 617/20 618/16
 606/7                      641/15 642/23                  618/24 619/4 619/12 620/7
underscore [1] 593/19      voice-over [1] 595/12           620/10 621/3 622/20
undersigned [1] 576/19     voice-overs [1] 595/13          623/19 624/8 626/8 627/1
understand [9] 541/19      voices [6] 597/16 639/8         629/12 629/12 631/2
 560/10 562/3 573/21 602/8 639/10 639/22 640/7             632/18 635/22 635/24
 607/18 619/9 626/24 633/7 640/16                          636/1 636/8 636/17 636/21
understanding [4] 591/11 voluntarily [3] 562/16            636/22 637/1 637/3 637/5
 631/20 647/1 647/2         565/25 569/18                  637/17 637/21 638/6 638/9
understood [1] 631/25      voluntary [1] 576/22            638/20 639/13 641/12
                                                                                 673
                            593/23 595/22 597/4           576/15 597/3
W Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20
                            597/23 600/2 601/22 602/6
                                                          Page 137 of 138
                                                         whose [1] 647/22
we... [6] 642/11 644/22     602/21 603/1 603/12          why [23] 556/21 556/22
 646/6 647/14 647/24        603/14 604/8 606/22           556/22 557/5 592/17
 647/25                     608/11 608/24 612/6 613/9     592/25 598/1 602/3 602/16
we'll [13] 590/5 592/6      613/10 614/7 616/11 617/3     602/18 604/20 608/15
 592/8 593/22 604/2 610/3   617/9 619/9 619/20 620/3      610/21 611/1 611/25 616/3
 610/16 623/1 638/5 638/11 620/13 621/15 621/19           616/4 621/3 622/13 622/24
 646/16 647/6 647/10        624/12 624/23 625/18          629/15 638/10 646/10
we're [6] 542/12 579/23     626/4 626/24 628/2 630/1     wide [1] 610/10
 587/4 592/7 638/8 647/15   630/10 631/8 631/11          widely [2] 564/9 564/16
we've [2] 540/22 592/3      631/14 633/8 633/15          widow [1] 601/7
wealthy [1] 622/20          634/14 634/22 634/24         wife [5] 553/25 554/1
website [2] 620/25 620/25 635/4 637/3 639/20 640/6        601/3 601/5 601/6
Wednesday [3] 623/2         640/11 640/11 640/12         WikiLeaks [14] 570/2
 626/12 626/18              640/14 640/24 642/8 642/9     575/1 587/21 589/24
week [10] 598/5 602/4       644/22 645/17 645/21          598/18 599/9 599/11 610/6
 602/4 602/20 602/25 609/7 645/22 646/1 646/1 647/15      610/24 619/21 620/18
 609/8 625/9 625/17 628/25 whenever [1] 648/1             620/21 621/3 635/2
Weekend [1] 633/3          where [16] 558/16 566/10      WikiLeaks.org [1] 621/1
weekly [3] 635/1 635/3      568/3 587/10 606/12 614/1    will [15] 542/9 544/19
 635/5                      618/8 620/10 622/4 624/10     557/25 559/19 563/7 566/1
well [30] 547/24 568/21     625/23 627/6 630/4 635/12     566/3 580/22 590/4 593/5
 575/5 593/21 595/25 598/2 636/9 646/12                   614/22 628/19 628/24
 599/1 602/10 602/23 603/4 whereas [1] 588/1              647/24 647/25
 603/17 606/1 615/22 616/3 whether [27] 547/5 551/17     William [4] 595/17 601/7
 616/7 616/10 621/3 622/14 552/12 552/15 553/7 554/6      601/14 601/16
 627/1 627/17 628/4 630/9   554/7 555/10 555/16          wisely [1] 592/22
 639/10 640/5 643/24 644/3 555/23 556/1 558/18 561/3     wishes [1] 581/8
 645/4 645/18 645/24        561/17 561/19 566/5 568/8    within [6] 547/18 563/10
 646/13                     576/4 576/7 577/16 581/8      564/10 564/17 567/20
Wellstone [3] 550/18        582/20 584/4 592/12           568/9
 550/25 551/2               592/24 608/6 612/7           without [2] 562/18 584/24
went [14] 557/5 558/18     which [35] 543/5 544/18       witness [25] 540/14 548/3
 609/21 622/19 622/24       545/10 546/10 546/24          548/6 548/11 556/14
 624/2 624/3 625/5 625/5    548/16 548/17 550/10          556/23 557/22 561/11
 626/4 626/7 635/7 635/8    553/24 556/13 564/20          561/14 585/4 585/4 585/8
 645/12                     567/12 571/24 572/21          585/17 588/13 590/3
were [71] 542/4 542/4       579/1 579/3 581/19 586/5      593/23 594/14 594/17
 542/14 544/5 544/21        586/9 586/19 587/21 589/6     594/20 595/10 609/22
 548/15 549/2 556/12        596/4 600/14 605/12           646/9 646/10 647/11
 565/10 571/2 571/13 574/6 609/21 617/7 625/6 631/17      647/14
 574/14 579/25 581/17       631/23 638/5 638/8 641/21    witness' [1] 592/11
 582/18 583/20 585/13       646/18 649/8                 witnesses [2] 549/6
 586/3 587/12 590/21       while [3] 543/20 593/18        647/25
 590/24 591/2 593/18        623/25                       woman [1] 625/16
 593/19 596/3 596/4 596/7 who [61] 547/25 549/5          women [1] 596/20
 596/10 596/11 596/15       550/17 551/2 554/1 554/22    won't [3] 542/14 639/19
 598/1 601/18 603/1 604/18 555/3 555/6 557/19 559/1       639/22
 604/19 606/25 607/3 607/4 559/5 569/23 570/2 574/25     word [7] 588/5 592/25
 612/7 612/14 613/10        575/3 576/20 577/7 577/10     625/14 625/18 625/19
 616/12 617/3 617/4 619/21 577/12 577/14 577/22           630/11 630/12
 620/3 621/15 622/11        579/6 581/17 587/19          WordPress [1] 546/13
 622/13 622/16 622/20       587/21 589/2 589/25          work [10] 541/10 541/13
 623/19 625/13 627/14       589/25 596/13 596/17          563/7 595/9 595/13 595/24
 629/13 630/1 630/9 630/12 600/10 601/5 601/7 601/8       596/23 596/23 638/4
 630/13 630/19 631/12       601/8 605/4 605/6 607/16      638/18
 633/15 634/22 637/8 643/7 608/21 608/22 613/10          worked [6] 557/19 578/23
 644/4 645/19 645/22        618/25 620/3 620/11           578/25 601/8 601/17
 645/22 645/23              620/11 620/12 620/13          608/22
what [173]                  622/20 623/5 624/25          working [8] 541/16 559/9
what's [4] 555/4 555/5      630/15 633/15 633/23          581/18 596/20 622/17
 577/12 643/14              635/13 638/23 639/1 642/5     623/10 624/25 624/25
whatever [3] 576/8 596/19 643/19 643/21 644/25           worried [1] 627/10
 602/1                      645/21                       worry [1] 636/11
whatsoever [2] 566/25      whoever [4] 597/15 610/18     would [91] 545/10 546/2
 568/22                     632/11 633/22                 546/24 548/23 548/24
when [74] 541/8 541/10     whole [6] 541/25 567/16        553/3 557/17 557/22 558/5
 543/12 544/2 544/16        610/23 610/24 610/24          560/1 562/10 563/5 564/1
 547/25 549/18 553/6 574/1 625/3                          564/22 565/17 565/24
 590/12 590/20 593/16      whom [4] 555/19 565/12         567/15 567/25 568/3 568/9
                                                                         674
                            565/25 591/12 595/3
W Case 1:19-cr-00018-ABJ Document   300 Filed 02/14/20 Page 138 of 138
                            596/24 597/14 640/5
would... [71] 568/16        641/10 641/12 647/12
 569/1 569/6 569/10 570/5 you've [5] 541/16 606/24
 574/15 575/17 577/1 580/7 617/19 646/18 646/24
 582/7 582/23 583/1 584/3 young [2] 606/18 640/11
 584/9 584/16 584/18       your [101] 540/3 541/4
 591/23 592/1 592/4 592/15 542/13 542/21 543/2
 592/17 595/5 596/18        543/21 544/1 544/3 544/6
 597/13 597/13 599/6 600/8 552/3 554/7 558/2 562/13
 600/9 600/10 600/12        563/7 563/8 566/18 566/20
 601/23 602/1 602/7 602/16 566/22 567/4 568/13 571/4
 602/19 604/6 606/1 606/2   572/17 574/16 575/7
 611/1 611/21 615/3 615/25 575/11 578/10 585/8
 620/5 620/18 620/22        585/14 588/11 589/6
 621/16 621/17 623/6 623/9 589/18 590/23 592/13
 624/9 624/12 626/6 627/1   592/14 593/4 593/23
 632/23 635/2 637/25 638/1 593/25 594/4 594/8 594/18
 638/6 639/8 639/10 639/15 594/25 595/6 597/20
 641/21 641/24 642/5 642/6 598/16 599/3 599/5 599/9
 642/12 642/15 642/15       600/2 600/5 600/8 601/10
 642/16 645/1 645/2         601/19 601/23 602/17
wouldn't [4] 565/9 569/2    604/5 604/6 604/17 604/25
 616/8 630/19               605/21 608/11 609/3 609/6
write [5] 629/13 629/24     609/17 609/24 610/8
 632/7 632/22 635/19        613/12 613/25 614/7
writes [5] 553/17 553/20    614/19 615/2 615/12 616/3
 575/24 576/3 581/17        616/5 616/6 617/15 618/13
writing [1] 644/8           621/9 621/16 622/11 628/3
written [7] 550/15 566/14 628/9 628/20 631/9 631/20
 570/10 575/7 575/11        632/8 632/15 633/7 633/18
 585/23 602/10              635/23 637/20 637/21
wrong [1] 580/1             638/7 638/13 644/25
wrote [30] 547/14 550/16    645/11 646/5 646/21 647/1
 554/16 601/22 613/9        647/2 647/12 647/24
 613/10 618/11 618/11      yourself [4] 540/7 606/25
 621/15 623/1 624/12        612/8 616/12
 626/11 626/20 626/24      yourselves [2] 590/6
 628/24 629/2 629/5 630/1   646/20
 630/6 630/10 633/8 633/10
 633/15 634/14 635/4 636/9 Z
 637/3 644/22 645/17       ZELINSKY [3] 537/15 539/8
 645/21                     637/18
WTF [1] 634/11             zero [1] 546/2
                           zoom [2] 600/16 636/1
Y
yeah [6] 546/25 599/1
 611/8 614/17 628/1 636/11
year [8] 541/9 596/1
 596/11 601/15 622/17
 622/19 631/24 633/5
years [17] 595/11 595/16
 596/5 601/9 601/12 601/17
 606/8 626/23 626/25 628/2
 633/1 633/6 640/6 640/8
 640/17 642/16 642/25
yes [185]
yesterday [1] 546/15
yet [2] 589/21 624/13
York [10] 579/2 595/25
 596/3 598/3 600/10 604/16
 612/6 615/4 643/10 643/12
York's [1] 596/3
you [676]
you'll [11] 593/10 593/14
 593/23 607/22 613/2
 617/14 620/10 629/2
 629/20 630/5 630/18
you're [19] 540/14 541/5
 541/19 542/11 544/2 544/3
 548/7 556/8 556/11 556/21
